Exhibit 10.2

 

 

CREDIT AGREEMENT

Dated as of July 11, 2016,

among

VALVOLINE FINCO ONE LLC,

as the Initial Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent, Swing Line Lender

and an L/C Issuer,

CITIBANK, N.A.,

as Syndication Agent,

and

The Other Lenders and L/C Issuers Party Hereto

CITIGROUP GLOBAL MARKETS INC.,

THE BANK OF NOVA SCOTIA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Book Managers,

and

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC, and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Arrangers and Co-Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

   ARTICLE I   

DEFINITIONS AND ACCOUNTING TERMS

   2

1.01

  

Defined Terms

   2

1.02

  

Other Interpretive Provisions

   40

1.03

  

Accounting Terms

   41

1.04

  

Rounding

   41

1.05

  

Times of Day

   41

1.06

  

Letter of Credit Amounts

   41

1.07

  

Currency Equivalents Generally

   41

1.08

  

Limited Condition Acquisitions

   42    ARTICLE II   

THE COMMITMENTS AND CREDIT EXTENSIONS

   42

2.01

  

The Loans

   42

2.02

  

Borrowings, Conversions and Continuations of Loans

   43

2.03

  

Letters of Credit

   44

2.04

  

Swing Line Loans

   52

2.05

  

Prepayments

   55

2.06

  

Termination or Reduction of Commitments

   57

2.07

  

Repayment of Loans

   58

2.08

  

Interest

   59

2.09

  

Fees

   60

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   60

2.11

  

Evidence of Debt

   61

2.12

  

Payments Generally; Administrative Agent’s Clawback

   61

2.13

  

Sharing of Payments by Lenders

   63

2.14

  

Incremental Facilities

   64

2.15

  

Defaulting Lenders

   68

2.16

  

Extended Loans and Commitments

   70

2.17

  

Refinancing Amendments

   72    ARTICLE III   

TAXES, YIELD PROTECTION AND ILLEGALITY

   78

3.01

  

Taxes

   78

3.02

  

Illegality

   82

3.03

  

Inability to Determine Rates

   82

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

   83

3.05

  

Compensation for Losses

   84

3.06

  

Mitigation Obligations; Replacement of Lenders

   84

3.07

  

Survival

   85

 

-i-



--------------------------------------------------------------------------------

         

Page

   ARTICLE IV   

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   85

4.01

  

Conditions to Effective Date

   85

4.02

  

Conditions to Funding Date

   86

4.03

  

Conditions to All Credit Extensions

   92    ARTICLE V   

REPRESENTATIONS AND WARRANTIES

   93

5.01

  

Existence, Qualification and Power

   93

5.02

  

Authorization; No Contravention

   93

5.03

  

Governmental Authorization; Other Consents

   93

5.04

  

Binding Effect

   94

5.05

  

Financial Statements; No Material Adverse Effect

   94

5.06

  

Litigation

   94

5.07

  

No Default

   94

5.08

  

Ownership of Property; Liens; Investments

   94

5.09

  

Environmental Matters

   95

5.10

  

Insurance

   96

5.11

  

Taxes

   96

5.12

  

ERISA Compliance

   96

5.13

  

Subsidiaries; Equity Interests; Loan Parties; Charter Documents

   97

5.14

  

Margin Regulations; Investment Company Act

   97

5.15

  

Disclosure

   98

5.16

  

Compliance with Laws

   98

5.17

  

Intellectual Property; Licenses, Etc.

   98

5.18

  

Solvency

   98

5.19

  

Casualty, Etc.

   98

5.20

  

Labor Matters

   98

5.21

  

Collateral Documents

   99

5.22

  

Designated Senior Debt

   100

5.23

  

USA Patriot Act

   100

5.24

  

Anti-Money Laundering Laws

   100

5.25

  

Sanctions and Anti-Corruption

   100    ARTICLE VI   

AFFIRMATIVE COVENANTS

   101

6.01

  

Financial Statements

   101

6.02

  

Certificates; Other Information

   102

6.03

  

Notices

   104

6.04

  

Payment of Obligations

   105

6.05

  

Preservation of Existence, Etc.

   105

6.06

  

Maintenance of Properties

   105

6.07

  

Maintenance of Insurance

   105

6.08

  

Compliance with Laws

   106

6.09

  

Books and Records

   106

6.10

  

Inspection Rights

   106

6.11

  

Use of Proceeds

   106

 

-ii-



--------------------------------------------------------------------------------

         

Page

6.12

  

Compliance with Environmental Laws

   107

6.13

  

Preparation of Environmental Reports

   107

6.14

  

Designation as Senior Debt

   108

6.15

  

Designation of Unrestricted Subsidiaries

   108

6.16

  

Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions

   108

6.17

  

Covenant to Guarantee Obligations and Give Security

   109

6.18

  

Further Assurances

   111    ARTICLE VII   

NEGATIVE COVENANTS

   112

7.01

  

Liens

   112

7.02

  

Indebtedness

   115

7.03

  

Investments

   117

7.04

  

Fundamental Changes

   119

7.05

  

Dispositions

   119

7.06

  

Restricted Payments

   121

7.07

  

Change in Nature of Business

   122

7.08

  

Transactions with Affiliates

   122

7.09

  

Burdensome Agreement

   122

7.10

  

Use of Proceeds

   123

7.11

  

Financial Covenants

   123

7.12

  

Amendments of Organization Documents

   123

7.13

  

Accounting Changes

   123

7.14

  

Separation and Spin-Off Covenant

   123    ARTICLE VIII   

EVENTS OF DEFAULT AND REMEDIES

   123

8.01

  

Events of Default

   123

8.02

  

Remedies upon Event of Default

   126

8.03

  

Application of Funds

   126    ARTICLE IX   

ADMINISTRATIVE AGENT

   127

9.01

  

Appointment and Authority

   127

9.02

  

Rights as a Lender

   128

9.03

  

Exculpatory Provisions

   128

9.04

  

Reliance by Administrative Agent

   129

9.05

  

Delegation of Duties

   129

9.06

  

Resignation of Administrative Agent

   129

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   130

9.08

  

No Other Duties, Etc.

   130

9.09

  

Administrative Agent May File Proofs of Claim

  

131

9.10

  

Collateral and Guaranty Matters

   131

9.11

  

Secured Cash Management Agreements, Secured Foreign Line of Credit Agreements,
Secured Franchisee Loan Facility Guaranties and Secured Hedge Agreements

   132

9.12

  

Withholding

   132

 

-iii-



--------------------------------------------------------------------------------

         

Page

   ARTICLE X   

MISCELLANEOUS

   133

10.01

  

Amendments, Etc.

   133

10.02

  

Notices; Effectiveness; Electronic Communications

   135

10.03

  

No Waiver; Cumulative Remedies; Enforcement

   137

10.04

  

Expenses; Indemnity; Damage Waiver

   137

10.05

  

Payments Set Aside

   139

10.06

  

Successors and Assigns

   140

10.07

  

Treatment of Certain Information; Confidentiality

   144

10.08

  

Right of Setoff

   145

10.09

  

Interest Rate Limitation

   146

10.10

  

Counterparts; Integration; Effectiveness

   146

10.11

  

Survival of Representations and Warranties

   146

10.12

  

Severability

   146

10.13

  

Replacement of Lenders

   147

10.14

  

Governing Law; Jurisdiction; Etc.

   147

10.15

  

WAIVER OF JURY TRIAL

   148

10.16

  

No Advisory or Fiduciary Responsibility

   148

10.17

  

Electronic Execution of Assignments and Certain Other Documents

   149

10.18

  

USA PATRIOT Act

   149

10.19

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

   149

SIGNATURES

   S-1

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

  

Tax Matters Agreement

1.01(b)

  

Unrestricted Subsidiaries

2.01

  

Commitments and Applicable Percentages

2.03(a)

  

Existing Letters of Credit

4.02(g)

  

Transition Services Agreements

4.02(h)

  

Liabilities

5.06

  

Litigation

5.09

  

Environmental Matters

5.11

  

Tax Sharing Agreements

5.12

  

ERISA Compliance

5.20

  

Labor Matters

7.01

  

Existing Liens

7.02

  

Existing Indebtedness

7.03

  

Existing Investments

7.09

  

Burdensome Agreements

7.14(a)

  

Separation Affiliate Agreements

10.02

  

Administrative Agent’s Office, Account, Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

  

Committed Loan Notice

A-2

  

Swing Line Loan Notice

B-1

  

Term A Note

B-2

  

Revolving Credit Note

B-3

  

Swing Line Note

C

  

Compliance Certificate

D-1

  

Assignment and Assumption

D-2

  

Administrative Questionnaire

E

  

Guaranty

F

  

Security Agreement

G-1

  

Perfection Certificate

G-2

  

Perfection Certificate Supplement

H-1

  

Opinion Matters – Counsel to Loan Parties

H-2

  

Opinion Matters – In-house Counsel

H-3

  

Opinion Matters – Local Counsel to Loan Parties

I

  

Intercompany Note Subordination Agreement

J

  

Report of Letter of Credit Information

K

  

Non-Bank Certificate

L

  

Valvoline Joinder Agreement

M

  

Mortgage

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 11, 2016,
among VALVOLINE FINCO ONE LLC, a Delaware limited liability company (the
“Initial Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”) and each L/C Issuer (as this and
other capitalized terms used in these Preliminary Statements are defined in
Section 1.01 below) from time to time party hereto, THE BANK OF NOVA SCOTIA, as
Administrative Agent, Swing Line Lender and an L/C Issuer and CITIBANK, N.A., as
Syndication Agent.

PRELIMINARY STATEMENTS:

1. Ashland Inc., a Kentucky corporation (“Ashland”), formed Valvoline US LLC, a
Delaware limited liability company, which in turn formed the Initial Borrower.
Ashland intends to reorganize the Valvoline Business such that Valvoline, itself
a newly created entity, is the owner, directly or indirectly, of substantially
all of the Valvoline Business. Following the consummation of such
reorganization, the Initial Borrower will merge (the “Newco Merger”) with and
into Valvoline with Valvoline being the surviving entity, at which time
Valvoline will execute a joinder to this Agreement and become the Borrower
hereunder. The transactions described in this paragraph 1 (together with the
Senior Notes Issuer Merger) shall be collectively referred to as the “Valvoline
Reorganization”.

2. Ashland, Valvoline and their respective subsidiaries will be reorganized (the
“Ashland Reorganization”) under a new public company, Ashland Global Holdings
Inc., a Delaware corporation (“Ashland Global”). In addition, certain other
assets and liabilities will be transferred (the “Transfer”) among Ashland,
Ashland Global, Valvoline and their respective subsidiaries.

3. Ashland intends to repay the term loan “A” loans and/or permanently reduce
the revolving credit commitments, in an aggregate principal amount of up to
$1,000,000,000 with at least $400,000,000 in the form of permanent revolving
commitment reductions, in each case under Ashland’s Credit Agreement, dated as
of June 23, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Existing Ashland Credit Agreement”), among Ashland, The Bank of Nova
Scotia, as administrative agent, each lender party thereto and the other agents
party thereto (the “Existing Ashland Debt Repayment” and, together with the
Separation (including the payment of related fees and expenses), the
“Transactions”).

4. The Initial Senior Notes Issuer will issue the Senior Notes and,
substantially concurrently with the Newco Merger, will merge (the “Senior Notes
Issuer Merger”) with and into Valvoline with Valvoline being the surviving
entity and becoming the Senior Notes Issuer.

5. The Borrower has requested that, from time to time, (i) the Term A
Lenders make term loans to the Borrower, (ii) the Revolving Credit Lenders make
revolving credit loans to the Borrower, (iii) the Swing Line Lender issue swing
line loans to the Borrower and (iv) each L/C Issuer issue letters of credit for
the account of the Borrower and its Subsidiaries, in each case to provide
ongoing working capital and for other general corporate purposes of the Borrower
and its Subsidiaries (including investments and acquisitions permitted
hereunder) and to pay transaction fees and expenses and to finance the
Transactions and, in furtherance of the foregoing, the Lenders and Swing Line
Lender have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Commitments or
Incremental Loans in accordance with Section 2.14 or (b) Refinancing Commitments
or Refinancing Loans in accordance with Section 2.17; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent,
such approval not to be unreasonably withheld or delayed, solely to the extent
that any such consent would be required from the Administrative Agent under
Section 10.06(b)(iii)(B) for an assignment of Loans to such Additional Lender,
and in the case of Incremental Revolving Credit Commitments and Refinancing
Revolving Credit Commitments with respect to the Revolving Credit Facility, the
Swing Line Lender and each L/C Issuer, such approval not to be unreasonably
withheld or delayed, solely to the extent such consent would be required from
the Swing Line Lender or such L/C Issuer under Section 10.06(b)(iii)(C) for any
assignment of Loans or Commitments to such Additional Lender.

“Administrative Agent” means Scotiabank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Fee Letter” means the fee letter agreement, dated as of or about
the date hereof, among the Initial Borrower and the Administrative Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar or Base Rate floor, or otherwise, in each case, incurred or payable
by the Borrower generally to all the lenders of such Indebtedness; provided that
upfront fees and original issue discount shall be equated to interest rate based
upon an assumed four year average life to maturity on a straight-line basis
(e.g., 100 basis points of original issue discount equal 25 basis points of
interest rate for a four year average life to maturity); provided further that
All-In Yield shall exclude any structuring, ticking, unused line, commitment,
amendment, underwriting and arrangers fees and other similar fees not paid
generally to all lenders in the primary syndication of such Indebtedness.

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
5.24.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.23.

“Applicable Fee Rate” means the “Applicable Fee Rate” as determined pursuant to
the definition of the term “Applicable Rate.”

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, (i) prior to the Funding Date, the
percentage (carried out to the ninth decimal place) of the Term A Facility
represented by the principal amount of such Term A Lender’s Term A Commitments
at such time and (ii) on and after the Funding Date, the percentage (carried out
to the ninth decimal place) of the Term A Facility represented by the principal
amount of such Term A Lender’s Term A Loans at such time and (b) in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the Commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
2.06 or Section 8.02, or if the Revolving Credit Commitments have expired, then
the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Applicable Rate” means (i) for each day from the Funding Date until a
Compliance Certificate is first delivered hereunder pursuant to Section 6.02,
1.375% per annum for Base Rate Loans, 2.375% per annum for Eurodollar Rate Loans
and Letter of Credit Fees and 0.375% per annum for the Applicable Fee Rate and
(ii) for each day thereafter, the applicable percentage per annum set forth in
the table below, with the applicable Tier for such day being the higher Tier
determined by reference to (x) the Consolidated First Lien Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b) and (y) the higher of the
corporate credit rating of the Borrower from S&P or Moody’s, in each case then
in effect; provided that if the then applicable corporate credit rating from S&P
is at least two Tiers higher than the then applicable corporate credit rating
from Moody’s, or vice versa, then the applicable corporate credit rating for
purposes of determining the Applicable Rate shall be one Tier higher than the
lower of the two corporate credit ratings; provided, further, that if the Tier
determined pursuant to clause (x) above is at least two Tiers higher than the
Tier determined pursuant to clause (y) above, or vice versa, then the applicable
Tier for purposes of determining the Applicable Rate shall be one Tier higher
than the lower of the two Tiers:

 

Tier

   Corporate Credit Rating
of the Borrower    Consolidated
First Lien Net
Leverage Ratio    Applicable
Rate (Eurodollar
Rate and Letter of
Credit Fees)     Applicable
Rate (Base
Rate)     Applicable Fee
Rate        S&P    Moody’s                        

I

   ³ BBB-    ³ Baa3    £ 0.50x      1.500 %      0.500 %      0.200 % 

II

   BB+    Ba1    > 0.50x but
£ 1.00x      1.750 %      0.750 %      0.250 % 

III

   BB    Ba2    > 1.00x but £
1.50x      2.125 %      1.125 %      0.300 % 

IV

   BB-    Ba3    > 1.50x but £
2.50x      2.375 %      1.375 %      0.375 % 

V

   £ B+    £ B1    > 2.50x      2.500 %      1.500 %      0.500 % 

 

-3-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio or corporate credit rating shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) or a change in
the corporate credit rating of the Borrower, as applicable; provided, however,
that if a Compliance Certificate is not delivered within three Business Days
after the date when due in accordance with such Section, then Tier V shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, (a) Citigroup Global Markets Inc., The Bank of
Nova Scotia, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and Morgan
Stanley Senior Funding, Inc., each in its capacities as joint lead arranger and
joint book manager, and (b) Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A., PNC Capital Markets LLC and U.S. Bank National
Association, each in its capacities as co-arranger and co-manager.

“Ashland” has the meaning specified in the Preliminary Statements.

“Ashland Business” means Ashland’s specialty ingredients and performance
materials business.

“Ashland Chemco” means Ashland Chemco Inc., a Delaware corporation.

 

-4-



--------------------------------------------------------------------------------

“Ashland Chemco Internal Spin-off” refers to the transaction or series of
transactions pursuant to which Valvoline will distribute the shares of Ashland
Chemco, a newly formed entity that will ultimately be the direct parent of
Ashland, to Ashland Global, such that Ashland Global holds the Valvoline
Business exclusively through Valvoline and Ashland Global holds Ashland and the
Ashland Business exclusively through Ashland Chemco.

“Ashland Global” has the meaning specified in the Preliminary Statements.

“Ashland Reorganization” has the meaning specified in the Preliminary
Statements.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited combined balance sheet and the
related combined statements of operations and comprehensive income, invested
equity and cash flows, including the notes thereto, of the Valvoline Business,
each for the fiscal years of the Valvoline Business ended September 30, 2013,
September 30, 2014 and September 30, 2015.

“Available Amount” means, on any date (the “Available Amount Reference Time”),
an amount equal to (a) the sum of (i) (A) 50% of the Consolidated Net Income for
all fiscal quarters of the Borrower for which Consolidated Net Income is
positive (commencing with the fiscal quarter in which the Funding Date occurs)
that have ended on or prior to such date for which financial statements shall
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
6.01(b) (treated as one continuous accounting period), less (B) 100% of the
Consolidated Net Income for all fiscal quarters of the Borrower for which
Consolidated Net Income is negative (commencing with the fiscal quarter in which
the Funding Date occurs) that have ended on or prior to such date for which
financial statements shall have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or 6.01(b) (treated as one continuous accounting
period), (ii) the net cash proceeds from the issuance of common stock of the
Borrower after the Funding Date, other than any such issuance to a Subsidiary,
to an employee stock ownership plan or to a trust established by the Borrower or
any of its Subsidiaries for the benefit of their employees and other than any
such issuance in an initial public offering pursuant to a registration statement
filed with the SEC in accordance with the Securities Act, plus (iii) to the
extent not already included in the calculation of Consolidated Net Income, the
aggregate amount of returns (in each case, to the extent made in cash or Cash
Equivalents) received by the Borrower or any Subsidiary from any Investment to
the extent such Investment was made using the Available Amount during the period
from and including the Business Day immediately following the Funding Date
through and including the Available Amount Reference Time minus (b) without
duplication, the sum of the portion of the Available Amount previously utilized
pursuant to Section 7.03(j) and/or 7.06(g).

 

-5-



--------------------------------------------------------------------------------

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount”.

“Available Incremental Amount” has the meaning specified in Section 2.14(e).

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Funding Date to the earliest of (i) the Business
Day prior to the Maturity Date for the Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate on such day
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Scotiabank as its “prime rate” and (c) the
Eurodollar Rate for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
per annum (provided that if such rate is less than zero then such percentage per
annum shall be deemed to be 0% per annum). The “prime rate” is a rate set by
Scotiabank based upon various factors including Scotiabank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Scotiabank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.

“Borrower” means (i) initially, the Initial Borrower and (ii) following the
consummation of the Newco Merger, Valvoline.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term A Borrowing, as the context may require.

“Building” has the meaning set forth in Section 4.02(b)(vi)(F).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

-6-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of the L/C Obligations,
cash or deposit account balances or, if the applicable L/C Issuer benefiting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) each applicable L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means any of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any State thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any State thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any State
of the United States and rated at least “Prime-2” (or the then equivalent grade)
by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 360 days from the date of acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above; and

(f) in the case of any Foreign Subsidiary, investments which are similar to the
items specified in subsections (a) through (e) of this definition made in the
ordinary course of business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

-7-



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, an Arranger, a Lender or an
Affiliate of any of the foregoing, in its capacity as a party to a Cash
Management Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than Ashland Global or any of its wholly-owned Subsidiaries) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) (i) prior to the consummation of the Valvoline Spin-off, during any period
of 12 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Ashland Global cease to be composed of
individuals (x) who were members of that board or equivalent governing body on
the first day of such period, (y) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (x)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (z) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i)(x) and (i)(y) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (ii) following the consummation of the Valvoline
Spin-off, during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals

 

-8-



--------------------------------------------------------------------------------

referred to in clause (x) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body or (z)
whose election or nomination to that board or other equivalent governing body
was approved by individuals referred to in clauses (ii)(x) and (ii)(y) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

(c) a “change of control” or any comparable term under, and as defined in, any
Indebtedness exceeding the Threshold Amount shall have occurred.

“Class” means, (i) with respect to any Loan, whether such Loan is a Revolving
Credit Loan, a Term A Loan, an Incremental Revolving Loan, an Incremental Term
Loan, a Refinancing Revolving Loan, a Refinancing Term Loan or an Extended
Maturity Loan and (ii) with respect to any Commitment, whether such Commitment
is a Revolving Credit Commitment, a Term A Commitment, an Incremental Revolving
Credit Commitment, an Incremental Term Commitment, a Refinancing Revolving
Credit Commitment, a Refinancing Term Commitment or an Extended Maturity
Commitment. Extended Maturity Loans that have different terms and conditions
(together with the Extended Maturity Commitments in respect thereof) shall be
construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral,” “Mortgaged Properties” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the other mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to the other Collateral Documents, Section 6.17 or
6.18, to grant a valid, perfected security interest in any property as
collateral for the Obligations, and each of the other agreements, instruments or
documents that creates or purports to create a security interest or Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require, and, in the event of the creation of an Incremental Term
Loan Commitment or Incremental Revolving Credit Commitment pursuant to
Section 2.14, an Extended Maturity Commitment pursuant to Section 2.16 or a
Refinancing Revolving Credit Commitment or Refinancing Term Commitment pursuant
to Section 2.17, shall also include the commitments to such Incremental Term
Loan Commitment, such Incremental Revolving Credit Commitment, such Extended
Maturity Commitment, such Refinancing Revolving Credit Commitment or such
Refinancing Term Commitment, as the case may be.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a Term A Borrowing, (c) a conversion of Loans from one Type to the other, or (d)
a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any Measurement Period, an amount equal to
Consolidated Net Income for such Measurement Period plus (a) proceeds of
business interruption insurance received during such period, but only to the
extent not included in Consolidated Net Income plus (b) the following

 

-9-



--------------------------------------------------------------------------------

to the extent deducted in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period: (i) Consolidated
Interest Charges, (ii) the provision for Federal, State, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) asset
impairment charges, (v) expenses reimbursed by third parties (including through
insurance and indemnity payments), (vi) fees and expenses incurred in connection
with any Permitted Receivables Facility, any proposed or actual issuance of any
Indebtedness or Equity Interests (including upfront fees and original issue
discount), or any proposed or actual acquisitions, investments, asset sales or
divestitures permitted hereunder, in each case that are expensed, (vii) non-cash
restructuring and integration charges and cash restructuring and integration
charges; provided that the aggregate amount of all cash restructuring and
integration charges shall not exceed 15% of Consolidated EBITDA in any
Measurement Period, calculated immediately before giving effect to the addback
in this clause (vii), (viii) non-cash stock expense and non-cash equity
compensation expense, (ix) other expenses or losses, including purchase
accounting entries such as the inventory adjustment to fair value, reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (x) expenses or losses in respect of discontinued operations of
the Borrower or any of its Subsidiaries, (xi) any unrealized losses attributable
to the application of “mark to market” accounting in respect of Swap Contracts
and (xii) with respect to any Disposition for which pro forma effect is required
to be given pursuant to the definition of Pro Forma Basis, any loss thereon, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income, but without duplication and in each case for such Measurement
Period: (i) Federal, State, local and foreign income tax credits, (ii) all
non-cash gains or other items increasing Consolidated Net Income, (iii) gains in
respect of discontinued operations of the Borrower or any of its Subsidiaries,
(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts and (v) with respect to
any Disposition for which pro forma effect is required to be given pursuant to
the definition of Pro Forma Basis, any gain thereon. For purposes of calculating
Consolidated EBITDA hereunder, Consolidated Net Income shall be calculated on a
Pro Forma Basis. For all purposes hereunder, Consolidated EBITDA shall be
calculated on a Pro Forma Basis unless otherwise specified.

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Indebtedness that is secured on a
first priority basis as of such date minus the amount of the Borrower’s and its
Subsidiaries’ unrestricted cash and Cash Equivalents as of such date that are or
would be included on a balance sheet of the Borrower and its Subsidiaries as of
such date to (b) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Indebtedness” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication (a) the outstanding principal amount of all obligations (as
calculated under GAAP), whether current or long-term, for borrowed money
(including Obligations in respect of the Loans hereunder), reimbursement
obligations for amounts drawn under letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all direct (but, for the avoidance of doubt, not contingent)
obligations arising under bankers’ acceptances and bank guaranties (c) all
Attributable Indebtedness, and (d) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (c) above of Persons other than the Borrower or any Subsidiary. For
purposes hereof, the Consolidated Indebtedness of the Borrower and the
Subsidiaries shall include any of the items in clauses (a) through (d) above of
any other entity (including any partnership in which the Borrower or any
consolidated Subsidiary is a general partner) to the extent the Borrower or such
consolidated Subsidiary is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of that item expressly provide that such Person is not liable
therefor. For all purposes hereunder, Consolidated Indebtedness shall (i) be
calculated on a Pro Forma Basis unless otherwise specified and (ii) include all
outstandings of the Borrower and its Subsidiaries under any Permitted
Receivables Facility (but excluding the intercompany obligations owed by a
Special Purpose Finance Subsidiary to the Borrower

 

-10-



--------------------------------------------------------------------------------

or any other Subsidiary in connection therewith). Notwithstanding the foregoing,
the principal amount outstanding at any time of any Indebtedness included in
Consolidated Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.

“Consolidated Interest Charges” means, for any Measurement Period, the excess of
(a) the sum, without duplication, of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and, solely for purposes of compliance with the Consolidated Interest
Coverage Ratio test set forth in Section 7.02(m), in connection with Guaranteed
Indebtedness (as reasonably determined by the Borrower), (ii) cash payments made
in respect of obligations referred to in clause (b)(ii) below, (iii) the portion
of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis for such Measurement Period and (iv) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with the Permitted Receivables Facility, minus (b) to the extent
included in such consolidated interest expense for such Measurement Period, the
sum, without duplication, of (i) extinguishment charges relating to the early
extinguishment of Indebtedness or obligations under Swap Contracts, (ii) noncash
amounts attributable to the amortization of debt discounts or accrued interest
payable in kind, (iii) noncash amounts attributable to amortization or write-off
of capitalized interest or other financing costs paid in a previous period, (iv)
interest income treated as such in accordance with GAAP and (v) fees and
expenses, original issue discount and upfront fees, in each case of or by the
Borrower and its Subsidiaries on a consolidated basis for such Measurement
Period. For all purposes hereunder, Consolidated Interest Charges shall be
calculated on a Pro Forma Basis unless otherwise specified.

“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis to (b) Consolidated Interest Charges, in each case for the
most recently completed Measurement Period for which financial statements have
been delivered pursuant to Section 6.01.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period
(unless such restrictions on dividends or similar distributions have been
legally and effectively waived), except that the Borrower’s equity in any net
loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, (b) any after-tax income (or after-tax
loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in such income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (a) of this proviso), (c) any
after-tax gain or after-tax loss realized as a result of the cumulative effect
of a change in accounting principles or the implementation of new accounting
standards related to revenue and lease accounting, (d) any after-tax gain or
after-tax loss attributable to any foreign currency hedging arrangements or
currency fluctuations, (e) after-tax extinguishment charges relating to the
early extinguishment of Indebtedness and obligations under Swap Contracts and
after-tax extinguishment charges relating to upfront fees and original issue
discount on Indebtedness,

 

-11-



--------------------------------------------------------------------------------

(f) any pension or other post-retirement after-tax gain or after-tax expense for
such Measurement Period; provided, further, that Consolidated Net Income shall
be reduced by the amount of any cash payments made during such Measurement
Period relating to pension and other post-retirement costs (except for any
payments made in respect of the funding of pension plans in excess of the amount
of required regulatory contributions for such Measurement Period (as reasonably
determined by the Borrower)) and (g) fees, expenses and non-recurring charges
related to the Transactions and the Valvoline Spin-off; provided that,
Consolidated Net Income shall exclude the impact of the Separation and the
Valvoline Spin-off.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date minus the amount of the
Borrower’s and its Subsidiaries’ unrestricted cash and Cash Equivalents as of
such date that are or would be included on a balance sheet of the Borrower and
its Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corrective Extension Amendment” has the meaning specified in Section 2.16(d).

“Credit Extension” means each of the following: (a) a Borrowing or (b) an L/C
Credit Extension.

“Debt Rating” means the Borrower’s corporate credit rating without third party
credit enhancement; provided that the Debt Rating in effect on any date is that
in effect at the close of business on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; (b) when used with respect to a Loan, an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Term A Loans, Revolving Credit Loans or participations in L/C Obligations
or Swing Line Loans, within two Business Days of the date required to be funded
by it hereunder, unless such obligation is the subject of a good faith dispute,
(b) has

 

-12-



--------------------------------------------------------------------------------

notified the Borrower, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such confirmation by the
Administrative Agent), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that, for the avoidance of doubt, a Lender shall not
be a Defaulting Lender solely by virtue of (i) the ownership or acquisition of
any Equity Interest in such Lender or any direct or indirect parent company
thereof by a Governmental Authority or (ii) in the case of a Solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the Law of the
country where such Person is subject to home jurisdiction supervision if
applicable Law requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action does not (A) result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or (B)
permit such Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 7.05 that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within 180
days following the consummation of such Disposition).

“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis”.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the latest maturity date of the Loans and Commitments then
outstanding, except, in the cases of clauses (i) and (ii), if as a result of a
change of control or asset sale, but only if any rights of the holders thereof
upon the occurrence of such change of control or asset sale are subject to the
prior payment in full of all Obligations (other than contingent indemnification
obligations), the cancellation or expiration of all Letters of Credit and the
termination of the Aggregate Commitments.

“Dollar” and “$” mean lawful money of the United States.

 

-13-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 have been satisfied in full or waived in accordance with the terms
hereof.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Engagement Letter” means that engagement letter, dated as of June 1, 2016,
between Ashland and Citigroup Global Markets Inc.

“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.

“Environmental Audit” has the meaning specified in Section 6.13(c).

“Environmental Claim” has the meaning specified in Section 5.09(iv).

“Environmental Laws” means the common law and any and all Federal, State, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-14-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary solely within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan, the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
withdrawal liability (as defined in Part 1 of Subtitle E of Title IV of ERISA)
or notification that a Multiemployer Plan is, or is expected to be, insolvent or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan, (e) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code; (f)
the failure to make by its due date a required contribution under Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (g) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to the Borrower or any
Subsidiary; or (h) the imposition by the PBGC of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower, any Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the ICE LIBOR Rate (“ICE LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Scotiabank and

 

-15-



--------------------------------------------------------------------------------

with a term equivalent to such Interest Period would be offered by Scotiabank’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time, determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Scotiabank’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination;

provided that if the Eurodollar Rate provided for in clauses (a) or (b) is less
than zero, then the Eurodollar Rate shall be deemed to be 0%.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Foreign
Subsidiary Holding Company, (c) any direct or indirect Subsidiary of a Foreign
Subsidiary or a Foreign Subsidiary Holding Company, (d) any partnership for Tax
purposes in which a Foreign Subsidiary or a Foreign Subsidiary Holding Company
is a partner, (e) any Immaterial Subsidiary, (f) any Subsidiary that is not a
Wholly Owned Subsidiary of the Borrower, (g) any Regulated Subsidiary, (h) any
Special Purpose Finance Subsidiary and (i) any other Subsidiary to the extent
that a Guarantee of the Obligations by such Subsidiary would be prohibited by
applicable Law or contract or would require governmental (including regulatory)
consent, approval, license or authorization to provide such Guarantee (unless
such consent, approval, license or authorization has been received and, in any
event, only for so long as such restriction exists, and with respect to any such
contractual restriction, only to the extent existing on the Effective Date or on
the date the applicable Person becomes a Subsidiary and not entered into in
contemplation thereof.

“Excluded Swap Guarantor” means any Guarantor all or a portion of whose
Guarantee of, or grant of a security interest to secure, any Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or such Swap Obligation becomes secured by such security interest. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

-16-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) Taxes imposed
on or measured by its net income (however denominated), and franchise, capital,
gross receipts or net worth Taxes imposed on it in lieu of net income Taxes
(other than any such gross receipts Taxes that are withholding Taxes), in each
case as a result of such recipient being organized under the laws of, or having
its applicable Lending Office located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or as a result of any other present or
former connection between such recipient and the jurisdiction imposing such
Taxes (other than any such connection arising solely from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, entered into
any other transaction pursuant to or enforced any Loan Documents), (b) any
branch profits Taxes under Section 884(a) of the Code, or any similar Tax, in
each case imposed by a jurisdiction described in clause (a), (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to such Lender or L/C Issuer, (d) in the case of a Lender or L/C Issuer (other
than with respect to any interest in any Loan or Commitment acquired pursuant to
an assignment request by the Borrower under Section 10.13), any U.S. Federal
withholding Tax that is required to be imposed on amounts payable to or for the
account of such Lender or L/C Issuer pursuant to the Laws in force at the time
such Lender or L/C Issuer becomes a party hereto (or designates a new Lending
Office) or, with respect to any additional interest in any Commitment, or any
Loan not funded pursuant to a Commitment by such Lender or L/C Issuer, acquired
after such Lender or L/C Issuer becomes a party hereto, at the time such
additional interest was acquired by such Lender or L/C Issuer, except to the
extent that such Lender or L/C Issuer (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office or the acquisition
of such interest (or additional interest) by assignment, as applicable, to
receive additional amounts from a Loan Party with respect to such withholding
Tax pursuant to Section 3.01(a)(2), (e) any Tax that is attributable to such
Lender’s or L/C Issuer’s failure to comply with Section 3.01(e) and (f) any U.S.
Federal withholding Tax imposed pursuant to FATCA.

“Existing Ashland Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Ashland Debt Repayment” has the meaning specified in the Preliminary
Statements.

“Existing Class” has the meaning specified in Section 2.16(a).

“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).

“Extended Maturity Commitments” has the meaning specified in Section 2.16(a).

“Extended Maturity Loans” has the meaning specified in Section 2.16(a).

“Extending Lender” has the meaning specified in Section 2.16(b).

“Extension Amendment” has the meaning specified in Section 2.16(c).

“Extension Election” has the meaning specified in Section 2.16(b).

“Extension Maximum Amount” has the meaning specified in Section 2.16(b).

“Extension Request” has the meaning specified in Section 2.16(a).

 

-17-



--------------------------------------------------------------------------------

“Facility” means the respective facility and commitments used in making Loans
and credit extensions hereunder, it being understood that as of the date of this
Agreement there are four Facilities, i.e., the Term A Facility, the Revolving
Credit Facility, the Swing Line Sublimit and the Letter of Credit Sublimit.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current and future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the current Code (or any amended or
successor version described above) and, for the avoidance of doubt, any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance adopted by a Governmental Authority
implementing such intergovernmental agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Scotiabank on such day on such transactions as
determined by the Administrative Agent.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor status thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Flood Hazard Notice” has the meaning set forth in Section 4.02(b)(vi)(F).

“Flood Hazard Property” has the meaning set forth in Section 4.02(b)(vi)(F).

“Flood Insurance Requirements” has the meaning set forth in Section 6.07(b).

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(v).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(v).

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Foreign Line of Credit Agreement” means any agreement to provide loans and
letters of credit to a Foreign Subsidiary of the Borrower that is designated in
the instrument governing such line of credit or in a separate letter of
designation delivered to the Administrative Agent as a foreign line of credit
under this Agreement and notified to the Administrative Agent as such.

“Foreign Line of Credit Bank” means any Person that is a Lender or an Affiliate
of a Lender, in its capacity as a party to a Foreign Line of Credit Agreement
permitted under Article VI or VII.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means a Subsidiary organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

-18-



--------------------------------------------------------------------------------

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of Equity Interests and/or Indebtedness of one or more
Foreign Subsidiaries and/or Subsidiaries described in this definition.

“Franchisee Loan Facility Guaranty” means any guaranty of a loan facility
agreement or arrangement to provide financing to franchisees in the Valvoline
Business.

“Franchisee Loan Facility Guaranty Beneficiary” means any Person that, at the
time it gets the benefit of a Franchisee Loan Facility Guaranty, is the
Administrative Agent, an Arranger, a Lender or an Affiliate of any of the
foregoing, in its capacity as a beneficiary of a Franchisee Loan Facility
Guaranty.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the date, on or after the Effective Date, on which the
conditions precedent set forth in Section 4.02 have been satisfied in full or
waived in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
province or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” means any requirement of
Law or any Governmental Authority requiring notification to the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

-19-



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1(a) of the Perfection Certificate and each other Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.17 (in each case, excluding any Excluded
Subsidiary).

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.17.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.

“Hedge Bank” means any Person that, at the time such Swap Contract was entered
into, was the Administrative Agent, an Arranger, a Lender or an Affiliate of any
of the foregoing, in its capacity as a party to such Swap Contract.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during (or, in the
case of assets, as of the last day of) the twelve months preceding such date of
determination accounts for (or to which may be attributed) 5.0% or less of the
net income or assets (determined on a consolidated basis) of the Borrower and
its Subsidiaries during (or, in the case of assets, as of the last day of) such
twelve month period; provided that, as of any date of determination, the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
during (or, in the case of assets, as of the last day) of the twelve months
preceding such date of determination shall not exceed 7.5% of the total net
income or assets of the Borrower and its Subsidiaries during (or, in the case of
assets, as of the last day of) such twelve month period, and if the aggregate
consolidated net income or assets for all Immaterial Subsidiaries during (or, in
the case of assets, as of the last day) of such period so exceeds such
threshold, then one or more of the Immaterial Subsidiaries (as determined by the
Borrower) shall for all purposes of this Agreement be deemed to be Material
Subsidiaries until such excess shall have been eliminated.

“Incremental Amendment” has the meaning specified in Section 2.14(d).

 

-20-



--------------------------------------------------------------------------------

“Incremental Commitments” has the meaning specified in Section 2.14(a).

“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by the Borrower in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement or
bridge financing in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor)) or junior lien or unsecured loans that, in each
case, if secured, will be secured by Liens on the Collateral on an equal
priority (in the case of notes) or junior priority basis (in the case of notes
or loans) with the Liens on Collateral securing the Obligations, and that are
issued or made in lieu of Incremental Commitments; provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt shall not,
together with the aggregate principal amount of Incremental Term Loans and
Incremental Revolving Credit Commitments, exceed the Available Incremental
Amount, (ii) such Incremental Equivalent Debt shall not be Guaranteed by any
Person other than a Loan Party, (iii) in the case of Incremental Equivalent Debt
that is secured, the obligations in respect thereof shall not be secured by any
Lien on any asset of the Borrower or any Subsidiary other than any asset
constituting Collateral, (iv) if such Incremental Equivalent Debt is secured,
such Incremental Equivalent Debt shall be subject to an intercreditor agreement
reasonably acceptable to the Administrative Agent and the Borrower and (v) such
Incremental Equivalent Debt shall not mature earlier than the Maturity Date with
respect to the then existing Term Loan A Facility and shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the then existing Term A Loans on the date of incurrence of such
Incremental Equivalent Debt; provided, further, that Incremental Equivalent Debt
may be incurred in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness meeting the
requirements of clauses (i) through (v) of this definition (so long as such
credit facility includes customary “rollover provisions”) on or prior to the
first anniversary of the incurrence of such “bridge” or other credit facility,
in which case, clause (v) of the first proviso in this definition shall not
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.

“Incremental Facility Closing Date” has the meaning specified in Section
2.14(e).

“Incremental Lenders” has the meaning specified in Section 2.14(c).

“Incremental Loan” has the meaning specified in Section 2.14(b).

“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a).

“Incremental Revolving Credit Facility” has the meaning specified in Section
2.14(a).

“Incremental Revolving Credit Lender” has the meaning specified in Section
2.14(c).

“Incremental Revolving Loan” has the meaning specified in Section 2.14(b).

“Incremental Term Commitments” has the meaning specified in Section 2.14(a).

“Incremental Term Lender” has the meaning specified in Section 2.14(c).

“Incremental Term Loan Facility” has the meaning specified in Section 2.14(a).

“Incremental Term Loan” has the meaning specified in Section 2.14(b).

 

-21-



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, except to
the extent that such instruments support Indebtedness of the type referred to in
subclause (i) of the parenthetical in clause (d) of this defined term;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation that is a contingent
obligation or that is not reasonably determinable as of the applicable date of
determination and (iii) any earn-out or similar obligation that is not a
contingent obligation and that is reasonably determinable as of the applicable
date of determination to the extent that (A) such Person is indemnified for the
payment thereof by a Solvent Person reasonably acceptable to the Administrative
Agent or (B) amounts to be applied to the payment therefor are in escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) (i) all Attributable Indebtedness of such Person and (ii) all obligations of
such Person under any Permitted Receivables Facility (but excluding intercompany
obligations owed by a Special Purpose Finance Subsidiary to the Borrower or any
other Subsidiary in connection therewith);

(g) all Disqualified Equity Interests in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. Notwithstanding the foregoing, the principal amount outstanding at
any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

-22-



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Borrower” has the meaning specified in the introductory paragraph
hereto.

“Initial Senior Notes Issuer” means Valvoline Finco Two LLC, a Delaware limited
liability company.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.07 and all
renewals and extensions thereof.

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies and all requirements of the issuer of any of the Insurance Policies.

“Intercompany Note Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit I or any other form approved by the
Administrative Agent and the Borrower.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is (x) one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice,
or twelve months thereafter, upon (in the case of twelve months) approval of all
Lenders under the applicable Facility, or (y) such other period thereafter that
is less than twelve months, as requested by the Borrower and approved by all of
the Lenders under the applicable Facility; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

Notwithstanding the foregoing, the initial Interest Period or Interest Periods
for the Credit Extensions to be made on the Funding Date may, at the election of
the Borrower, end on the last day of a calendar month, as indicated in the
applicable Committed Loan Notice.

 

-23-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, collectively,
the Letter of Credit Application relating to such Letter of Credit and all other
documents, agreements and instruments entered into by the applicable L/C Issuer
and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and relating
to such Letter of Credit.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.

“Laws” means, collectively, all international, foreign, Federal, State and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (i) Scotiabank and (ii) each other Lender (or an
Affiliate thereof) designated by the Borrower from time to time (with the
consent of such Lender or Affiliate) and reasonably acceptable to the
Administrative Agent, in such Lender’s or Affiliate’s capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder; provided that any L/C Issuer may agree to be an L/C Issuer with
respect to up to a face amount of Letters of Credit less than the Letter of
Credit Sublimit pursuant to a separate agreement between such L/C Issuer and the
Borrower.

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including

 

-24-



--------------------------------------------------------------------------------

all L/C Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“LCA Election” has the meaning specified in Section 1.08.

“LCA Test Date” has the meaning specified in Section 1.08.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereto (other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption) and, as the context requires, includes the Swing
Line Lender. For avoidance of doubt, each Additional Lender is a Lender to the
extent any such Person has executed and delivered an Incremental Amendment or a
Refinancing Amendment, as the case may be, and to the extent such Incremental
Amendment or Refinancing Amendment shall have become effective in accordance
with the terms hereof and thereof.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” has the meaning specified in Section 1.08.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Administrative
Fee Letter, (f) the Engagement Letter, (g) each Issuer Document, (h) any
Incremental Amendment and (i) any Refinancing Amendment.

 

-25-



--------------------------------------------------------------------------------

“Loan Increase” means a Term Loan A Increase or Revolving Commitment Increase.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Credit Lenders, Lenders holding
more than 50% of the sum of the Total Outstandings with respect to the Revolving
Credit Facility (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender and not by the Letter
of Credit Issuer or the Swing Line Lender for purposes of this definition) and
the aggregate unused Revolving Credit Commitments at such time and (b) in the
case of the Term A Lenders, Lenders holding more than 50% of the Total
Outstandings with respect to the Term A Facility at such time; provided that, in
each case, the unused Revolving Credit Commitments of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority in Interest.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of, prior to the
consummation of the Newco Merger, the Valvoline Business, and, after the
consummation of the Newco Merger, the Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Funding Date and (b) with respect to the Term
A Facility, the date that is five years after the Funding Date; provided,
however, that, in either case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day; provided further that, in the
case of each of clause (a) and (b), if the Funding Date occurs more than 6
months after the Effective Date, then the Maturity Date shall be automatically
shortened by the number of calendar days that elapse between (i) the date that
is 6 months after the Effective Date and (ii) the Funding Date.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 4.02(b)(vi)(B).

“Mortgaged Property” means (a) each fee-owned real property that, together with
any improvements thereon, individually has a fair market value of at least
$10,000,000 (as reasonably determined by the Borrower) as of the Funding Date
and (b) each fee-owned real property, if any, which shall be subject to a
mortgage delivered after the Funding Date pursuant to Section 6.17 or Section
6.18.

“Mortgages” has the meaning specified in Section 4.02(b)(vi).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

-26-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Casualty Event, the excess, if any, of (i) the sum of cash received in
connection with such transaction (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received), it being agreed that any Cash Equivalents
received in connection with such transaction shall, upon its conversion to cash,
be deemed to be cash for purposes of this definition, over (ii) the sum of (A)
the principal amount of any Indebtedness that is secured by the applicable asset
and that is required to be repaid in connection with such transaction (other
than Indebtedness under the Loan Documents, secured Incremental Equivalent Debt
and secured Refinancing Equivalent Debt), (B) out-of-pocket commissions, fees,
transfer Taxes and other expenses (including attorneys’ fees) incurred by the
Borrower or such Subsidiary in connection with such transaction, (C) Taxes paid
or reasonably estimated to be payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated Taxes pursuant to subclause (C)
exceeds the amount of Taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds as and when such excess is reasonably determined by the Borrower with
finality and (D) payments required to be made to holders of minority interests
in any related Subsidiaries as a result of such transaction; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other out-of-pocket expenses (including
attorneys’ fees), incurred by the Borrower or such Subsidiary in connection
therewith.

“New Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).

“New Refinancing Term Commitments” has the meaning specified in Section 2.17(a).

“Newco Merger” has the meaning specified in the Preliminary Statements.

“Note” means a Term A Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Non-Bank Certificate” has the meaning specified in Section 3.01(e)(2)(ii)(IV).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement, Secured Foreign Line of Credit Agreement, Secured
Franchisee Loan Facility Guaranty or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Notwithstanding
the foregoing, in the case of any Excluded Swap Guarantor, “Obligations” shall
not include Excluded Swap Obligations of such Excluded Swap Guarantor.

 

-27-



--------------------------------------------------------------------------------

“OFAC” has the meaning specified in the definition of “Sanctions”.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes imposed by a jurisdiction described in clause
(a) of the definition of “Excluded Taxes” with respect to an assignment (other
than an assignment made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of Term A Loans, Revolving Credit Loans and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.

“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 or any other form approved by the Administrative Agent.

“Permitted Encumbrance” has the meaning given to such term (or any substantially
similar term) in the Mortgages.

 

-28-



--------------------------------------------------------------------------------

“Permitted Junior Secured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).

“Permitted Pari Passu Secured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).

“Permitted Receivables Facility” means any one or more receivables financings of
the Borrower or any Subsidiary thereof (including any Foreign Subsidiaries of
the Borrower) in which the Borrower or such Subsidiary sells, conveys or
otherwise contributes Permitted Securitization Transferred Assets to a Special
Purpose Finance Subsidiary, which Special Purpose Finance Subsidiary then (i)
sells (as determined in accordance with GAAP) any such Permitted Securitization
Transferred Assets (or an interest therein) to one or more Receivables
Financiers, (ii) borrows from such Receivables Financiers and secures such
borrowings by a pledge of such Permitted Securitization Transferred Assets or
(iii) otherwise finances its acquisition of such Permitted Securitization
Transferred Assets and, in connection therewith, conveys an interest in such
Permitted Securitization Transferred Assets (and possibly all of the Special
Purpose Finance Subsidiary’s property and assets) to such Receivables
Financiers; provided that (1) such receivables financing shall not involve any
recourse to the Borrower or any of its other Subsidiaries (other than the
Special Purpose Finance Subsidiary) for any reason other than (A) repurchases of
non-eligible receivables and related assets, (B) customary indemnifications
(which shall in no event include indemnification for credit losses on Permitted
Securitization Transferred Assets sold to the Special Purpose Finance
Subsidiary) and (C) a customary limited recourse guaranty by the Borrower of the
obligations of any Subsidiary thereof becoming an originator under such
Permitted Receivables Facility delivered in favor of the Special Purpose Finance
Subsidiary, (2) the Administrative Agent shall be reasonably satisfied with the
structure of and documentation for any such transaction and that the terms of
such transaction, including the discount at which receivables are sold, the term
of the commitment of the Receivables Financier thereunder and any termination
events, shall be (in the good faith understanding of the Administrative Agent)
consistent with those prevailing in the market for similar transactions
involving a receivables originator/servicer of similar credit quality and a
receivables pool of similar characteristics, and (3) the documentation for such
transaction shall not be amended or modified in any material respect without the
prior written approval of the Administrative Agent, subject, in the case of any
such facility under which a Foreign Subsidiary is the seller, conveyor or
contributor of Permitted Securitization Transferred Assets, to variances to the
foregoing that are customary under the Laws and procedures of the foreign
jurisdiction to which such facility is subject and that are acceptable to the
Administrative Agent.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness or
other obligation of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness or other obligation so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, unless such
excess is applied against and utilizes an available basket under Section 7.02,
(b) if applicable, such modification, refinancing, refunding, renewal,
replacement or extension (i) has a final maturity date equal to or later than
the earlier of (x) 91 days after the Latest Maturity Date and (y) the final
maturity date of the Indebtedness or other obligation being modified,
refinanced, refunded, renewed, replaced or extended and (ii) has a Weighted
Average Life to Maturity (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the latest maturity date
of the Loans and Commitments then outstanding) equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness or other obligation being
modified, refinanced, refunded, renewed, replaced or extended (calculated solely
for the period between the date of issuance of such Indebtedness or other
obligation and the latest maturity date of the Loans and Commitments then
outstanding), (c) at the time thereof and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness or other obligation being modified,

 

-29-



--------------------------------------------------------------------------------

refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness or obligation being modified,
refinanced, refunded, renewed, replaced or extended, (e) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness or other
obligation, taken as a whole, are market terms on the date such Indebtedness is
incurred (as determined in good faith by the Borrower) or are not materially
less favorable to the Borrower or the Lenders than the terms and conditions of
the Indebtedness or other obligation being modified, refinanced, refunded,
renewed, replaced or extended, taken as a whole; provided that a certificate of
a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness or other obligation,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or other obligation or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (f) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by the Person who is the primary obligor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended and there shall be
no additional obligors on such modification, refinancing, refunding, renewal,
replacement or extension than the obligors on the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (g) such modification,
refinancing, refunding, renewal, replacement or extension shall not be secured
by any asset that does not secure the Indebtedness being modified, refinanced,
renewed, replaced or extended.

“Permitted Securitization Transferred Assets” means, with respect to the
Borrower or any Subsidiary (other than a Special Purpose Finance Subsidiary),
the Borrower’s or such Subsidiary’s accounts receivable, notes receivable or
residuals, together with certain assets relating thereto (including any deposit
accounts receiving collection on such receivables) and the right to collections
thereon.

“Permitted Unsecured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Borrower or any
Subsidiary or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;

 

-30-



--------------------------------------------------------------------------------

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Interest Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date (only to the
extent that the obligations giving rise to Consolidated Interest Charges will
not be obligations of the Borrower or any Subsidiary following the Determination
Date), except for Consolidated Interest Charges accrued during the reference
period under a revolving credit to the extent of the commitment thereunder (or
under any successor revolving credit) in effect on the Determination Date
(including, for the avoidance of doubt, Permitted Receivables Facilities), will
be excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period; and

(d) pro forma effect will be given to any investment, acquisition or disposition
by the Borrower and its Subsidiaries of companies, divisions or lines of
businesses that qualify as reportable segments or discontinued operations, as
those two terms are defined by GAAP, or that exceed 15% of Consolidated EBITDA
for the Measurement Period, including any investment or acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became or ceased to be a Subsidiary after
the beginning of the Measurement Period, that have occurred since the beginning
of the Measurement Period and before the Determination Date as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Measurement Period (including expected cost savings
(without duplication of actual cost savings) to the extent (i) such cost savings
would be permitted to be reflected in pro forma financial information complying
with the requirements of GAAP and Article 11 of Regulation S-X under the
Securities Act of 1933 as interpreted by the Staff of the SEC, and as certified
by a Responsible Officer or (ii) in the case of an acquisition, such cost
savings are reasonably identifiable and factually supportable and have been
realized or are reasonably expected to be realized within 365 days following
such acquisition; provided that (A) the Borrower shall have delivered to the
Administrative Agent a certificate of the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings meet the requirements set forth in this
clause (ii), together with reasonably detailed evidence in support thereof, and
(B) if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 365 days following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings). To the
extent that pro forma effect is to be given to an acquisition or disposition of
a company, division or line of business, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means each of Moody’s and S&P.

“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of the Borrower and who are regularly engaged in the business of
receivables securitization, which may include one or more asset-backed
commercial paper conduits or commercial banks.

“Re-Domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 7.04(e), the following:

(a) the Borrower shall have delivered to the Administrative Agent written notice
of such re-domestication not less than thirty (30) days prior to the effective
date thereof (or such shorter period to which the Administrative Agent may in
its discretion agree), which notice shall contain an explicit description of
such re-domestication, including an identification of the Person into which the
Borrower would merge (the “Transaction Party”);

 

-31-



--------------------------------------------------------------------------------

(b) the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;

(c) the Transaction Party shall be newly formed specially for the purpose of
such re-domestication and shall have no assets, liabilities or business other
than solely incidental to the re-domestication, and shall be duly formed,
validly existing and in good standing under the Laws of the United States, one
of its States, the District of Columbia, or other jurisdiction approved by the
Administrative Agent in its discretion and the Lenders;

(d) all of the shareholders, members or partners, as applicable, of the Borrower
immediately prior to such merger or assignment shall be all of the shareholders,
members or partners, as applicable, of the Transaction Party immediately after
such merger or assignment (except for variances therefrom, if any, arising from
fractional shares or other interests);

(e) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that by operation of law or
contract, immediately after such merger or assignment, the Transaction Party
shall accede to and assume all of the Indebtedness, liabilities and other
Obligations of the Borrower under and pursuant to this Agreement and each of the
other Loan Documents;

(f) the Borrower and the Transaction Party shall have executed and delivered to
the Administrative Agent and the Lenders such confirmations, joinders,
assumptions and other agreements as the Administrative Agent may reasonably
require to confirm such Indebtedness, liabilities and Obligations of the
Transaction Party and the perfection and priority of the Liens granted under the
Collateral Documents; and

(g) the Administrative Agent and the Lenders shall have received such opinions
of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers or other Persons executing Loan Documents on behalf
of the Transaction Party, and such other matters relating to the Borrower, the
Transaction Party, its Subsidiaries, the Loan Documents or the re-domestication
transaction as the Administrative Agent may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and “know your customer” information with respect to the Transaction Party
reasonably requested by the Administrative Agent and the Lenders.

“Refinanced Debt” has the meaning specified in Section 2.17(a).

“Refinanced Loans” has the meaning specified in Section 2.17(h)(i).

“Refinancing Amendment” has the meaning specified in Section 2.17(f).

“Refinancing Commitments” has the meaning specified in Section 2.17(a).

 

-32-



--------------------------------------------------------------------------------

“Refinancing Equivalent Debt” has the meaning specified in Section 2.17(h)(i).

“Refinancing Facility Closing Date” has the meaning specified in
Section 2.17(d).

“Refinancing Lenders” has the meaning specified in Section 2.17(c).

“Refinancing Loan” has the meaning specified in Section 2.17(b).

“Refinancing Loan Request” has the meaning specified in Section 2.17(a).

“Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).

“Refinancing Revolving Credit Lender” has the meaning specified in
Section 2.17(c).

“Refinancing Revolving Loan” has the meaning specified in Section 2.17(b).

“Refinancing Term Commitments” has the meaning specified in Section 2.17(a).

“Refinancing Term Lender” has the meaning specified in Section 2.17(c).

“Refinancing Term Loan” has the meaning specified in Section 2.17(b).

“Register” has the meaning specified in Section 10.06(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulated Subsidiary” means any Subsidiary of the Borrower that is (i) created
primarily for the purposes of, and whose primary activities shall consist of,
financing or insuring risks of the Borrower or the Borrower’s Subsidiaries or
(ii) prohibited by applicable Law from entering into the Guaranty.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender and not by the Letter of Credit Issuer or the Swing Line Lender
for purposes

 

-33-



--------------------------------------------------------------------------------

of this definition) and (b) aggregate unused Commitments; provided that the
unused Commitments of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president or manager of
debt of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. Unless otherwise specified,
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) or pursuant to an Incremental Amendment.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The term “Revolving Credit Commitment” will be deemed to include Revolving
Commitment Increases in the event of the creation of an Incremental Revolving
Credit Commitment pursuant to Section 2.14. As of the Effective Date, the
aggregate principal amount of the Revolving Credit Commitments is $450,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.

 

-34-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (which, at the time of this
Agreement, include Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state where the Borrower maintains
manufacturing facilities or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state
where the Borrower maintains manufacturing facilities or Her Majesty’s Treasury
of the United Kingdom.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

“Scotiabank” means The Bank of Nova Scotia and its successors.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement by and
between the Borrower or any of its Subsidiaries and any Cash Management Bank.

“Secured Foreign Line of Credit Agreement” means any Foreign Line of Credit
Agreement by and between any of the Borrower’s Foreign Subsidiaries and any
Foreign Line of Credit Bank; provided that the aggregate amount of Indebtedness
under Secured Foreign Line of Credit Agreements shall not exceed $25,000,000.

“Secured Franchisee Loan Facility Guaranty” means any Franchisee Loan Facility
Guaranty by the Borrower or any of its Subsidiaries in favor of any Franchisee
Loan Facility Guaranty Beneficiary; provided that the aggregate amount of
Indebtedness under Secured Franchisee Loan Facility Guaranties shall not exceed
$16,000,000.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VII by and between the Borrower or any of its Subsidiaries and any Hedge
Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks party to a Secured Hedge Agreement, the Cash
Management Banks party to a Secured Cash Management Agreement, the Franchisee
Loan Facility Guaranty Beneficiaries having the benefit of a Secured Franchisee
Loan Facility Guaranty, the Foreign Line of Credit Banks party to a Secured
Foreign Line of Credit Agreement, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

-35-



--------------------------------------------------------------------------------

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F among the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties.

“Senior Notes” means $375,000,000 of senior unsecured notes issued by the Senior
Notes Issuer; provided that the Senior Notes shall not be guaranteed by any
Person that is not a Guarantor (except that, prior to the Funding Date, the
Senior Notes may guaranteed by Ashland on a senior unsecured basis).

“Senior Notes Documents” means any indenture among the Senior Notes Issuer, any
guarantors party thereto and a trustee with respect to the Senior Notes, the
Senior Notes and all other agreements, instruments and other documents pursuant
to which the Senior Notes have been or will be issued or otherwise setting forth
the terms of the Senior Notes.

“Senior Notes Issuer” means initially, the Initial Senior Notes Issuer, and
following the consummation of the Senior Notes Issuer Merger, Valvoline.

“Senior Notes Issuer Merger” has the meaning specified in the Preliminary
Statements.

“Separation” means, collectively, the Valvoline Reorganization, the Ashland
Reorganization, the Transfer, the Ashland Chemco Internal Spin-off and the
initial public offering of the stock of Valvoline (the “Valvoline IPO”).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among the
Loan Parties, (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that then meets
the criteria for recognition contained in Accounting Standard Codification 450
(formerly Statement of Financial Accounting Standards No. 5).

“Special Purpose Finance Subsidiary” means any Subsidiary created solely for the
purposes of, and whose sole activities shall consist of, acquiring and financing
Permitted Securitization Transferred Assets pursuant to a Permitted Receivables
Facility, and any other activity incidental thereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. The term “Subsidiary” shall not include Unrestricted Subsidiaries
designated in compliance with Section 6.15 until re-designated as a Subsidiary
in compliance therewith, except for purposes of Sections 5.09, 5.11, 5.12, 5.16,
5.24 and 5.25, including the definitions used in such Sections. Notwithstanding
the foregoing, the term “Subsidiary”

 

-36-



--------------------------------------------------------------------------------

when related to the Borrower shall not include Ashland, Ashland Chemco and their
respective Subsidiaries (other than, for the avoidance of doubt, any
Subsidiaries that hold assets related to Valvoline Business). For purposes of
Articles V, VI, VII and VIII and all the definitions used in such Articles, all
of the references to the Borrower and/or the Borrower and/or its Subsidiaries,
shall be references to, prior to the consummation of the Newco Merger, the
entities constituting the Valvoline Business, and after the consummation of the
Newco Merger, the Borrower and/or the Borrower and/or its Subsidiaries.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of §1a(47)
of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Scotiabank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-3.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

-37-



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Matters Agreement” means the tax matter agreement substantially as
described in Schedule 1.01(a).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a)
or pursuant to an Incremental Amendment.

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including pursuant
to an Incremental Amendment or a Refinancing Amendment). As of the Effective
Date, the aggregate principal amount of the Term A Commitments is $875,000,000.

“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Commitments and the Term A Loans of all Term A Lenders outstanding at such
time.

“Term A Lender” means, at any time, any Lender that holds a Term A Commitment or
Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility, including any Term A Loan Increase.

“Term A Loan Increase” has the meaning specified in Section 2.14(a).

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.

“Threshold Amount” means $100,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

-38-



--------------------------------------------------------------------------------

“Total Revolving Credit Outstandings” means, on any date, the aggregate
Outstanding Amount of all Revolving Credit Loans, L/C Obligations and Swing Line
Loans on such date.

“Transactions” has the meaning specified in the Preliminary Statements.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01(b),
(ii) any Subsidiary designated by a Responsible Officer as an Unrestricted
Subsidiary in accordance with Section 6.15 subsequent to the Funding Date and
(iii) each Subsidiary of an Unrestricted Subsidiary.

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended, and all regulations thereunder.

“Valvoline” means Valvoline Inc., a Kentucky corporation.

“Valvoline Business” means Ashland’s automotive, commercial and industrial
lubricant and automotive chemical business substantially as described in the
Valvoline Form S-1.

“Valvoline Form S-1” means the Valvoline Inc. Form S-1 Registration Statement
(#333-211720), as filed on May 31, 2016.

“Valvoline Joinder Agreement” means the joinder to this Agreement, substantially
in the form of Exhibit L, executed by Valvoline in favor of the Administrative
Agent.

“Valvoline Reorganization” has the meaning specified in the Preliminary
Statements.

“Valvoline Spin-off” means a distribution by Ashland Global of the stock of
Valvoline described in Section 355 of the Code.

“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
other obligation at any date, the number of years obtained by dividing: (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required

 

-39-



--------------------------------------------------------------------------------

payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness or other obligation.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
withholding agent within the meaning of U.S. Treasury Regulation Sections
1.1441-7 and 1.1473-1.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-40-



--------------------------------------------------------------------------------

(d) When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower, shall mean the actual knowledge of any
Responsible Officer thereof or such knowledge that a Responsible Officer should
have in the carrying out of his or her duties with ordinary care.

(e) For purposes of determining the applicable Tier of the grid in clause (a) of
the definition of the term “Applicable Rate,” the “highest” Tier is Tier I and
the “lowest” Tier is Tier V.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof,
as the case may be (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or application
thereof, as the case may be and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or application thereof, as the
case may be. Anything in this Agreement to the contrary notwithstanding, no
effect shall be given to any change in GAAP arising out of a change described in
the Accounting Standard Update Exposure Drafts related to Leases, Revenue
Recognition and Financial Instruments or any other substantially similar
pronouncement.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, upon satisfaction of any and all conditions precedent to such
automatic increase, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable

 

-41-



--------------------------------------------------------------------------------

currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate (as defined below) for the purchase of such currency with
Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date of such determination; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08 Limited Condition Acquisitions. For purposes of (a) determining compliance
with any provision of the Loan Documents which requires the calculation of a
financial ratio, (b) determining compliance with representations, warranties,
Defaults or Events of Default or (c) testing availability under “baskets” set
forth in the Loan Documents, in each case, in connection with an acquisition by
the Borrower or any of its Subsidiaries of any assets, business or Person
permitted to be acquired by the Loan Documents, in each case whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing (any such acquisition, a “Limited Condition Acquisition”), at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio, “basket”, representation or warranty, then such ratio, “basket”,
representation or warranty shall be deemed to have been complied with for the
purposes of determining whether such acquisition is permitted. For the avoidance
of doubt, if the Borrower has made an LCA Election and any of the ratios or
“baskets” for which compliance was determined or tested as of the LCA Test Date
are subsequently exceeded as a result of fluctuations in any such ratio or
“basket” (including due to fluctuations of the target of any Limited Condition
Acquisition) at or prior to the consummation of the relevant transaction or
action, such “baskets” or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or “basket” on or following the relevant LCA Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Acquisition is consummated or (ii) the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or “basket” shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrower on the
Funding Date in an amount in Dollars not to exceed such Term A Lender’s Term A
Commitment. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

-42-



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Revolving Credit Borrowing, each conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
1:00 p.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) 1:00 p.m. on the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that,
in each case, a Borrowing consisting of Eurodollar Rate Loans that results from
a continuation of an outstanding Borrowing consisting of Eurodollar Rate Loans
may be in an aggregate principal amount that is equal to such outstanding
Borrowing. Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof; provided that, in each case, a
Base Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the applicable Commitment. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term A Borrowing, a Revolving Credit Borrowing, a conversion of Term A Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term A Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term A Loans or
Revolving Credit Loans shall be made as Base Rate Loans or, in the case of an
outstanding Eurodollar Rate Loan, shall be continued as a Eurodollar Rate Loan
with an Interest Period of the same duration as the expiring Interest Period. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage under the applicable Facility of

 

-43-



--------------------------------------------------------------------------------

the applicable Term A Loans or Revolving Credit Loans, as the case may be, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term A Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available in immediately available
funds at the Administrative Agent’s Office not later than 3:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice; provided that in
the case of a Term A Borrowing or a Revolving Credit Borrowing on the Funding
Date, each Appropriate Lender shall make the amount of its Loan available in
immediately available funds at the Administrative Agent’s Office not later than
one hour after the Administrative Agent provides notice of the satisfaction of
the conditions to the initial funding on the Funding Date. Upon satisfaction (or
waiver in accordance with Section 10.01) of the applicable conditions set forth
in Section 4.03 (and, if such Borrowing is the initial Credit Extension,
Section 4.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Scotiabank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. If an Event of Default has occurred and is continuing, no Loans of any
Class may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of a Majority in Interest of the Lenders of such Class.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Scotiabank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the other
and all continuations of Revolving Credit Loans as the same Type, there shall
not be more than six Interest Periods in effect in respect of the Revolving
Credit Facility. After giving effect to all Borrowings in respect of any
Incremental Revolving Credit Facility and any Incremental Term Loan Facility,
there shall not be more than six (6) additional Interest Periods in effect in
respect of such Facility. After giving effect to all Borrowings in respect of
any Facility comprised of Refinancing Loans, there shall not be more than six
(6) additional Interest Periods in effect in respect of such Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Funding Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries
(other than a Special Purpose Finance Subsidiary), and to amend or extend
Letters of Credit previously issued by it, in accordance

 

-44-



--------------------------------------------------------------------------------

with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s and its Subsidiaries’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower and its Subsidiaries may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. After the
Funding Date, all Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Funding Date shall be subject to and
governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless a Majority in Interest of the Revolving Credit Lenders have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate in any material respect
one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for issuers of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

 

-45-



--------------------------------------------------------------------------------

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) (x) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or (y) any Revolving Credit Lender is at such time a Defaulting Lender
hereunder, in each case unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or reasonably determined potential Fronting Exposure (after
giving effect to Sections 2.15(a)(iv) and 2.15(a)(v)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or reasonably determined potential Fronting Exposure.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the applicable L/C
Issuer may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable L/C Issuer may reasonably request.

 

-46-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) For so long as any Letter of Credit issued by an L/C Issuer other than
Scotiabank is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit J hereto, appropriately completed with the information
for every outstanding Letter of Credit issued by such L/C Issuer.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a

 

-47-



--------------------------------------------------------------------------------

Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount in Dollars equal
to the amount of such drawing; provided that, if notice of such drawing is not
provided to the Borrower prior to 9:00 a.m. on the Honor Date, then the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the next succeeding Business Day and such
extension of time shall be reflected in computing fees in respect of the
applicable Letter of Credit. If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount in Dollars of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date (or the next succeeding
Business Day, as the case may be) in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan under the Revolving Credit Facility to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender
shall make the payment set forth in Section 2.03(c)(ii) regardless of the
satisfaction of the conditions set forth in Section 4.03 and such Revolving
Credit Lender’s payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse such L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

-48-



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s committed Loan
included in the relevant committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of such L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

-49-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower or any Subsidiary to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrower
or such Subsidiary to the extent permitted by applicable Law) suffered by the
Borrower or such Subsidiary that are caused by such L/C Issuer’s gross
negligence or willful misconduct.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or a Majority in Interest
of the Revolving Credit Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation,

 

-50-



--------------------------------------------------------------------------------

regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of any L/C Issuer, (i) if the applicable
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after the
issuance of any Letter of Credit, any Revolving Credit Lender becomes a
Defaulting Lender or (iii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, then the Borrower shall, in
each case, as promptly as practicable (and in any event within two Business
Days) Cash Collateralize, as applicable, in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), (A) the then Outstanding Amount
of all L/C Obligations or (B) in the case of clause (ii) above, the Applicable
Revolving Credit Percentage of such Defaulting Lender of the then Outstanding
Amount of all L/C Obligations, or, in the case of clause (iii), provide a
back-to-back letter of credit in a face amount at least equal to the then
undrawn amount of such L/C Obligation from an issuer and in form and substance
reasonably satisfactory to the applicable L/C Issuer. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder. The Borrower hereby grants to the Administrative Agent, for the
benefit of the applicable L/C Issuer and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent or
the applicable L/C Issuer. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or the applicable L/C Issuer or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent or the applicable L/C
Issuer, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable L/C Issuer. To the extent that, at any time, the amount
of Cash Collateral exceeds the aggregate Outstanding Amount of all L/C
Obligations at such time and so long as no Event of Default has occurred and is
continuing, the excess shall be promptly refunded to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. For
purposes of computing the daily amount

 

-51-



--------------------------------------------------------------------------------

available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Majority in Interest
of the Revolving Credit Lenders, while any Event of Default pursuant to Section
8.01(a) exists, all overdue Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the respective L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at a rate separately agreed to between the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to such L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees it may, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.04, in its sole discretion
make loans in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that the Swing Line Lender shall be under no obligation to make Swing
Line Loans at any time if any Lender is at such time a Defaulting Lender
hereunder (unless that Defaulting Lender’s participation in the Swing Line Loan
would be reallocated, in full, to non-Defaulting Lenders in accordance with
Section 2.15(a)(iv)); provided, further, however, that after giving effect to
any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time and (ii) the aggregate
Outstanding

 

-52-



--------------------------------------------------------------------------------

Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the principal amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lender in its sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first and the second provisos to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.03. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

-53-



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender shall make the payment set forth in Section
2.04(c)(i) regardless of the satisfaction of the conditions set forth in Section
4.03 and such Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-54-



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term A Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $300,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment with respect to each Class of Loans to be prepaid and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of any facility or instrument
refinancing all or a portion of the outstanding Term A Loans or Revolving Credit
Loans and Revolving Credit Commitments or upon the consummation of an
acquisition transaction, in which case such notice of prepayment may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.

(ii) Each prepayment of the outstanding Term A Loans pursuant to Section
2.05(a)(i) shall be applied to the then remaining principal repayment
installments of the Term A Facility as the Borrower directs, and each prepayment
of Term A Loans and Revolving Credit Loans shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(iii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

-55-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (k) or (l)) or any Casualty Event occurs, which
results in the realization by such Person of Net Cash Proceeds, the Borrower
shall prepay an aggregate principal amount of Term A Loans equal to 100% of such
Net Cash Proceeds (or, if the Borrower or any of its Subsidiaries has incurred
Indebtedness that is permitted under Section 7.02 that is secured, on an equal
and ratable basis with the Term A Loans, by a Lien on the Collateral permitted
under Section 7.01, and such Indebtedness is required to be prepaid or redeemed
with the net proceeds of any such Disposition or Casualty Event, then such
lesser percentage of such Net Cash Proceeds such that such Indebtedness receives
no greater than a ratable percentage of such Net Cash Proceeds based on the
aggregate principal amount of Term A Loans and such Indebtedness then
outstanding) promptly, but in any event within five Business Days, after the
later of (A) receipt thereof by such Person and (B) the expiration of the 5-day
period provided below (such prepayments to be applied as set forth in clause
(iii) and subject to clauses (iv) and (v) below); provided, however, that with
respect to any such Net Cash Proceeds received by or paid to or for the account
of the Borrower or any of its Subsidiaries, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent not more than 5 days after
receiving the Net Cash Proceeds therefrom), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary (x) may reinvest all
or any portion of such Net Cash Proceeds in assets that are used or useful in
the business of the Borrower and its Subsidiaries so long as within 12 months
after the receipt of such Net Cash Proceeds such reinvestment shall have been
completed or (y) may enter into a binding commitment to reinvest all or any
portion of such Net Cash Proceeds in such assets so long as such binding
commitment is entered into within 12 months after the receipt of such Net Cash
Proceeds and within 18 months after the receipt of such Net Cash Proceeds such
reinvestment shall have been completed, and, subject to the next succeeding
proviso, no prepayment under this Section 2.05(b)(i) shall be required with
respect to that portion of such Net Cash Proceeds that the Borrower elects to
reinvest in accordance with the immediately preceding clause (x) or (y); and
provided, further, however, that any Net Cash Proceeds not so applied in
accordance with clause (x) or (y) of the immediately preceding proviso shall be
promptly, but in any event within five Business Days after the end of the
applicable reinvestment period, applied to the prepayment of the Term A Loans as
set forth in this Section 2.05(b)(i).

(ii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (x) not expressly permitted to be incurred or issued
pursuant to Section 7.02 or (y) that constitutes Refinancing Commitments,
Refinancing Loans or Refinancing Equivalent Debt, the Borrower shall prepay an
aggregate principal amount of Term A Loans equal to 100% of all Net Cash
Proceeds received therefrom promptly, but in any event within five Business
Days, after receipt thereof by the Borrower or such Subsidiary (such prepayments
to be applied as set forth in clause (iii) below and subject to clause (iv)
below).

(iii) Each prepayment of Term A Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied ratably to the Term A Loans then
outstanding and to the principal repayment installments thereof as directed by
the Borrower.

(iv) Notwithstanding any of the other provisions of clause (i) or (ii) of this
Section 2.05(b), so long as no Default under Section 8.01(a) or Section 8.01(f),
or any Event of Default, shall have occurred and be continuing, if, on any date
on which a prepayment would otherwise be required to be made pursuant to clause
(i) or (ii) of this Section 2.05(b), the aggregate amount of Net Cash Proceeds
required by such clause to be applied to prepay Term A Loans on such date is
less than or equal to $1,000,000, the Borrower may defer such prepayment until
the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i) or (ii) of this Section 2.05(b) to
be applied to prepay Term A Loans exceeds $1,000,000, in which case the
prepayment amount shall be such excess over $1,000,000. During such deferral
period the Borrower may apply all or any part of such aggregate

 

-56-



--------------------------------------------------------------------------------

amount to prepay Revolving Credit Loans and may, subject to the fulfillment of
the applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b). Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default, during any such deferral period, the Borrower shall immediately prepay
the Term A Loans in the amount of all Net Cash Proceeds received by the Borrower
and other amounts, as applicable, that are required to be applied to prepay Term
A Loans under this Section 2.05(b) (without giving effect to the first and
second sentences of this clause (iv)) but which have not previously been so
applied.

(v) Notwithstanding any other provisions of this Section 2.05(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(i) (a
“Foreign Disposition”) or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) are prohibited or delayed by
applicable local Law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to prepay
Term A Loans at the time provided in this Section 2.05(b) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local Law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local Law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local Law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds will be
promptly (and in event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the prepayment of the Term A Loans pursuant to this Section
2.05(b) to the extent otherwise provided herein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition or any Foreign Casualty Event would
have a material adverse tax consequence with respect to such Net Cash Proceeds,
the Net Cash Proceeds so affected may be retained by the applicable Foreign
Subsidiary.

(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, L/C Borrowings and Swing Line Loans
and/or Cash Collateralize such L/C Obligations (other than the L/C Borrowings)
in an aggregate amount equal to such excess.

(vii) Prepayments of the Revolving Credit Facility made pursuant to clause (vi)
of this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings
and Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower) to reimburse
the applicable L/C Issuer or the Revolving Credit Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Term A Facility, the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Term A Facility, the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $4,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total

 

-57-



--------------------------------------------------------------------------------

Revolving Credit Outstandings would exceed the Revolving Credit Facility, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit. A notice of
termination or reduction of the Term A Facility, the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of any
facility or instrument refinancing all or a portion of the outstanding Term A
Commitments, Term A Loans or Revolving Credit Commitments or upon the
consummation of an acquisition transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(b) Mandatory.

(i) Unless previously terminated in accordance with the terms hereof, the
aggregate Term A Commitments shall be automatically and permanently reduced to
zero at the close of business on the Funding Date.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Term A Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Credit Facility under this Section 2.06. Upon any such reduction, the
Term A Facility or the Revolving Credit Facility, the Term A Commitment or the
Revolving Credit Commitment, as the case may be, of each Lender, shall be
reduced by such Lender’s Applicable Percentage in respect of the applicable
Facility of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the last day of each full
fiscal quarter set forth below ending after the Funding Date in the respective
amounts set forth opposite such fiscal quarter (which amounts shall be reduced
(i) ratably by the aggregate amount of any reduction in the Term A Commitments
prior to the Funding Date and (ii) as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05(a)(ii) and
Section 2.05(b)(iii)):

 

Fiscal Quarter

   Amount  

1st fiscal quarter

   $ 10,937,500.00   

2nd fiscal quarter

   $ 10,937,500.00   

3rd fiscal quarter

   $ 10,937,500.00   

4th fiscal quarter

   $ 10,937,500.00   

5th fiscal quarter

   $ 10,937,500.00   

6th fiscal quarter

   $ 10,937,500.00   

7th fiscal quarter

   $ 10,937,500.00   

8th fiscal quarter

   $ 10,937,500.00   

 

-58-



--------------------------------------------------------------------------------

Fiscal Quarter

   Amount  

9th fiscal quarter

   $ 21,875,000.00   

10th fiscal quarter

   $ 21,875,000.00   

11th fiscal quarter

   $ 21,875,000.00   

12th fiscal quarter

   $ 21,875,000.00   

13th fiscal quarter

   $ 21,875,000.00   

14th fiscal quarter

   $ 21,875,000.00   

15th fiscal quarter

   $ 21,875,000.00   

16th fiscal quarter

   $ 21,875,000.00   

17th fiscal quarter

   $ 43,750,000.00   

18th fiscal quarter

   $ 43,750,000.00   

19th fiscal quarter

   $ 43,750,000.00   

Term A Facility Maturity Date

   $ 481,250,000.00   

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) The Borrower shall pay interest on each Loan in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-59-



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Funding Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.

(b) Ticking Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a ticking
fee equal to 0.375% per annum times the actual daily amount of the
Commitments. The ticking fee shall accrue from the date that is ninety days
after the Effective Date until the Funding Date and shall be due and payable on
the earlier of (i) the date this Agreement and the Commitments are terminated
without funding of the Loans and (ii) the Funding Date.

(c) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and each Arranger for
their own respective accounts, fees as separately agreed among the Borrower and
the Administrative Agent or such Arranger, as the case may be. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

-60-



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
reasonably determine that (i) the Consolidated First Lien Net Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated First Lien Net Leverage Ratio would have
resulted in higher pricing for such period, then the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

-61-



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

-62-



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term A Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of such Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of any of such Facility owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of such
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Documents at such time) of payment on account of the Obligations in
respect of such Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders in respect of such Facility ratably in accordance with the aggregate
amount of Obligations in respect of such Facility then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be;
provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee

 

-63-



--------------------------------------------------------------------------------

or participant, other than to the Borrower or any Subsidiary thereof in a
transaction that is not consummated in accordance with Section 10.06(h) (as to
which the provisions of this Section shall apply) or (C) Cash Collateral or
other security given by the Borrower or any Lender to the L/C Issuer pursuant to
this Agreement.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Incremental Facilities.

(a) Request for Incremental Facilities. Upon notice to the Administrative Agent,
the Borrower may at any time and from time to time after the Funding Date
request (x) an increase in the Revolving Credit Facility (each a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
facilities (each an “Incremental Revolving Credit Facility”; and, collectively
with any Revolving Commitment Increases, the “Incremental Revolving Credit
Commitments”); provided that any such request for an increase shall be in a
minimum amount of $5,000,000, and/or (y) an increase in the Term A Facility
(each, an “Term A Loan Increase”) or the establishment of one more new term loan
credit facilities (each, an “Incremental Term Loan Facility”; and, collectively
with any Term A Loan Increases, the “Incremental Term Commitments” and any
Incremental Term Commitments, collectively with any Incremental Revolving Credit
Commitments, the “Incremental Commitments”); provided that any such request for
an increase shall be in a minimum amount of $5,000,000. There may be no more
than eight different Classes in the aggregate of all Loans and Commitments under
this Agreement without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new tranches of term loans or new revolving credit
commitments, as applicable, made on an Incremental Facility Closing Date (other
than, for the avoidance of doubt, a Loan Increase) shall be designated a
separate Class of Loans and Commitments for all purposes of this Agreement. On
any Incremental Facility Closing Date on which any Incremental Term Commitments
of any Class are effected (including through any Term A Loan Increase), subject
to the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected (including through any Revolving
Commitment Increase), subject to the satisfaction of the terms and conditions in
this Section 2.14, (i) each Incremental Revolving Credit Lender of such Class
shall make its Commitment available to the Borrower (when borrowed, an
“Incremental Revolving Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Loans of
such Class made pursuant thereto. Notwithstanding the foregoing, Incremental
Term Loans may have identical terms to any of the then existing Terms A Loans
and be treated as the same Class as any of such Term A Loans.

(c) Incremental Lenders. Incremental Term Loans and Incremental Revolving Loans
may be made, and Incremental Term Commitments and Incremental Revolving Credit
Commitments may be provided, by (x) existing Lenders; provided that any existing
Lender approached to provide all or a portion of

 

-64-



--------------------------------------------------------------------------------

the Incremental Commitments may elect or decline, in its sole discretion, to
provide such Incremental Commitments; provided further that the Borrower will
have no obligation to approach any existing Lenders to provide any Incremental
Commitments or (y) Additional Lenders (each such existing Lender or Additional
Lender providing such Loan or Commitment, an “Incremental Term Lender” or
“Incremental Revolving Credit Lender”, as applicable, and, collectively, the
“Incremental Lenders”).

(d) Incremental Amendment. Incremental Commitments shall become Commitments (or
in the case of an Incremental Revolving Credit Commitment to be provided by an
existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Incremental Commitments and the Administrative Agent. The Incremental Amendment
may, without the consent of any other Loan Party or Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14. In connection with any
Incremental Amendment, the Borrower shall, if reasonably requested by the
Administrative Agent, delivery customary reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Incremental Loans are provided
with the benefit of the applicable Loan Documents.

(e) Conditions to Effectiveness of Incremental Amendment. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (the “Incremental Facility Closing Date”) of each of the following
conditions:

(i) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Incremental Facility Closing Date signed by a
Responsible Officer (A) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such Incremental Amendment, and (B)
certifying that, before and after giving effect to such Incremental Amendment,
(I) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Incremental Facility Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
the case may be) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
except in the case of Incremental Term Loans or Incremental Revolving Credit
Commitments to finance a Limited Condition Acquisition which shall, if agreed to
by the relevant Incremental Lenders, only be subject to customary specified
representations and warranties with respect to the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, the acquired company and its
Subsidiaries) and customary specified acquisition agreement representations and
warranties with respect to the acquired company and its Subsidiaries;

(ii) no Event of Default (or, in the case of Incremental Term Loans or
Incremental Revolving Credit Commitments to finance a Limited Condition
Acquisition, no Event of Default under Sections 8.01(a), (f) or (g)(i)) has
occurred and is continuing on and as of the Incremental Facility Closing Date
and immediately after giving effect to such Incremental Term Loans or
Incremental Revolving Credit Commitments and the use of proceeds thereof;

 

-65-



--------------------------------------------------------------------------------

(iii) the aggregate principal amount of the Incremental Term Loans and the
Incremental Revolving Credit Commitments shall not, together with the aggregate
principal amount of Incremental Equivalent Debt, exceed the sum of (A)
$300,000,000 plus (B) additional amounts so long as the Consolidated First Lien
Net Leverage Ratio (to include, solely for the purposes of determining
availability under this clause (B), all such Incremental Term Loans, Incremental
Revolving Credit Commitments and Incremental Equivalent Debt, whether or not
such Incremental Term Loans, Incremental Revolving Credit Commitments or
Incremental Equivalent Debt are unsecured or secured by Liens junior to the Lien
securing the Obligations), on a Pro Forma Basis after giving effect to such
Incremental Term Loans and Incremental Revolving Credit Commitments (in each
case, other than any amounts incurred simultaneously under clause (A)) and the
use of proceeds thereof, for the most recently ended Measurement Period for
which financial statements are internally available does not exceed 2.00:1.00,
in each case (x) with respect to any Incremental Revolving Credit Commitments,
assuming a full borrowing of the Incremental Revolving Loans thereunder and (y)
without netting the cash proceeds of any such Incremental Loans or Incremental
Equivalent Debt (the aggregate principal amount available under clauses (A) and
(B), the “Available Incremental Amount”); and

(iv) in the event a Mortgaged Property exists that is a Flood Hazard Property,
the Flood Insurance Requirements shall be satisfied (or re-satisfied, as
applicable) with respect to such Mortgaged Property.

(f) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Credit Commitments, as the case may be, of any Class,
including any Loan Increase, shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, and
except as otherwise set forth herein, to the extent not identical to the Term A
Loans or Revolving Credit Commitments, as applicable, existing on the
Incremental Facility Closing Date, shall be reasonably satisfactory to
Administrative Agent, the Borrower and the Incremental Lenders providing such
Incremental Commitments; provided that in the case of a Term A Loan Increase or
a Revolving Commitment Increase, the terms, provisions and documentation of such
Term A Loan Increase or a Revolving Commitment Increase shall be identical
(other than with respect to upfront fees, OID or similar fees, it being
understood that, if required to consummate such Loan Increase transaction, the
interest rate margins and rate floors may be increased and additional upfront or
similar fees may be payable to the lenders providing such Loan Increase) to the
terms, provisions and documentation of the applicable Term A Loans or Revolving
Credit Commitments being increased, in each case, as existing on the applicable
Incremental Facility Closing Date. In any event:

(i) the Incremental Term Loans under any Incremental Term Loan Facility:

(A) shall rank equal or junior in right of payment of and of security with the
Term A Loans and Revolving Credit Loans or may be unsecured; provided that all
Incremental Term Loans that are secured by Liens that rank junior in right of
payment and of security with the Term A Loans and Revolving Credit Loans shall
be subject to an intercreditor agreement on terms reasonably acceptable to the
Administrative Agent and the Borrower;

(B) shall not mature earlier than the Maturity Date with respect to the then
existing Term Loan A Facility;

 

-66-



--------------------------------------------------------------------------------

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the then existing Term A Loans on
the date of incurrence of such Incremental Term Loans;

(D) subject to clauses (f)(i)(B) and f(i)(C) above and clause (f)(iii) below,
shall have an Applicable Rate and amortization determined by the Borrower and
the applicable Incremental Term Lenders;

(E) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any mandatory prepayments of then existing
Term A Loans under Section 2.05, as specified in the applicable Incremental
Amendment;

(F) shall not be secured by any assets not constituting Collateral and shall not
be Guaranteed by any Person other than the Guarantors; and

(G) in the case of “term loan B” Incremental Term Loans, may provide for
customary prepayments or offers to prepay based on excess cash flow;

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Loans under any Incremental Revolving Credit Facility:

(A) shall rank equal in right of payment and of security with the Revolving
Credit Loans and the Term A Loans;

(B) shall not mature earlier than the Maturity Date with respect to the then
existing Revolving Credit Facility;

(C) shall provide that assignments and participations of Incremental Revolving
Credit Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans existing on the Incremental Facility
Closing Date;

(D) shall provide than any Incremental Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable revolving credit commitments under this
Agreement prior to the Incremental Facility Closing Date; provided at no time
shall there be revolving credit commitments hereunder (including Incremental
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates unless otherwise agreed to
be by the Administrative Agent;

(E) shall have an Applicable Rate determined by the Borrower and the applicable
Incremental Revolving Credit Lenders; and

(F) shall not be secured by any assets not constituting Collateral and shall not
be Guaranteed by any Person other than a Guarantor;

(iii) with respect to any Loans made under Incremental Term Commitments within
twelve (12) months after the Funding Date, the All-In Yield applicable to such
Incremental Term Loans shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to the Term A Loans plus 50 basis points per annum
unless the interest rate (together with, as provided in the proviso

 

-67-



--------------------------------------------------------------------------------

below, the Eurodollar or Base Rate floor) with respect to the Term A Loans is
increased so as to cause the then applicable All-In Yield under this Agreement
on the Term A Loans to equal the All-In Yield then applicable to such
Incremental Term Loans minus 50 basis points; provided that any increase in
All-In Yield on the Term A Loans due to the application of a Eurodollar or Base
Rate floor on any Incremental Term Loan shall be effected solely through an
increase in (or implementation of, as applicable) the Eurodollar or Base Rate
floor applicable to such Loans; and

(iv) any upfront fees, arrangement fees or other similar fees for any
Incremental Commitments shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, subject
to the immediately preceding clause (iii).

(g) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent under this Agreement for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or the Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting

 

-68-



--------------------------------------------------------------------------------

Lender has not fully funded its appropriate share and (y) such Loans or L/C
Borrowings were made at a time when the conditions set forth in Section 4.03
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto. Promptly (x) upon a Lender
ceasing to be a Defaulting Lender in accordance with Section 2.15(b) or (y)
following termination of this Agreement (including the termination of all
Letters of Credit issued hereunder) and the payment of all amounts owed under
this Agreement (other than unasserted contingent obligations which by their
terms survive the termination of this Agreement), all remaining amounts, if any,
held in a deposit account pursuant to this Section 2.15(a) shall be returned to
such Lender or Defaulting Lender, as applicable.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03.

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of that Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to that Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage (calculated
without regard to that Defaulting Lender’s Commitments) of the Outstanding
Amount of all L/C Obligations and Swing Line Loans to exceed such Lender’s
Revolving Credit Commitment; provided that each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists. Subject to Section 10.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure with respect to such Defaulting
Lender; provided that such prepayment shall be applied to reduce such Defaulting
Lender’s participation in such Swing Line Loans and shall not reduce any
non-Defaulting Lender’s participation in such Swing Line Loans, and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with the procedures set forth in Section
2.03(g).

 

-69-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their
Applicable Percentages of the applicable Facility (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

2.16 Extended Loans and Commitments.

(a) The Borrower may at any time and from time to time request that all or any
portion of the Loans and Commitments of any Class (an “Existing Class”) be
converted to extend the final maturity date of such Loans and Commitments (any
such Loans which have been so converted, “Extended Maturity Loans” and any such
Commitments which have been so converted, “Extended Maturity Commitments”) and
to provide for other terms consistent with this Section 2.16; provided that
there may be no more than eight different Classes in the aggregate for all Loans
and Commitments under this Agreement without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed). In order to establish any Extended Maturity Loans and/or Extended
Maturity Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable, to be established, which shall be substantially identical to the
Loans under the Existing Class from which such Extended Maturity Loans and/or
Extended Maturity Commitments, as applicable, are to be converted, except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;

(ii) the Applicable Rate with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the Applicable Rate for the
Loans and/or Commitments of such Existing Class, in each case, to the extent
provided in the applicable Extension Amendment;

(iii) the Extension Amendment may provide for amendments to the covenants that
apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive in
the aggregate than the covenants applicable to the applicable Existing Class
under this Agreement after giving effect to the Extension Amendment except after
the Maturity Date with respect to such Existing Class; and

(iv) the Extension Amendment may provide that optional and mandatory prepayments
pursuant to Section 2.05 be directed to prepay, at the Borrower’s option, first,
the applicable Existing Class and, second, the Extended Maturity Loans.

 

-70-



--------------------------------------------------------------------------------

Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class.

(b) The Borrower shall provide the applicable Extension Request to all Lenders
of the Existing Class at least five Business Days prior to the date on which
such Lenders are requested to respond. No Lender shall have any obligation to
agree to have any of its Loans and/or Commitments of any Existing Class
converted into Extended Maturity Loans and/or Extended Maturity Commitments
pursuant to any Extension Request. Any Lender wishing to have all or any portion
of its Loans and/or Commitments under such Existing Class subject to such
Extension Request converted into Extended Maturity Loans and/or Extended
Maturity Commitments, as applicable (such Lender, an “Extending Lender”), shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Loans and/or
Commitments under the Existing Class which it has elected to request be
converted into Extended Maturity Loans and/or Extended Maturity Commitments
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent); provided that for any Extension Request, the Borrower may
establish a maximum amount for such Extended Maturity Loans and/or Extended
Maturity Commitments (an “Extension Maximum Amount”). In the event that the
aggregate amount of Loans and/or Commitments under the Existing Class subject to
Extension Elections exceeds the Extension Maximum Amount, then each Extending
Lender’s amount of consented Loans and/or Commitments subject to an Extension
Election shall be reduced on a pro rata basis such that the total amount of
Extended Maturity Loans and/or Extended Maturity Commitments shall equal the
Extension Maximum Amount.

(c) Extended Maturity Loans and/or Extended Maturity Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Lender, which shall be consistent with the provisions set forth in paragraph (a)
and (b) above (but which shall not require the consent of any other Lender other
than the Extending Lenders, and which shall, in the case of Extended Maturity
Commitments in respect of the Revolving Credit Facility, make appropriate
modifications to this Agreement (including to the definitions of “Availability
Period,” “Revolving Credit Commitment,” “Fronting Exposure” and “Applicable
Revolving Credit Percentage,” and to Sections 2.03 and 2.04) to provide for
issuance of Letters of Credit and the extension of Swing Line Loans based on
such Extended Maturity Commitments and make any additional modifications, if
necessary, to provide for terms applicable to Extended Maturity Commitments and
Extended Maturity Loans thereunder. Only Extending Lenders will have their Loans
and/or Commitments converted into Extended Maturity Loans and/or Extended
Maturity Commitments and, at the Borrower’s discretion, only Extending Lenders
will be entitled to any increase in pricing or fees in connection with the
Extension Amendment. Each Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. In connection with any Extension
Amendment, the Loan Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be reasonable requested by the
Administrative Agent (which shall not require any consent from any Lender) in
order to ensure that the Extended Maturity Loans and/or Extended Maturity
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
customary documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent.

 

-71-



--------------------------------------------------------------------------------

(d) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Maturity Loans and/or Extended Maturity
Commitments, in each case to a given Extending Lender, was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Extending Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”), which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Loans and/or Commitments, as the case may be, under the Existing
Class in such amount as is required to cause such Extending Lender to hold
Extended Maturity Loans and/or Extended Maturity Commitments, as the case may
be, of the applicable Class into which such other Loans and/or Commitments, as
the case may be, were initially converted, in the amount such Extending Lender
would have held had such administrative error not occurred and had such
Extending Lender received the minimum allocation of the applicable Loans and/or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Extending
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.16(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the first sentence of Section 2.16(c).

(e) As a condition precedent to the effectiveness of any Extension Amendment, in
the event a Mortgaged Property exists that is a Flood Hazard Property, the Flood
Insurance Requirements shall be satisfied (or re-satisfied, as applicable) with
respect to such Mortgaged Property.

2.17 Refinancing Amendments.

(a) Refinancing Commitments. The Borrower may, at any time or from time to time
after the Funding Date, by notice to the Administrative Agent (a “Refinancing
Loan Request”), request (A) (i) the establishment of one or more new Classes of
term loans under this Agreement (any such new Class, “New Refinancing Term
Commitments”) or (ii) increases to one or more existing Classes of term loans
under this Agreement (any such increase to an existing Class, collectively with
New Refinancing Term Commitments, “Refinancing Term Commitments”), or (B)
(i) the establishment of one or more new Classes of revolving credit commitments
under this Agreement (any such new Class, “New Refinancing Revolving Credit
Commitments”) or (ii) increases to one or more existing Classes of revolving
credit commitments (any such increase to an existing Class, collectively with
the New Refinancing Revolving Credit Commitments, “Refinancing Revolving Credit
Commitments”, and collectively with any Refinancing Term Commitments,
“Refinancing Commitments”), in each case, established in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part, as
selected by the Borrower, any one or more then existing Class or Classes of
Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments, “Refinanced Debt”),
whereupon the Administrative Agent shall promptly deliver a copy of each such
notice to each of the applicable Lenders; provided, however, at no time shall
there be revolving credit commitments under this Agreement (including
Refinancing Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates unless
otherwise agreed to by the Administrative Agent in its reasonable
discretion. Each Refinancing Loan Request shall set forth the requested amount
and proposed terms of the relevant Refinancing Term Loans or Refinancing
Revolving Credit Commitments and identify the Refinanced Debt with respect
thereto.

(b) Refinancing Loans. Any Refinancing Term Loans made pursuant to New
Refinancing Term Commitments or any New Refinancing Revolving Credit Commitments
made on a Refinancing Facility Closing Date shall be designated a separate Class
of Refinancing Term Loans or Refinancing Revolving

 

-72-



--------------------------------------------------------------------------------

Credit Commitments, as applicable, for all purposes of this Agreement. On any
Refinancing Facility Closing Date on which any Refinancing Term Commitments of
any Class are effected, subject to the satisfaction of the terms and conditions
in this Section 2.17, (i) each Refinancing Term Lender of such Class shall make
a term loan to the Borrower (a “Refinancing Term Loan”) in an amount equal to
its Refinancing Term Commitment of such Class and (ii) each Refinancing Term
Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Term Commitment of such Class and the Refinancing Term Loans of such
Class made pursuant thereto. On any Refinancing Facility Closing Date on which
any Refinancing Revolving Credit Commitments of any Class are effected, subject
to the satisfaction of the terms and conditions in this Section 2.17, (i) each
Refinancing Revolving Credit Lender of such Class shall make its Refinancing
Revolving Credit Commitment available to the Borrower (when borrowed, a
“Refinancing Revolving Loan” and collectively with any Refinancing Term Loan, a
“Refinancing Loan”) and (ii) each Refinancing Revolving Credit Lender of such
Class shall become a Lender hereunder with respect to the Refinancing Revolving
Credit Commitment of such Class and the Refinancing Revolving Loans of such
Class made pursuant thereto.

(c) Refinancing Loan Request. Refinancing Term Loans and Refinancing Revolving
Loans may be made, and Refinancing Term Commitments and Refinancing Revolving
Credit Commitments may be provided, by any existing Lender (but no existing
Lender will have an obligation to make any Refinancing Commitment, nor will the
Borrower have any obligation to approach any existing Lender to provide any
Refinancing Commitment) or by any Additional Lender (each such existing Lender
or Additional Lender providing such Commitment or Loan, a “Refinancing Revolving
Credit Lender” or “Refinancing Term Lender,” as applicable, and, collectively,
“Refinancing Lenders”).

(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Facility Closing Date”) of each
of the following conditions, together with any other conditions set forth in the
Refinancing Amendment:

(i) after giving effect to such Refinancing Commitments, the conditions of
Sections 4.03(a) and (b) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.03 shall be deemed to refer to the applicable Refinancing Facility
Closing Date),

(ii) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $5,000,000 (provided that such amount may be less than
$5,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of term loans or (y) the entire
outstanding principal amount of Refinanced Debt (or commitments) that is in the
form of revolving credit commitments), and

(iii) the Refinancing Term Loans made pursuant to any increase in any existing
Class of term loans hereunder shall be added to (and form part of) each
Borrowing of outstanding term loans under the respective Class so incurred on a
pro rata basis (based on the principal amount of each Borrowing) so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of term loans under such Class.

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Term Loans and Refinancing Term Commitments or the Refinancing Revolving Loans
and Refinancing Revolving Credit Commitments, as the case may be, of any Class
shall be as agreed between the Borrower and the applicable Refinancing Lenders
providing such Refinancing Commitments, and except as otherwise set forth
herein, to the extent not identical to (or constituting a part of) any Class of
term loans or revolving credit commitments, as applicable, each existing on the
applicable Refinancing Facility Closing

 

-73-



--------------------------------------------------------------------------------

Date, shall be consistent with clauses (i) or (ii) below, as applicable, and
otherwise shall be (taken as a whole) no more favorable (as reasonably
determined by the Borrower) to the Refinancing Lenders than those applicable to
such Class (taken as a whole) being refinanced (except for (1) covenants or
other provisions applicable only to periods after the Latest Maturity Date (as
of the applicable Refinancing Facility Closing Date) and (2) pricing, fees, rate
floors, optional prepayment or redemption terms), unless the Lenders under the
existing Facilities are given the benefit of such terms and provisions. In any
event:

(i) The Refinancing Term Loans:

(A) as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,

(B) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Refinanced Debt on the date
of incurrence of such Refinancing Loans,

(C) shall not be Guaranteed by any Person other than a Loan Party and shall not
be borrowed by any Person other than a Loan Party,

(D) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus any accrued but unpaid interest and fees on such Refinanced
Debt plus existing commitments unutilized under such Refinanced Debt to the
extent permanently terminated at the time of incurrence of such new Refinancing
Term Loans plus the amount of any tender premium or penalty or premium required
to be paid under the terms of the instrument or documents governing such
Refinanced Debt and any defeasance costs and any reasonable fees and expenses
(including OID, upfront fees or similar fees) incurred in connection with the
issuance of such Refinancing Term Loans,

(E) (I) shall rank pari passu in right of payment with the Obligations under the
then existing Term A Loans and Revolving Credit Loans and (II) shall either be
(x) secured by the Collateral (and shall not be secured by any assets not
constituting Collateral) and shall rank pari passu or junior in right of
security with the Obligations or (y) unsecured; provided that if such
Indebtedness is secured, it shall be subject to an intercreditor agreement on
terms reasonably satisfactory to the Administrative Agent, and

(F) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any mandatory prepayments of then existing
Term A Loans under Section 2.05, as specified in the applicable Refinancing
Amendment; and

(ii) the Refinancing Revolving Credit Commitments and Refinancing Revolving
Loans:

(A) (I) shall rank pari passu in right of payment with the Obligations and
(II) shall either be (x) secured by the Collateral (and shall not be secured by
any assets not constituting Collateral) and shall rank pari passu or junior in
right of security with the Obligations or (y) unsecured; provided that if such
Indebtedness is secured, it shall be subject to an intercreditor agreement on
terms reasonably satisfactory to the Administrative Agent,

 

-74-



--------------------------------------------------------------------------------

(B) shall not have a final scheduled maturity date earlier than, or mandatory
scheduled commitment reductions prior to, the Maturity Date with respect to the
Refinanced Debt,

(C) shall provide that the borrowing and repayment (except for (1) payments of
interest and fees at different rates on Refinancing Revolving Credit Commitments
(and related outstandings), (2) repayments required upon the Maturity Date of
the Refinancing Revolving Credit Commitments and (3) repayments made in
connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis with all other then existing Revolving
Credit Commitments,

(D) all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Credit Commitments existing on the Refinancing Facility Closing
Date (without giving effect to changes thereto on an earlier Maturity Date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued),

(E) shall provide that the permanent repayment of Refinancing Revolving Loans
with respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date shall be made
on a pro rata basis, or on a less than (but not greater than pro rata basis) pro
rata basis, with all other revolving credit commitments under this Agreement,
except that the Borrower shall be permitted to permanently repay and terminate
Commitments in respect of any such Class of Refinancing Revolving Loans on a
greater than pro rata basis as compared to any other Class of revolving credit
loans under this Agreement with a later Maturity Date than such Class or in
connection with any refinancing thereof permitted by this Agreement,

(F) shall provide that assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans existing on the Refinancing Facility
Closing Date,

(G) shall not be Guaranteed by any Person other than a Loan Party and shall not
be borrowed by any Person other than a Loan Party, and

(H) shall not have a greater principal amount of Commitments than the principal
amount of the utilized Commitments of the Refinanced Debt plus any accrued but
unpaid interest and fees on such Refinanced Debt plus existing commitments
unutilized under such Refinanced Debt to the extent permanently terminated at
the time of incurrence of such Refinancing Revolving Credit Commitments plus the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such Refinanced Debt and any
defeasance costs and any reasonable fees and expenses (including OID, upfront
fees or similar fees) incurred in connection with the issuance of such
Refinancing Revolving Credit Commitments or Refinancing Revolving Loans.

(f) Refinancing Amendment. Refinancing Commitments shall become additional
Commitments under this Agreement pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement

 

-75-



--------------------------------------------------------------------------------

and, as appropriate, the other Loan Documents, executed by the Borrower, each
Refinancing Lender providing such Commitments and the Administrative
Agent. Notwithstanding any other provision herein, in connection with any
Refinancing Amendment, modifications may be made to the terms of any existing
Classes to the extent providing a benefit to such existing Lenders of such
existing Classes. The Refinancing Amendment may, without the consent of any
other Loan Party or Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.17, including, if applicable, amendments as deemed necessary
by the Administrative Agent in its reasonable judgment to effect any lien
subordination and associated rights of the applicable Lenders to the extent any
Refinancing Loans are to rank junior in right of security. The Borrower will use
the proceeds, if any, of the Refinancing Term Loans and Refinancing Revolving
Credit Commitments in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, and shall permanently terminate applicable commitments
under, substantially concurrently, the applicable Refinanced Debt.

(g) Reallocation of Revolving Credit Exposure. Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Credit Commitments are effected
through the establishment of a new Class of revolving credit commitments
pursuant to this Section 2.17, (a) if, on such date, there are any revolving
credit loans under any revolving credit facility then outstanding under this
Agreement, such revolving loans shall be prepaid from the proceeds of a new
Borrowing of the Refinancing Revolving Loans under such new Class of Refinancing
Revolving Credit Commitments in such amounts as shall be necessary in order
that, after giving effect to such Borrowing and all such related prepayments,
all revolving credit loans under all revolving credit facilities under this
Agreement will be held by all Lenders under the revolving credit facilities
(including Lenders providing such Refinancing Revolving Credit Commitments)
ratably in accordance with their revolving credit commitments under all
revolving credit facilities under this Agreement (after giving effect to the
establishment of such Refinancing Revolving Credit Commitments), (b) in the case
of a Revolving Credit Commitment, there shall be an automatic adjustment to the
participations hereunder in Letters of Credit and Swing Line Loans held by each
Lender under the revolving credit facilities so that each such Lender shares
ratably in such participations in accordance with their respective revolving
credit commitments hereunder (after giving effect to the establishment of such
Refinancing Revolving Credit Commitments), (c) each Refinancing Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (d) each Refinancing Revolving Credit Lender shall become a Lender with
respect to the Refinancing Revolving Credit Commitments and all matters relating
thereto. Upon any Refinancing Facility Closing Date on which Refinancing
Revolving Credit Commitments are effected through the increase to any existing
Class of revolving credit commitments pursuant to this Section 2.17, if, on the
date of such increase, there are any revolving credit loans outstanding, each of
the Lenders under such Class shall be deemed to assign to each of the
Refinancing Revolving Credit Lenders, and each of the Refinancing Revolving
Credit Lenders shall purchase from each of such Lenders, at par, such interests
in the Refinancing Revolving Loans outstanding on such Refinancing Facility
Closing Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such revolving credit loans under such Class
will be held by existing Lenders under such Class and the Refinancing Revolving
Credit Lenders ratably in accordance with their respective revolving credit
commitments under such Class after giving effect to the addition of such
Refinancing Revolving Credit Commitments to the revolving credit commitments
under such Class.

(h) Refinancing Equivalent Debt.

(i) In lieu of incurring any Refinancing Term Loans, the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time after the
Funding Date issue, incur or otherwise obtain (A) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
senior secured notes that are secured on a pari passu basis with the

 

-76-



--------------------------------------------------------------------------------

Obligations (but without regard to the control of remedies) (such notes,
“Permitted Pari Passu Secured Refinancing Debt”), (B) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans (such notes or loans, “Permitted Junior Secured Refinancing
Debt”) and (C) unsecured or subordinated Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of unsecured or subordinated
notes or loans (such notes or loans, “Permitted Unsecured Refinancing Debt” and
together with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior
Secured Refinancing Debt, “Refinancing Equivalent Debt”), in each case, in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or in part, any existing Class or Classes of Loans (such Loans,
“Refinanced Loans”).

(ii) Any Refinancing Equivalent Debt:

(A) (1) shall not have a final scheduled maturity date earlier than the Maturity
Date of the Refinanced Loans, (2) shall not have a Weighted Average Life to
Maturity shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Loans, (3) shall not have scheduled amortization or payments of
principal and shall not be subject to mandatory redemption, repurchase or
prepayment (except with respect to change of control, excess cash flow, asset
sale and casualty event mandatory offers to purchase or prepayment events and
customary acceleration rights after an event of default), in each case prior to
the Maturity Date of the Refinanced Loans except, in the case of Refinancing
Equivalent Debt that is secured on a pari passu basis with the Obligations, to
the extent any such payment, redemption, repurchase or prepayment obligation is
required to be applied on a pro rata or greater than pro rata basis to any then
existing term loans under this Agreement and except with respect to customary
“AHYDO catch-up payments,” (4) shall not be Guaranteed by any Person other than
a Loan Party and shall not be borrowed by any Person other than a Loan Party,
(5) if in the form of subordinated Permitted Unsecured Refinancing Debt, shall
be subject to a subordination agreement or provisions as reasonably agreed by
the Administrative Agent and the Borrower, (6) shall not have a greater
principal amount than the principal amount of the Refinanced Loans plus any
accrued but unpaid interest and fees on such Refinanced Loans plus existing
commitments unutilized under such Refinanced Loans to the extent permanently
terminated at the time of incurrence of such new Indebtedness plus the amount of
any tender premium or penalty or premium required to be paid under the terms of
the instrument or documents governing such Refinanced Loans and any defeasance
costs and any reasonable fees and expenses (including OID, upfront fees or
similar fees) incurred in connection with the issuance of such Refinancing
Equivalent Debt Loans, and (7) except as otherwise set forth in this
clause (h)(ii), shall have terms and conditions (other than with respect to
pricing, fees, rate floors and optional prepayment or redemption terms) which
are (taken as a whole) no more favorable (as reasonably determined by the
Borrower) to the lenders or holders providing such Refinancing Equivalent Debt,
than those applicable to the Refinanced Loans (except for covenants or other
provisions applicable only to periods after the Maturity Date of the applicable
Refinanced Loans at the time of the issuance or incurrence of such Refinancing
Equivalent Debt),

(B) (1) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (2) if
Permitted Pari Passu Secured Refinancing

 

-77-



--------------------------------------------------------------------------------

Debt, (x) shall be secured by the Collateral on a pari passu basis with the
Obligations and shall not be secured by any property or assets other than the
Collateral, and (y) shall be subject to an intercreditor agreement on terms
reasonably satisfactory to the Administrative Agent, and (3) if Permitted Junior
Secured Refinancing Debt, (x) shall be secured by the Collateral on a second
priority (or other junior priority) basis to the Liens securing the Obligations
and shall not be secured by any property or assets other than the Collateral,
and (y) shall be subject to an intercreditor agreement on terms reasonably
satisfactory to the Administrative Agent, and

(C) shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Loans
and terminate all commitments thereunder.

(i) This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

(j) As a condition precedent to the effectiveness of any Refinancing Amendment,
in the event a Mortgaged Property exists that is a Flood Hazard Property, the
Flood Insurance Requirements shall have been satisfied (or, if applicable,
re-satisfied) with respect to such Mortgaged Property.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Certain Taxes; Obligation to Withhold; Payments on Account
of Certain Taxes.

(1) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the applicable Withholding
Agent to withhold or deduct any Tax from or with respect to any such payment,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Withholding Agent upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(2) If the applicable Withholding Agent shall be required by applicable Laws to
withhold or deduct any Taxes, then (A) such Withholding Agent shall withhold or
make such deductions as are determined by such Withholding Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) to the extent that such withholding or deduction
is made on account of Indemnified Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document or on account of Other Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent, the
applicable Lender or the applicable L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made; provided, however, that in the case of a Withholding Agent
that is not a Loan Party or the Administrative Agent, the amount payable under
this clause (C) shall not exceed the amount that would have been required to be
paid had a Loan Party or the Administrative Agent been the applicable
Withholding Agent.

 

-78-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a), but without duplication, the Loan Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

(c) Tax Indemnifications.

(1) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall indemnify the Administrative Agent, each Lender and each L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, to the extent imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(2) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer, severally and not jointly, shall indemnify the Loan Parties
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all (i) Excluded Taxes
attributable to such Lender or such L/C Issuer (as the case may be) that are
payable by the Loan Parties or the Administrative Agent (and any reasonable
expenses arising therefrom or related thereto) as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to Section 3.01(e) and (ii) Taxes
attributable to such Lender’s or such L/C Issuer’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register, in each case, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or L/C Issuer by
the Borrower or the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each L/C Issuer hereby authorizes the Administrative
Agent or any Loan Party, as the case may be, to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Loan Party, as the case may be, under this clause
(2). The agreements in this clause (2) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations.

(d) Evidence of Payments. After any payment of Taxes by a Loan Party to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent for the benefit of the relevant Lender or
applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(1) Each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, and the Administrative Agent shall deliver to the
Borrower, when reasonably requested by the

 

-79-



--------------------------------------------------------------------------------

Borrower or the Administrative Agent, as the case may be, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to withholding, (B) if applicable, the required
rate of withholding or deduction, (C) such Lender’s, such L/C Issuer’s or the
Administrative Agent’s entitlement to any available exemption from, or reduction
of, applicable withholding in respect of any payments to be made to such Lender,
such L/C Issuer or the Administrative Agent by a Loan Party pursuant to this
Agreement or any other Loan Document and (D) whether or not such Lender, such
L/C Issuer or the Administrative Agent is subject to backup withholding or
information reporting requirements or otherwise to establish such Lender’s, such
L/C Issuer’s or the Administrative Agent’s status for withholding Tax purposes
in any applicable jurisdiction.

(2) Without limiting the generality of the foregoing,

(i) each Lender and each L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be reasonably
requested by the recipient), on or prior to the date on which such “United
States person” became a Lender or an L/C Issuer under this Agreement, IRS Form
W-9; and

(ii) each Lender and each L/C Issuer that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code that is entitled under the Code
or any applicable treaty to an exemption from or reduction of withholding Tax
with respect to any payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of signed
originals as shall be requested by the recipient), on or prior to the date on
which such Lender or L/C Issuer becomes a Lender or an L/C Issuer under this
Agreement, whichever of the following is applicable:

(I) in the case of a Lender and any L/C Issuer claiming the benefits of an
income tax treaty to which the United States is a party, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to such tax treaty,

(II) in the case of a Lender and any L/C Issuer for whom any payments under this
Agreement constitute income that is effectively connected with such Lender’s or
L/C Issuer’s conduct of a trade or business in the United States, IRS Form
W-8ECI (or successor thereto),

(III) in the case of a Lender and any L/C Issuer that is not the beneficial
owner of payments made under this Agreement (including a partnership or a
participating Lender), (1) IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (i) and (ii) (I), (II), (IV) and (V) of
this paragraph (e)(2) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender or
an L/C Issuer; provided, however, that if such Lender or such L/C Issuer is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) or 871(h) of the Code, such Lender or
such L/C Issuer may provide a Non-Bank Certificate (as described below) on
behalf of such partners,

(IV) in the case of a Lender or a L/C Issuer claiming the benefits of the
exemption for portfolio interest under Section 881(c) or 871(h) of the Code, (x)
a certificate (substantially in the form of Exhibit K (a “Non-Bank
Certificate”)) to the effect that such

 

-80-



--------------------------------------------------------------------------------

Lender or L/C Issuer is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
are effectively connected with a U.S. trade or business, and (y) IRS Form W-8BEN
or IRS Form W-8BEN-E,

(V) any other form prescribed by applicable Laws or such other evidence
satisfactory to the Borrower as a basis for claiming any available exemption
from or reduction in withholding Tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made, or

(VI) if a payment made to a Lender or any L/C Issuer would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender or such L/C Issuer were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or such L/C Issuer shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their respective
obligations under FATCA, to determine whether such Lender or such L/C Issuer has
complied with such Lender’s or such L/C Issuer’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (VI), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(VII) Notwithstanding anything to the contrary in this Section 3.01(e)(2), in no
event will any Lender or L/C Issuer be required to provide any documentation
such Lender or L/C Issuer is legally ineligible to deliver.

(3) Each Lender, L/C Issuer and Administrative Agent shall promptly notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any previously delivered form or documentation or any
claimed exemption or reduction and provide updated documentation (or promptly
notify the Borrower and the Administrative Agent of its legal ineligibility to
do so). Each Lender, L/C Issuer or Administrative Agent that has previously
delivered any documentation required herein shall, upon the reasonable request
of the Borrower or the Administrative Agent, deliver to the Borrower and the
Administrative Agent additional copies of such form (or successor thereto) on or
before the date such form expires or becomes obsolete or promptly notify the
Borrower and the Administrative Agent of its legal ineligibility to do so.

(4) Upon execution of this Agreement, the Administrative Agent shall deliver to
the Borrower an accurate, complete, signed copy of IRS Form W-8IMY certifying in
Part I that it is a qualified intermediary and checking the boxes in Part III,
Line 14a and Line 14b.

(5) Each Lender and L/C Issuer hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender or L/C Issuer to the Administrative Agent
pursuant to this Section 3.01(e).

 

-81-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund (in
cash or applied as an offset against another cash Tax liability) of any Taxes as
to which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest,
additions to Tax or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority and delivers to such Loan Party
evidence reasonably satisfactory to such Loan Party of such
repayment. Notwithstanding anything to the contrary in paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (without
reference to clause (c) of the defined term “Base Rate”), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine for any
reason that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period, or (c) the
Eurodollar Rate for any requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice; provided that any Eurodollar Rate Loan outstanding prior to
such notice may remain outstanding until the end of the then-applicable Interest
Period with respect thereto (without giving effect to any subsequent
continuation or conversion). Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of Base Rate Loans in the
amount specified therein.

 

-82-



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes indemnifiable under Section 3.01, Other Taxes and
Excluded Taxes); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity requirements), then from time to time the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

-83-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or

 

-84-



--------------------------------------------------------------------------------

any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender or such L/C Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if a Loan Party is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and any resignation of the Administrative Agent or
assignment by or replacement of a Lender.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effective Date. This Agreement shall become effective on the
date on which each of the following conditions is satisfied or waived in
accordance with the terms hereof:

(a) The Administrative Agent shall have received the following, each of which
shall be originals, telecopies or other customary means of electronic
transmission (e.g., “pdf”) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Initial
Borrower (if applicable), each dated as of the Effective Date (or, in the case
of certificates of governmental officials, a recent date before the Effective
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Arrangers:

(i) executed counterparts of this Agreement, dated as of the Effective Date, in
such number as reasonably requested by the Administrative Agent, duly executed
by the Initial Borrower, the L/C Issuers, the Swing Line Lender and the Lenders
party hereto on the Effective Date;

(ii) a certificate of the secretary or assistant secretary of the Initial
Borrower, dated as of the Effective Date, certifying (A) that attached thereto
is a true and complete copy of each current Organization Document of the Initial
Borrower certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its organization, (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors (or other governing body) of the Initial Borrower authorizing the
execution, delivery and performance of the Loan Documents to which the Initial
Borrower is a party and the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended (except as attached thereto) and are in
full force and effect and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of the Initial Borrower (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary executing the certificate in this clause
(ii));

 

-85-



--------------------------------------------------------------------------------

(iii) a certificate as to the good standing or equivalent of the Initial
Borrower (in so-called “long-form” if available) as of a recent date, from the
Secretary of State of the Initial Borrower’s jurisdiction of organization;

(iv) a favorable opinion of (A) Cravath, Swaine & Moore LLP, special New York
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit H-1 with such changes thereto,
and with respect to such other matters concerning the Initial Borrower and the
Loan Documents, as the Arrangers may reasonably request and (B) in-house counsel
to each Loan Party, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit H-2 with such changes thereto, and with respect
to such other matters concerning the Initial Borrower and the Loan Documents, as
the Arrangers may reasonably request; and

(v) a certificate signed by a Responsible Officer certifying that the condition
specified in Section 4.03(a) (solely with respect to the representations and
warranties to be made on the Effective Date) has been satisfied.

(b) The Borrower shall have paid all reasonable out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Effective Date.

(c) The Administrative Agent and Lenders shall have received at least three
business days prior to the Effective Date all documentation and other
information about the Initial Borrower as has been reasonably requested in
writing at least 10 days prior to the Effective Date by the Administrative Agent
or Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

4.02 Conditions to Funding Date. The obligation of each L/C Issuer and each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
(or waiver in accordance with the terms hereof), or substantially concurrent
satisfaction of the following conditions precedent:

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received the following, each of which
shall be originals, telecopies or other customary means of electronic
transmission (e.g., “pdf”) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Loan Party (if applicable), each dated as of the Funding Date (or, in the case
of certificates of governmental officials, a recent date before the Funding
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Arrangers:

(i) executed counterparts of the Valvoline Joinder Agreement, Guaranty, the
Security Agreement and the Perfection Certificate, dated as of the Funding Date,
in such number as reasonably requested by the Administrative Agent, duly
executed by the Loan Parties party thereto;

 

-86-



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a certificate signed by a Responsible Officer certifying that the
conditions specified in Sections 4.02(e) and (f) and Sections 4.03(a) and (b)
have been satisfied;

(iv) the following personal property collateral requirements:

(A) all certificates, agreements or instruments representing or evidencing the
Securities Collateral (as defined in the Security Agreement) accompanied by
instruments of transfer and stock powers undated and endorsed in blank;

(B) all instruments, including Control Agreements, necessary to perfect the
Administrative Agent’s security interest in all Deposit Accounts, all Securities
Accounts, all Commodity Accounts, all Chattel Paper, all Instruments and all
Investment Property of each Loan Party (as each such term is defined in the
Security Agreement and to the extent required by the Security Agreement);

(C) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Liens created, or
purported to be created, by the Collateral Documents, in each case to the extent
required by the applicable Collateral Document; and

(D) UCC and tax lien searches and or equivalent reports or searches, each of a
recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Liens permitted
by Section 7.01);

provided that, notwithstanding the foregoing, in no event shall any Loan Party
be required to execute and deliver any Collateral Documents or other agreements
governed by the laws of, or otherwise take any action to perfect any Lien under
this Agreement or any other Loan Document in, any jurisdiction other than the
United States, any State thereof and the District of Columbia;

 

-87-



--------------------------------------------------------------------------------

(v) evidence acceptable to the Administrative Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Collateral
Documents;

(vi) deeds of trust, trust deeds, deeds to secure debt, and mortgages, in
substantially the form of Exhibit M (with such changes as may be reasonably
acceptable to the Borrower, the Administrative Agent and their respective
counsel and otherwise necessary to account for local Law matters) and covering
the Mortgaged Properties described in clause (a) of the definition of “Mortgaged
Property” (together with each other mortgage delivered pursuant to Section 6.17
or 6.18, in each case as amended, the “Mortgages”), duly executed, acknowledged
and delivered by the appropriate Loan Party in form suitable for filing or
recording in all filing or recording offices necessary in order to create a
valid first and subsisting Lien on the Mortgaged Property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties
(subject only to the Permitted Encumbrances), together with:

(A) evidence that all filing, documentary, stamp, intangible and recording Taxes
and fees have been paid or that funds for the payment thereof have been
delivered to the company issuing the Mortgage Policies (as defined below) for
payment of such Taxes and fees at the time of the filing or recording of such
Mortgages, as applicable;

(B) fully paid American Land Title Association Loan Policies of Title Insurance,
in standard form, or such other form reasonably acceptable to the Administrative
Agent (the “Mortgage Policies”), with endorsements and in amounts reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the real property described therein, free
and clear of all defects and encumbrances, excepting only Permitted Encumbrances
(including, without limitation, Liens permitted by Section 7.01), and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents and for zoning of the applicable property; it being
understood that to the extent such zoning endorsements are not available at
commercially reasonable rates a Planning and Zoning Resource Corporation Zoning
and Site Requirements Summary, in form and substance acceptable to the
Administrative Agent may be delivered in lieu of such endorsements) and such
coinsurance and, in the event the coverages provided by the issuer of the
Mortgage Policy exceed its authorized underwriting limits, reinsurance as the
Administrative Agent may deem necessary or desirable;

(C) with respect to each Mortgaged Property for which the applicable Loan Party
possesses a survey of real property to be mortgaged hereunder, a factually
accurate affidavit for each such property for the benefit of the title insurer
issuing the Mortgage Policies stating that there have been no changes in the
improvements or other material matters set forth on such survey so as to cause
the survey related “standard exceptions” to be removed from the title insurance
policy applicable to such property; provided, however, if and to the extent that
a Loan Party shall, in the ordinary course, obtain an updated survey or a new
survey of such Mortgaged Property, such survey shall be in form and substance
reasonably acceptable to the Administrative Agent, be prepared by a land
surveyor duly registered and licensed in the States in which the property in
question is located and be certified by such surveyor to the Administrative
Agent, the title insurer and the applicable mortgagor;

 

-88-



--------------------------------------------------------------------------------

(D) a customary opinion of local counsel with respect to each Mortgage for the
benefit of the Administrative Agent with respect to the enforceability and
perfection of such Mortgage, a customary corporate formalities opinion of
counsel for the Borrower or the relevant Loan Party, as applicable, in the state
in which such Borrower or Loan Party that owns the Mortgaged Property is formed
or organized and such other opinions of counsel as the Administrative Agent
shall reasonably request in form reasonably acceptable to the Administrative
Agent relating to the delivery of such Mortgage;

(E) with respect to each Mortgaged Property, the applicable Loan Party shall
have made all necessary notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property; and

(F) with respect to the Mortgaged Properties described in clause (a) of the
definition of “Mortgaged Property” and any other Mortgaged Properties, a
completed “Life of Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination and in the event any portion of a Mortgaged Property
includes a structure with at least two walls and a roof or a building in the
course of construction (each, a “Building”) and, as shown in the related flood
hazard determination, such Building is located in a special flood hazard area (a
“Flood Hazard Property”), then (1) the Administrative Agent shall deliver to the
Borrower a notice about special flood hazard area status and flood disaster
assistance (a “Flood Hazard Notice”), and (2) the Borrower or the relevant Loan
Party, as applicable, shall deliver to the Administrative Agent (i) a duly
executed Flood Hazard Notice and (ii) evidence of flood insurance required by
Section 6.07(c);

provided that, if the requirements set forth in subclauses (A) through (E) of
this clause (vi) are not satisfied on or prior to the Funding Date, then such
requirements shall not be conditions precedent to the Funding Date, but shall be
required to be satisfied not later than 90 days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion) after the Funding
Date;

(vii) with respect to the Mortgaged Properties described in clause (a) of the
definition of “Mortgaged Property” and any other Mortgaged Properties, evidence
that all flood insurance required to be maintained pursuant to Section 6.07(c)
has been obtained (including a copy of, or a certificate as to coverage under,
and a declaration page relating to, the insurance policies required by
Section 6.07(c) (including flood insurance policies)), each of which (i) shall
be endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) identify the
addresses of each property located in a special flood hazard area, (iii)
indicate the applicable flood zone designation, the flood insurance coverage and
the deductible relating thereto and (iv) provide that the insurer will give the
Administrative Agent 45 days’ written notice of cancellation or non-renewal and
is in effect, together with the certificates of insurance in form and substance
satisfactory to the Administrative Agent, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee and mortgagee, as
the case may be, under all insurance policies maintained pursuant to
Section 6.07(c);

(viii) a favorable opinion of (A) Cravath, Swaine & Moore LLP, special New York
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit H-1 with such changes thereto,
and with respect to such other matters concerning the Loan Parties and the Loan
Documents, as the Arrangers

 

-89-



--------------------------------------------------------------------------------

may reasonably request and (B) in-house counsel to each Loan Party, addressed to
the Administrative Agent and each Lender, as to the matters set forth in Exhibit
H-2 with such changes thereto, and with respect to such other matters concerning
the Loan Parties and the Loan Documents, as the Arrangers may reasonably
request;

(ix) a favorable opinion of local counsel in each jurisdiction where a Loan
Party is organized, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit H-3 with such changes thereto, and with respect
to such other matters concerning the Loan Parties or the Loan Documents, as the
Arrangers may reasonably request;

(x) a certificate of the secretary or assistant secretary of each Loan Party
(other than the Initial Borrower), dated as of the Funding Date, certifying (A)
that attached thereto is a true and complete copy of each current Organization
Document of such Loan Party certified (to the extent applicable) as of a recent
date by the Secretary of State (or other applicable Governmental Authority) of
the state of its organization, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or other governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended (except as attached
thereto) and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (x)); and

(xi) a certificate as to the good standing or equivalent of each Loan Party
(other than the Initial Borrower) (in so-called “long-form” if available)
(except where such Loan Party’s jurisdiction of organization does not recognize
good standing or equivalent status) as of a recent date, from the Secretary of
State (or other applicable Governmental Authority) of such Loan Party’s
jurisdiction of organization.

(xii) a certificate signed by a Responsible Officer certifying that (1) Ashland
Global has received opinions or memoranda from its Tax advisors, in form and
substance reasonably satisfactory to Ashland Global, to the effect that, subject
to customary representations, covenants and assumptions, the U.S. domestic
reorganization steps of the Separation should be Tax-free for U.S. federal
income Tax purposes, which U.S. domestic reorganization steps shall include (A)
the Ashland Reorganization, (B) the contribution of Ashland to Valvoline and the
conversion of Ashland to a limited liability company, (C) the Ashland Chemco
Internal Spin-off and (D) the spin-off of the non-U.S. operations of Valvoline
pursuant to the distribution of the stock of a newly-formed U.S. corporation,
and (2) Ashland Global has been advised by its applicable Tax advisor that,
subject to customary representations, covenants and assumptions, such Tax
advisor will be able to deliver an opinion to the effect that the distribution
of the Valvoline stock to Ashland Global shareholders should be Tax-free for
U.S. federal income Tax purposes, and Ashland Global has no reason to believe
that such opinion will not be delivered on the date of the actual distribution
(other than as a result of a change in law).

(c) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Funding Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Funding Date shall have been
paid.

 

-90-



--------------------------------------------------------------------------------

(d) The Borrower shall have paid all reasonable out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Funding Date.

(e) After giving effect to the Transactions, the Loan Parties and their
respective Subsidiaries shall have outstanding no Indebtedness for borrowed
money or preferred stock other than Indebtedness for borrowed money permitted
under Section 7.02.

(f) All material consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Transactions shall
have been obtained or waived (if applicable), and all applicable waiting periods
and appeal periods shall have expired.

(g) All of the assets that constitute the Valvoline Business shall have been
transferred to and held by the Loan Parties and their respective Subsidiaries or
shall be available for use pursuant to transition services agreements described
in the Valvoline Form S-1 or in Schedule 4.02(g) (it being understood that
failure to transfer immaterial assets to the Loan Parties or their respective
Subsidiaries shall not cause this condition not to be satisfied so long as the
financial statements provided pursuant to clause (k) below fairly present, in
all material respects, the financial position of the Valvoline Business in
accordance with GAAP that will be owned, directly or indirectly, by Valvoline as
of the Funding Date).

(h) The Valvoline Business shall have no liabilities in excess of $200,000,000
in the aggregate other than (w) those that arise in the ordinary course of
business for the Valvoline Business, (x) liabilities described in the Valvoline
Form S-1, (y) the Indebtedness under this Agreement and the Senior Notes and (z)
those set forth on Schedule 4.02(h).

(i) The Newco Merger shall have occurred simultaneously or substantially
simultaneously with the initial Credit Extension hereunder.

(j) After giving effect to the initial Credit Extension hereunder, the Valvoline
Business shall have, on a pro forma basis, at least $350,000,000 of unrestricted
cash, Cash Equivalents, unused Revolving Credit Commitments and unused
commitments under any Permitted Receivables Facility.

(k) The Administrative Agent shall have received (i) the Audited Financial
Statements and (ii) the audited consolidated (or combined, as the case may be)
balance sheet and the related consolidated (or combined, as the case may be)
statements of operations and comprehensive income, invested equity and cash
flows, including the notes thereto, of, prior to the consummation of the Newco
Merger, the Valvoline Business, and after the consummation of the Newco Merger,
the Borrower and its Subsidiaries, for each fiscal year thereafter ended at
least 90 days prior to the Funding Date. The Administrative Agent shall have
received the unaudited consolidated (or combined, as the case may be) balance
sheet and the related consolidated (or combined, as the case may be) statements
of operations and comprehensive income, invested equity and cash flows,
including the notes thereto, of, prior to the consummation of the Newco Merger,
the Valvoline Business, and after the consummation of the Newco Merger, the
Borrower and its Subsidiaries, for each of the first three completed fiscal
quarter since the date of the most recent audited financial statements referred
to in the immediately preceding sentence that has ended at least 45 days prior
to the Funding Date.

(l) To the extent the Funding Date occurs after 60 days after the beginning of a
fiscal year of the Borrower, a budget for the Borrower in form reasonably
satisfactory to the Administrative Agent, but to include balance sheets,
statements of income and sources and uses of cash, for (i) each fiscal quarter
of such fiscal year prepared in reasonable detail and (ii) each of the two
fiscal years of the Borrower immediately following such fiscal year, prepared in
summary form, in each case, with appropriate presentation

 

-91-



--------------------------------------------------------------------------------

and discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of the chief executive officer, chief financial
officer, treasurer or controller of the Borrower to the effect that, to the good
faith belief of such officer, the budget is a reasonable estimate for the
periods covered thereby and, promptly when available, any significant revisions
of such budget.

(m) The Guarantee by Ashland, if any, of the Senior Notes has been irrevocably
released in full simultaneously or substantially simultaneously with the initial
Credit Extension hereunder.

(n) After giving pro forma effect to the initial Credit Extension hereunder, the
Consolidated Net Leverage Ratio of the Borrower shall be no greater than
3.50:1.00.

(o) If any Disposition of a part of the assets constituting the Valvoline
Business to any Person other than Valvoline or a Subsidiary of Valvoline shall
have occurred prior to the Funding Date (and such assets have not been returned
to Valvoline or a Subsidiary of Valvoline prior to the Funding Date), such
Disposition would have been permitted if Section 7.05 were in effect and the
Borrower shall have complied with Section 2.05(b) as if such Section applied
with respect to the Term A Commitments (subject to the reinvestment rights
described therein).

4.03 Conditions to All Credit Extensions. The obligation of each Lender and each
L/C Issuer to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans), including on the Funding Date, is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date, and except
that for purposes of this Section 4.03, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent, the applicable L/C Issuer or the Swing Line
Lender, as the case may be, shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

-92-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
(provided that the only representations and warranties that shall be made on the
Effective Date shall be the representations and warranties set forth in Sections
5.01, 5.02, 5.03 and 5.04, and such representations and warranties shall be made
only with respect to the Initial Borrower as of the Effective Date) that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, legally and validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and consummate the
Transactions, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of this Agreement and each other Loan Document, as applicable,
has been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Loan
Party’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Liens created under
the Loan Documents) under, or require any payment to be made under (i) any
Contractual Obligation under a material contract to which such Loan Party is a
party or affecting such Loan Party or the properties of such Loan Party or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (c) violate, in any material respect, any applicable
Law, except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (b) to the extent that such
conflict, breach, contravention or payment would not reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. On and after the Effective
Date, except as already obtained, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person will be necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) except as required by
Sections 4.02, 6.17 and 6.18 or by the applicable Collateral Documents
(including the filing of UCC financing statements and other similar perfection
documentation), the perfection or maintenance of the Liens created under the
Collateral Documents or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except that certain filings
with the Federal Communications Commission (the “FCC”) may be required in
connection with the grant of a security interest in FCC licenses and the
exercise of remedies thereunder, in each case, except for those approvals,
consents, exemptions, authorizations, actions, notices or filings the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect. As of the Funding Date, all applicable waiting periods in
connection with the Transactions have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transactions or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

-93-



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party party hereto or thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Valvoline Business as of the date thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Valvoline Business, as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited combined balance sheet of the Valvoline Business dated March
31, 2016, and the related combined statements of operations and comprehensive
income, invested equity and cash flows for the fiscal quarter ended on that date
(x) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (y)
fairly present the financial condition of the Valvoline Business as of the date
thereof and its results of operations for the period covered thereby, subject,
in the case of clauses (x) and (y), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since September 30, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

-94-



--------------------------------------------------------------------------------

(c) As of the date of the Perfection Certificate (which term for the purposes of
this Article V shall be deemed to mean the Perfection Certificate, as most
recently updated pursuant to this Agreement or another Loan Document), Schedule
7(a) of the Perfection Certificate sets forth a complete and accurate list of
all items required by such schedule including real property that, together with
any improvements thereon, individually has a fair market value of at least
$10,000,000 (as reasonably determined by the Borrower) owned by each Loan Party,
showing, in each case, as of the Funding Date the street address, county or
other relevant jurisdiction, state, record owner, the value according to the
applicable tax valuation thereof and the fair market value thereof.

5.09 Environmental Matters. Except as set forth on Schedule 5.09 or except as,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect:

(i) the Borrower and its Subsidiaries and their businesses, operations,
facilities and properties are in compliance with, and the Borrower and its
Subsidiaries have no liability under, any Environmental Laws;

(ii) the Borrower and its Subsidiaries have obtained all Environmental Permits
(or shall be covered by the Environmental Permits of Ashland Global or any of
its Subsidiaries) required for the conduct of their businesses and operations,
and the ownership, operation and use of their facilities and properties, under
Environmental Laws, and all such Environmental Permits are valid and in good
standing;

(iii) (A) there has been no Release or, to the knowledge of the Borrower,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned, leased or operated by the Borrower and its
Subsidiaries during the period of time when such property or facility was owned,
leased or operated by the Borrower and its Subsidiaries, that could reasonably
be expected to result in liability of the Borrower or any Subsidiary under, or
noncompliance by the Borrower or any Subsidiary with, any Environmental Law and
(B) to the knowledge of the Borrower’s vice president for environmental health
and safety (or equivalent successor officer otherwise named who is responsible
for oversight of environmental matters) and of the Borrower’s employees who
report directly to such vice president, there has been no Release or threatened
Release of Hazardous Materials on, at, under or from any property or facility
owned, leased or operated by the Borrower and its Subsidiaries during the period
of time before such property or facility was owned, leased or operated by the
Borrower and its Subsidiaries, that could reasonably be expected to result in
liability of the Borrower or any Subsidiary under, or noncompliance by the
Borrower or any Subsidiary with, any Environmental Law;

(iv) there is no claim, notice, suit, action, complaint, demand or proceeding
pending or, to the knowledge of the Borrower, threatened, against the Borrower
or its Subsidiaries alleging actual or potential liability under or violation of
any Environmental Law (an “Environmental Claim”), and, to the knowledge of the
Borrower, there are no actions, activities, occurrences, conditions, or
incidents that would reasonably be expected to form the basis of such an
Environmental Claim;

(v) neither the Borrower nor any of its Subsidiaries is currently obligated to
perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location; and

(vi) except as permitted pursuant to Section 7.01, no Lien has been recorded or,
to the knowledge of the Borrower, threatened, under any Environmental Law with
respect to any property or other assets currently owned by the Borrower or any
of its Subsidiaries.

 

-95-



--------------------------------------------------------------------------------

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with (i) financially sound and reputable insurance companies and (ii) insurance
companies that are not Affiliates of the Borrower (other than Ashmont Insurance
Company, Inc., which is an Affiliate of the Borrower, the Subsidiaries of
Ashmont Insurance Company, Inc. and their respective successors and assigns), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Material Subsidiary operates.

5.11 Taxes. The Borrower and each of its Subsidiaries have filed all Federal,
State and other Tax returns and reports required to be filed, and have paid all
Federal, State and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, except, where the failure to do so would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect. There are no proposed Tax assessments or other Tax claims against the
Borrower or any Subsidiary that would, if made, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.11, neither any Loan Party nor any Domestic Subsidiary
thereof is party to any tax sharing agreement, the primary subject of which is
Tax, other than any tax sharing arrangements solely among the Loan Parties.

5.12 ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, be expected to
have a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by or will be timely filed according to the applicable
determination letter cycle with the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not, either individually or in the aggregate, be expected to
have a Material Adverse Effect or as set forth in Schedule 5.12, (i) no ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
been determined to be, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code), whose accumulated benefit obligation as
determined under Accounting Standards Codification No. 715 is greater than or
equal to $30,000,000; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

-96-



--------------------------------------------------------------------------------

(d) Except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, with respect
to each scheme or arrangement mandated by a government other than the United
States (a “Foreign Government Scheme or Arrangement”) and with respect to each
employee benefit plan maintained or contributed to by any Loan Party or any
Subsidiary of any Loan Party that is not subject to United States law (a
“Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with applicable generally accepted
accounting principles;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Funding Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties; Charter Documents. As of the
Funding Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 1(a) of the Perfection Certificate and all of the
outstanding Equity Interests in such Subsidiaries that are Collateral have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Schedules 9(a) and 9(b) to the Perfection
Certificate free and clear of all Liens except those permitted under Section
7.01. All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid and non-assessable. On and after the Funding Date as and
when required by Section 6.17, all Subsidiaries (other than Excluded
Subsidiaries, together with any other Subsidiary as of the Funding Date that is
not listed on Schedule 1 to the Perfection Certificate delivered on the Funding
Date) are Loan Parties. Set forth on Schedule 1 to the Perfection Certificate is
a complete and accurate list of all Loan Parties as of the Funding Date, showing
as of the Funding Date (as to each Loan Party) the jurisdiction of its
organization, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any Loan Party that is not
organized under the laws of one of the states of the United States that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to Section
4.01(a)(ii) (in the case of the Initial Borrower) or Section 4.02(b)(x) (in the
case of each other Loan Party) is a true and correct copy of such document as of
the Effective Date (in the case of the Initial Borrower) or the Funding Date (in
the case of each other Loan Party), and is valid and in full force and effect as
of the Effective Date (in the case of the Initial Borrower) or the Funding Date
(in the case of each other Loan Party).

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

-97-



--------------------------------------------------------------------------------

5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to financial estimates, projected or forecasted financial information
and other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation, it being understood that (a) such
estimates, projections, forecasts and other forward-looking information, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by such estimates, projections, forecasts and
forward-looking information may differ significantly from the projected or
forecasted results and that such differences may be material and that such
estimates, projections, forecasts and forward-looking information are not a
guarantee of financial performance and (b) no representation or warranty is made
with respect to information of a general economic or general industry nature.

5.16 Compliance with Laws. Except as disclosed in Schedule 5.09, each Loan Party
and each of its Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights or such conflicts would not reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the conduct of their respective businesses by the Borrower or any of its
Subsidiaries does not infringe upon or violate any rights held by any other
Person except where such infringements or violations, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. After giving effect to the Transactions, (i) prior to the
consummation of the Newco Merger, the Valvoline Business is Solvent and (ii)
after the consummation of the Newco Merger, the Borrower is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. As of the Funding Date, except as set forth on Schedule
5.20, there are no material collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries and neither the Borrower
nor any Subsidiary has suffered any material strikes, walkouts, work stoppages
or other labor difficulty with respect to the Borrower and all of its
Subsidiaries within the last five years. The hours worked by and payments made
to employees of the Borrower or any of its Subsidiaries

 

-98-



--------------------------------------------------------------------------------

have not been in violation in any material respect of the Fair Labor Standards
Act or any other applicable Federal, State, local or foreign law dealing with
such matters where such violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.21 Collateral Documents. On and after the Funding Date:

(a) The Security Agreement is effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Collateral and, when (i) financing statements
and other filings in appropriate form are filed in the offices specified on
Schedule 5 to the Perfection Certificate and (ii) upon the taking of possession
or control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall constitute first
priority (subject to Liens permitted under the Loan Documents), fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors in the Collateral (other than such Collateral in which a security
interest (A) cannot be perfected under the UCC as in effect at the relevant time
in the relevant jurisdiction by such filings or by possession or control, as the
case may be, or (B) is not required to be perfected pursuant to this Agreement
or any other Loan Document), in each case subject to no Liens other than Liens
permitted under the Loan Documents.

(b) When the Security Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
the filings referred to in clause (i) of Section 5.21(a) are made as provided in
such clause, the Liens created by such Security Agreement shall constitute first
priority (subject to Liens permitted under the Loan Documents), fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in Patents (as defined in the Security Agreement) registered
or applied for with the United States Patent and Trademark Office or Copyrights
(as defined in such Security Agreement) registered or applied for with the
United States Copyright Office, as the case may be, in each case subject to no
Liens other than Liens permitted under the Loan Documents.

(c) Each Collateral Document delivered pursuant to Sections 6.17 and 6.18 will,
upon execution and delivery thereof, be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Collateral Document or is not required to be perfected pursuant to this
Agreement or any other Loan Document), such Collateral Document will constitute
first priority (subject to Liens permitted under the Loan Documents), fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
the Liens permitted under the Loan Documents.

(d) Each Mortgage is effective to create, in favor of the Administrative Agent,
for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder, subject only
to (x) on the date of such Mortgage, Permitted Encumbrances and (y) after the
date of such Mortgage, Liens permitted by Section 7.01, and when the Mortgages
are filed

 

-99-



--------------------------------------------------------------------------------

in the offices specified on Schedule 7(a) to the Perfection Certificate dated
the Funding Date (or, in the case of any Mortgage executed and delivered after
the Funding Date in accordance with the provisions of Sections 6.17 and 6.18,
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 6.17 and 6.18) the Mortgages shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Loan Parties in
the Mortgaged Properties, in each case prior and superior in right to any other
Lien, other than (x) on the date of such Mortgage, Permitted Encumbrances and
(y) after the date of such Mortgage, Liens permitted by Section 7.01. All
written information provided by or on behalf of the Borrower to the
Administrative Agent and any Lender with respect to each Mortgaged Property is
subject to Section 5.15 hereof.

5.22 Designated Senior Debt. The Obligations constitute “Designated Senior Debt”
or “Senior Secured Financing” (or any other terms of similar meaning and import)
under any Indebtedness subordinated in right of payment to the Obligations (to
the extent the concept of “Designated Senior Debt” or “Senior Secured Financing”
(or any similar concept) exists therein), or any subordinated Permitted
Refinancing thereof (to the extent the concept of “Designated Senior Debt” or
“Senior Secured Financing” (or any similar concept) exists therein).

5.23 USA Patriot Act. Neither the Borrower nor any of its Subsidiaries is in
violation in any material respect of any applicable laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 and the USA
Patriot Act.

5.24 Anti-Money Laundering Laws. The operations of the Borrower and its
Subsidiaries are and, to the knowledge of the Borrower, have, in the past three
years, been conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Borrower or
any of its Subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and, as of the date hereof, no action, suit or
proceeding by or before any court or governmental or regulatory agency,
authority or body or any arbitrator involving the Borrower or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Borrower, threatened.

5.25 Sanctions and Anti-Corruption. (a) Neither the Borrower nor any of its
Subsidiaries, nor any of their respective officers or employees, nor, to the
knowledge of the Borrower, any of their respective, directors, agents or
Affiliates, is a Sanctioned Person, nor is the Borrower or any of its
Subsidiaries located, organized or resident in a country or territory that is a
Sanctioned Country; and the Borrower will not directly or, knowingly, indirectly
use the proceeds of the Credit Extensions hereunder to fund or facilitate, or
lend, contribute or otherwise make available such proceeds to any Subsidiary to
fund or facilitate or to any joint venture partner or other Person that the
Borrower or any of its Subsidiaries knows will use such proceeds to fund or
facilitate, (i) any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject or target of
Sanctions or (ii) any use of such proceeds in any other manner that will result
in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Administrative Agent, L/C Issuer or otherwise)
of Sanctions. The Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, the Borrower’s directors and
agents are in compliance with Sanctions in all material respects.

(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any of its directors, officers, employees, agents or Affiliates
has, in the past five years, failed to comply with

 

-100-



--------------------------------------------------------------------------------

any provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable Anti-Corruption Laws. The Borrower and its Subsidiaries have
instituted, maintain and enforce procedures designed to promote and ensure
compliance with all applicable Anti-Corruption Laws and applicable Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Funding Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements, Secured Foreign Lines of Credit Agreements, Secured
Franchisee Loan Facility Guaranties or Secured Hedge Agreements) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
or not otherwise provided for in full in a manner reasonably satisfactory to the
applicable L/C Issuer, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.15) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) promptly when available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, prior to the consummation of the Newco
Merger, the Valvoline Business) (commencing with the fiscal year ending
September 30, 2016), a consolidated (or combined, as the case may be) balance
sheet of the Borrower or the Valvoline Business, as the case may be, as at the
end of such fiscal year, and the related consolidated (or combined, as the case
may be) statements of operations and comprehensive income, invested equity, and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated (or combined, as the case may be)
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) promptly when available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
prior to the consummation of the Newco Merger, the Valvoline Business)
(commencing with the fiscal quarter ending June 30, 2016), a consolidated (or
combined, as the case may be) balance sheet of the Borrower or the Valvoline
Business, as the case may be, as at the end of such fiscal quarter, and the
related consolidated (or combined, as the case may be) statements of operations
and comprehensive income, invested equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s or the Valvoline Business’, as the
case may be, fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated (or combined, as the case may be)
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower or the Valvoline Business, as the case may be, in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

-101-



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent obtainable with commercially reasonable efforts,
a certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event (which certificate may be limited to the extent required by
applicable accounting rules or guidelines);

(b) not later than five Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) concurrently with the delivery of each Compliance Certificate referred to in
clause (b) of this Section 6.02, a list of the Immaterial Subsidiaries
determined as of the last day of the fiscal quarter of the Borrower to which
such Compliance Certificate relates;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, to the extent permitted by Law;

(h) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;

 

-102-



--------------------------------------------------------------------------------

(i) (A) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any Subsidiary or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by the
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (B) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan have not been requested, the applicable entity shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;

(j) within 60 days after the beginning of each fiscal year of the Borrower, a
budget for the Borrower in form reasonably satisfactory to the Administrative
Agent, but to include balance sheets, statements of income and sources and uses
of cash, for (i) each fiscal quarter of such fiscal year prepared in reasonable
detail and (ii) each of the two fiscal years of the Borrower immediately
following such fiscal year, prepared in summary form, in each case, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that, to the good faith belief of such officer, the budget is a
reasonable estimate for the periods covered thereby and, promptly when
available, any significant revisions of such budget;

(k) concurrently with the delivery of each Compliance Certificate referenced in
clause (b) of this Section 6.02, a Perfection Certificate Supplement (or a
certificate confirming that there has been no change in information since the
date of the Perfection Certificate or latest Perfection Certificate Supplement);
and

(l) to the extent the Borrower has one or more Subsidiaries that have been
designated as Unrestricted Subsidiaries in accordance with Section 6.15 at such
time, concurrently with the delivery of consolidated financial statements
referred to in Sections 6.01(a) and (b), the related unaudited consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s public website on
the Internet or (ii) on which such documents are posted on the Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that makes a written request to the Borrower to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for such Compliance Certificates,
the Administrative

 

-103-



--------------------------------------------------------------------------------

Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly following a Responsible Officer’s knowledge thereof,
notify the Administrative Agent (which shall furnish such notice to each Lender)
of:

(a) the occurrence of any Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or any Subsidiary in an aggregate amount in excess of
$30,000,000;

(d) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof, including any determination by the
Borrower referred to in Section 2.10(b); and

(e) any announcement by a Rating Agency of any change in a Debt Rating,
including outlook.

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating

 

-104-



--------------------------------------------------------------------------------

what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material Tax liabilities, unless the same are being contested
in good faith by appropriate proceedings diligently conducted, adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary,
and such contest suspends enforcement or collection of the claim in question.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the Borrower’s and its Material Subsidiaries’ legal existence
and good standing (or equivalent status) under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05; (b)
take all reasonable action to maintain all rights, privileges, permits,
licenses, approvals and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

(b) make all necessary repairs thereto and renewals and replacements thereof;
and

(c) use a standard of care typical in the industry in the operation and
maintenance of its facilities,

in the case of each of (a), (b) and (c), except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintain with (i) financially sound and reputable insurance companies and
(ii) insurance companies that are not Affiliates of the Borrower (other than
Ashmont Insurance Company, Inc., which is an Affiliate of the Borrower, the
Subsidiaries of Ashmont Insurance Company, Inc. and their respective successors
and assigns), insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by companies engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other companies.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days (or such shorter period as agreed by the Administrative
Agent in its sole discretion) after receipt by the Administrative Agent of
written notice thereof and (ii) so long as Valvoline maintains its own insurance
policies (and not a combined policy with Ashland), which shall occur no later
than January 1, 2017, name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable in the case of insurance relating to Collateral.

(c) If at any time any Mortgaged Property is a Flood Hazard Property, then,
prior to the effective date of the Mortgage in respect of such Flood Hazard
Property, the Borrower shall, or shall cause

 

-105-



--------------------------------------------------------------------------------

each Loan Party to, (i) maintain, or cause to be maintained, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and each Lender, it being
acknowledged and agreed that the acceptance of a Mortgage encumbering such
property by the Administrative Agent shall constitute confirmation of delivery
of evidence of such compliance for purposes of this section (the requirements
set forth in this paragraph (c) are referred to herein as the “Flood Insurance
Requirements”).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including compliance with ERISA) and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, at such
reasonable times during normal business hours and reasonable frequency, upon
reasonable advance notice to the Borrower; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise rights
under this Section 6.10, (y) the first such inspection in each calendar year
shall be conducted at the sole expense of the Borrower without charge to the
Administrative Agent and (z) any additional such inspections in a calendar year
after the first such inspection in such calendar year shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrower;
provided, further, however, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the sole expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice to the Borrower. The Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
contribute all or a portion of such proceeds to Ashland to finance the Existing
Ashland Debt Repayment, (ii) to finance the Separation and the other
transactions related thereto, (iii) to pay fees and expenses incurred in
connection with the Transactions, (iv) to provide Letters of Credit and (v) for
ongoing working capital and general corporate purposes not in contravention of
any Law or of any Loan Document (including acquisitions permitted under Section
7.03). The Borrower will not request any Credit Extensions, and the Borrower
shall not directly or, knowingly, indirectly use, and the Borrower shall procure
that its subsidiaries and its and their respective directors, officers,
employees and agents shall not directly or, knowingly, indirectly use, the
proceeds of any Credit Extensions (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any unlawful activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

-106-



--------------------------------------------------------------------------------

6.12 Compliance with Environmental Laws. Except where the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect,
comply, and, to the extent permitted by Law and attainable using commercially
reasonable efforts, cause all lessees and other Persons operating or occupying
its properties and facilities to comply, with all applicable Environmental Laws
and Environmental Permits; obtain and renew all Environmental Permits necessary
for its operations, properties and facilities; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to address Hazardous Materials at, on, under or emanating
from any of its properties or facilities, in accordance with the requirements of
all Environmental Laws; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to undertake any such actions to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.13 Preparation of Environmental Reports. If an Event of Default is continuing
relating to Section 5.09 or Section 6.12, or if the Administrative Agent at any
time has reason to believe that there exist violations of Environmental Laws by
any Loan Party or any of its Subsidiaries or that there exist any Environmental
Liabilities or Environmental Claims, in each case which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, then the following procedure shall be implemented:

(a) the Administrative Agent shall notify the Loan Parties that it intends to
seek an environmental audit and/or assessment report meeting the description in
subsection (c) below, and shall consult with the Loan Parties on the facts and
circumstances giving rise to the intent;

(b) the Loan Parties shall have ten (10) Business Days to provide a response to
and otherwise consult with the Administrative Agent and the Required Lenders;

(c) if, after the consultation described in subsections (a) and (b) above, the
Administrative Agent and the Required Lenders believe it necessary, each Loan
Party shall, at the request of the Required Lenders, provide to the Lenders
within 60 days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report with respect to any such Event of
Default, violation, Environmental Liability, and/or Environmental Claim
(“Environmental Audit”). An Environmental Audit may include, where reasonably
appropriate, soil, air, surface water and groundwater sampling and testing. The
Environmental Audit shall be prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent. The Environmental Audit will,
as relevant, indicate the presence or absence of any such violation, and/or the
presence, absence, Release or threat of Release of Hazardous Materials and shall
include the estimated cost of any compliance, removal, remedial or other action
required to correct any such Event of Default, or violation, and/or to address
any such Environmental Liability and/or Environmental Claim;

(d) without limiting the generality of the foregoing, if the Administrative
Agent determines at any time that a material risk exists that any such audit
and/or report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
audit and/or report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns, leases or operates any real
property or facility described in such request to grant at the time of such
request to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, landlords or other Persons with interests in the applicable
real property or facility, to enter onto their respective properties or
facilities to undertake such an audit and/or assessment; and

(e) without limiting any term or provision of Section 10.07, in implementing the
above described procedures, the Administrative Agent and Required Lenders will
undertake steps deemed reasonable by them under the circumstances to accommodate
specific requests by the Loan Parties to maintain as confidential information
concerning litigation or regulatory compliance strategy provided to them by the
Loan Parties pursuant to this Section.

 

-107-



--------------------------------------------------------------------------------

6.14 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” or “Senior Secured Financing” (or similar term) under, and defined
in, any subordinated indebtedness of the Borrower.

6.15 Designation of Unrestricted Subsidiaries. So long as no Default has
occurred and is continuing, at the option of the Borrower, designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) in the case of designating a Subsidiary as an
Unrestricted Subsidiary, on a Pro Forma Basis, the Borrower shall be in
compliance with Sections 7.11(a) and (b) for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01, (ii) the designation of a Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the net book value of the Borrower’s Investment in such
Subsidiary and, at the time of such designation, the aggregate amount of
Investments made as a result of designations of Subsidiaries as Unrestricted
Subsidiaries pursuant to this Section 6.15 shall be subject to compliance with
Sections 7.03 and (iii) no Subsidiary may be re-designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. Upon the
effectiveness of the designation of a Subsidiary as an Unrestricted Subsidiary,
such Unrestricted Subsidiary shall for all purposes be deemed not to be a
“Subsidiary” under and pursuant to this Agreement or any other Loan Document,
unless and until such time, if ever, as it is re-designated to be a Subsidiary
as herein provided. Upon the effectiveness of the designation of a Subsidiary
that is a Guarantor as an Unrestricted Subsidiary, such Subsidiary shall cease
to be a Guarantor, and it shall be released from the Guaranty, the Security
Agreement and any other Loan Document to which it is a party (and the
Administrative Agent shall take the actions required by Section 9.10 to effect
such release). The re-designation of any Unrestricted Subsidiary as a Subsidiary
shall constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time; provided that,
by way of clarification and not limitation, such designation shall not be
construed to be an acquisition by the Borrower or the Subsidiary that is the
parent of such Unrestricted Subsidiary for the purposes of Section 7.03. Upon
the effectiveness of re-designation of any Unrestricted Subsidiary as a
Subsidiary, such Subsidiary shall be subject to the requirements of Section
6.17.

6.16 Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions.

(a) The Borrower will not directly or, knowingly, indirectly (i) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(b) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

(c) The Borrower will not directly or indirectly knowingly cause or permit any
of the funds of any Loan Party that are used to repay the Credit Extensions to
be derived from any unlawful activity with the result that the making of the
Credit Extensions would be in violation of any Anti-Terrorism Law.

 

-108-



--------------------------------------------------------------------------------

6.17 Covenant to Guarantee Obligations and Give Security.

(a) Subject to this Section 6.17, with respect to any property acquired after
the Funding Date by any Loan Party that is intended to be subject to the Lien
created by any of the Collateral Documents but is not so subject, promptly (and
in any event within 30 days after the acquisition thereof or 90 days with
respect to any real property that is subject to the requirements of this Section
6.17, or, in each case, such longer period as the Administrative Agent may agree
in its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments or supplements to the relevant Collateral Documents or such other
documents as the Administrative Agent shall reasonably deem necessary or
advisable to grant to the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Liens permitted under the Loan Documents and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Collateral Document in accordance with all applicable requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent. The Borrower shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Collateral
Documents on such after-acquired properties. Notwithstanding the foregoing or
anything in this Agreement (including this Section 6.17 and Section 6.18) or any
other Loan Document to the contrary, no Loan Party shall be required to execute
and deliver any Collateral Documents or other agreements governed by the laws
of, or otherwise take any action to perfect any Lien under this Agreement or any
other Loan Document in, any jurisdiction other than the United States, any State
thereof and the District of Columbia.

(b) With respect to any Person that is or becomes a Subsidiary (other than an
Immaterial Subsidiary or Special Purpose Finance Subsidiary) after the Funding
Date or any Subsidiary that ceases to be an Immaterial Subsidiary or Special
Purpose Finance Subsidiary, promptly (and in any event (A) within 30 days (or
such longer period as the Administrative Agent may agree in its sole discretion)
after such Person becomes a Subsidiary or (B) within 30 days (or such longer
period as the Administrative Agent may agree in its sole discretion) after
financial statements have been delivered pursuant to Section 6.01 (commencing
with the financial statements for the quarter ending June 30, 2016) indicating
that such Subsidiary has ceased to be an Immaterial Subsidiary or Special
Purpose Finance Subsidiary, as the case may be (for the avoidance of doubt, a
Subsidiary’s status as an Immaterial Subsidiary need not otherwise be tested
except as set forth in this Section 6.17(b)) (i) except as provided below,
deliver to the Administrative Agent the certificates, if any, representing all
of the Equity Interests of such Subsidiary that are directly owned by the
Borrower or a Guarantor, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to execute a joinder agreement to the Guaranty or such
comparable documentation to become a Guarantor and a joinder agreement to the
Security Agreement, substantially in the form annexed thereto and (B) to take
all actions necessary or advisable in the reasonable opinion of the
Administrative Agent to cause the Lien created by the applicable Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Notwithstanding the foregoing, the Equity Interests
required to be delivered to the Administrative Agent pursuant to clause (i) of
this Section 6.17(b) shall not include any Equity Interests of (x) a Regulated
Subsidiary or other Subsidiary, in each case in this clause (x) to the extent
that the pledge of Equity Interests of such Subsidiary would be prohibited by
applicable Law, (y) a joint venture to the extent that the pledge of Equity
Interests of such joint venture would be prohibited by such joint venture’s
Organization Documents, or (z) a Foreign Subsidiary or a Foreign Subsidiary
Holding Company (including Equity Interests of a Subsidiary that are held

 

-109-



--------------------------------------------------------------------------------

directly or indirectly by a Foreign Subsidiary or a Foreign Subsidiary Holding
Company) other than (A) Voting Stock of any Subsidiary which is a first-tier
Foreign Subsidiary or a first-tier Foreign Subsidiary Holding Company, in each
case representing 65% of the total voting power of all outstanding Voting Stock
of such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation Section
1.956-2(c)(2) shall be treated as Voting Stock for purposes of this Section
6.17(b).

(c) Promptly grant to the Administrative Agent, within 90 days (or such longer
period as the Administrative Agent may agree in its sole discretion) of the
acquisition thereof, a security interest in and Mortgage on each real property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Funding Date and that, together with any improvements thereon, individually has
a fair market value of at least $10,000,000 (as reasonably determined by the
Borrower), as additional security for the Secured Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 7.01); provided that the Borrower shall give prompt written notice to
the Administrative Agent, which the Administrative Agent shall promptly forward
to the Lenders, of the Borrower’s acquisition of any such real property owned in
fee (including the physical address of each Building). Such Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and shall constitute valid and enforceable perfected
Liens subject only to Liens permitted under Section 7.01. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all Taxes, fees and other charges payable in
connection with the recording of such Mortgages shall be paid in full. Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired real property
(including a Mortgage Policy, satisfaction of any applicable requirements set
forth in Section 4.02(b)(vi), mutatis mutandis, evidence of insurance coverage
(including, if applicable, flood insurance coverage required by Section 6.07(c))
required hereunder, counsel opinions (in each case, in form and substance
reasonably satisfactory to the Administrative Agent) in respect of such
Mortgage) and, if and to the extent that a Loan Party shall, in the ordinary
course, obtain an updated survey or a new survey of any Mortgaged Property, such
Loan Party shall deliver a copy of such survey to the Administrative Agent and
such survey shall be in form and substance reasonably acceptable to the
Administrative Agent, be prepared by a land surveyor duly registered and
licensed in the States in which the property in question is located and be
certified by such surveyor to the Administrative Agent. With respect to any
additional Mortgaged Property that is a Flood Hazard Property, the Borrower
shall have obtained confirmation from the Administrative Agent and each Lender
that the flood hazard due diligence and flood insurance requirements hereunder
have been met with respect to such additional Mortgaged Property (it being
acknowledged and agreed that the acceptance of a Mortgage encumbering such
property by the Administrative Agent shall constitute such confirmation for
purposes of this section).

(d) Notwithstanding anything to the contrary in this Section 6.17, (i) no
Subsidiary shall be required to become a Guarantor in circumstances where the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a Guarantee of the Obligations is excessive in
relation to the benefit thereof and (ii) the Collateral shall not include assets
in circumstances where the Administrative Agent and the Borrower reasonably
agree that the cost of obtaining pledge or security interest in such assets is
excessive in relation to the benefit thereof.

(e) Notwithstanding anything to the contrary in this Section 6.17, if any Person
ceases to be a Guarantor in accordance with this Agreement as a result of a
transaction permitted hereunder or as a result of becoming an Excluded
Subsidiary, the Administrative Agent will, at the Borrower’s expense and

 

-110-



--------------------------------------------------------------------------------

upon receipt of any certifications reasonably requested by the Administrative
Agent in connection therewith and in accordance with Section 9.10, execute and
deliver to such Person such documents as such Person may reasonably request to
evidence the release of such Person from its obligations hereunder and under the
other Loan Documents.

(f) Notwithstanding anything herein to the contrary, the Borrower shall be
permitted, at its sole option and from time to time, to designate any Immaterial
Subsidiary as a “Guarantor” and a “Loan Party” upon written notice to the
Administrative Agent so long as the requirements of Section 6.17(b) shall have
been satisfied with respect to such Subsidiary as if it were a Subsidiary that
has ceased to be an Immaterial Subsidiary, and thereafter such Immaterial
Subsidiary shall be deemed to be a Guarantor and a Loan Party for all purposes
of this Agreement and the other Loan Documents; provided that no Subsidiary
designated as a “Guarantor” and a “Loan Party” pursuant to this Section 6.17(f)
may subsequently be re-designated as an Immaterial Subsidiary.

6.18 Further Assurances. Promptly upon the reasonable request of the
Administrative Agent, at the Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the Loan Documents, or obtain
any consents or waivers as may be necessary or appropriate in connection
therewith. Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. The Borrower shall deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require.

6.19 Valvoline Joinder Agreement. Promptly following the consummation of the
Newco Merger, cause Valvoline to execute a joinder (in form and substance
reasonably satisfactory to the Administrative Agent) to this Agreement and, if
necessary, each other Loan Document pursuant to which Valvoline acknowledges
that immediately upon the consummation of the Newco Merger, Valvoline shall
become the Borrower under this Agreement and the other Loan Documents and shall
assume the obligations and rights of the Initial Borrower under this Agreement
and the other Loan Documents.

 

-111-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

From and after the Funding Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements, Secured Foreign Lines of Credit Agreements, Secured
Franchisee Loan Facility Guaranties or Secured Hedge Agreements) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
or not otherwise provided for in full in a manner reasonably satisfactory to the
applicable L/C Issuer, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

(a) (x) Liens pursuant to any Loan Document, including Liens securing an L/C
Issuer pursuant to Section 2.03(a)(iii)(F) and any other Liens on cash or
deposits granted to the Administrative Agent or any L/C Issuer in accordance
with the terms of this Agreement to Cash Collateralize the Obligations and (y)
Liens securing any Incremental Equivalent Debt (provided that such Liens do not
extend to any assets that are not Collateral);

(b) Liens existing on the Funding Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof and (ii) any
Permitted Refinancing of the obligations secured or benefitted thereby is
permitted by Section 7.02(c);

(c) Liens for Taxes not yet due or, if overdue, which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP and either (A) such contest suspends enforcement
or collection of the claim in question or (B) the Borrower or such Subsidiary
takes such actions as are reasonably necessary to replace or substitute such
Lien with a bond or equivalent surety or otherwise prevent the forfeiture or
sale of the subject property or asset as a result of the enforcement or
collection of the claim in question;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which secure amounts that
are not overdue for a period of more than 30 days or, if more than 30 days
overdue, which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and either (A)
such contest suspends enforcement or collection of the claim in question, or (B)
the Borrower or such Subsidiary takes such actions as are reasonably necessary
to replace or substitute such Lien with a bond or equivalent surety or otherwise
prevent the forfeiture or sale of the subject property or asset as a result of
the enforcement or collection of the claim in question;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

-112-



--------------------------------------------------------------------------------

(f) deposits or other security to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations (including
obligations under Environmental Laws), surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, zoning restrictions, covenants, conditions and
restrictions of record, rights of third parties with respect to minerals, gas
and oil, riparian rights, rights of parties under leases, and other similar
encumbrances affecting real property which, in the aggregate, do not secure
monetary obligations that are substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness used to finance the acquisition of new assets or
the construction or improvement of assets; provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, other than proceeds and products thereof, (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition and (iii) after
giving effect to the incurrence of any Liens in reliance on this clause (i) on a
Pro Forma Basis, the Borrower shall be in compliance with Section 7.11 for the
most recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01;

(j) Liens on Permitted Securitization Transferred Assets arising in connection
with a Permitted Receivables Facility;

(k) other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $300,000,000;

(l) Liens securing obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract that would otherwise meet
the requirements set forth in the proviso to Section 7.02(a);

(m) Liens attaching to earnest money deposits (or equivalent deposits otherwise
named) made in connection with proposed acquisitions permitted under this
Agreement;

(n) (i) set-off rights or (ii) Liens arising in connection with repurchase
agreements that are Investments permitted under Section 7.03;

(o) Liens arising pursuant to Law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;

(p) the replacement, extension or renewal of any Lien permitted by clauses (i)
and (j) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (other than releases thereof) (without
increase in the amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby;

(q) Liens incurred in the ordinary course of business securing insurance
premiums or reimbursement obligations under insurance policies;

 

-113-



--------------------------------------------------------------------------------

(r) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary (or of any Person not previously a Subsidiary
that is merged or consolidated with or into the Borrower or a Subsidiary in a
transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated); provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), as the case may be, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, other than assets financed
by the same financing source pursuant to the same financing scheme in the
ordinary course of business and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and any Permitted
Refinancing thereof;

(s) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(t) Liens representing any interest or title of any (i) licensor, sublicensor,
lessor or sublessor and where the Borrower or any Subsidiary is a licensee,
sublicensee, lessee or sublessee or (ii) lessee, sublessee, licensee or
sublicensee, in the case of clauses (i) and (ii) under any lease, sublease,
license or sublicense not prohibited by the terms of this Agreement and entered
in to in the ordinary course of business, so long as, in the case of Liens under
clause (ii), all such leases, subleases, licenses and sublicenses do not
individually or in the aggregate (A) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or (B) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(u) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under applicable Law) regarding leases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

(v) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(w) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any customary put and call arrangements,
related to Equity Interests in such Subsidiary or such other Person set forth in
the organizational documents of such Subsidiary or such other Person or any
related joint venture, shareholders’ or similar agreement;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business and not prohibited by this
Agreement;

(y) any pledge of the Equity Interests of any Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement;

(z) broker’s Liens securing the payment of commissions in the ordinary course of
business;

 

-114-



--------------------------------------------------------------------------------

(aa) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing thereof; provided that any such Liens are subject to
an intercreditor agreement reasonably satisfactory to the Borrower and the
Administrative Agent; and

(bb) Liens on assets or property securing Indebtedness permitted under Section
7.02(e); provided that such Liens do not encumber any property or assets other
than the property or assets financed by such Indebtedness (or the proceeds
thereof).

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b) Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary, which Indebtedness shall (i) in
the case of Indebtedness owed to a Loan Party, constitute “Collateral” under the
Security Agreement, (ii) in the case of any Indebtedness owed by a Loan Party to
a Subsidiary that is not a Loan Party, be subject to an Intercompany Note
Subordination Agreement and (iii) in the case of any Indebtedness owed to a Loan
Party by any Subsidiary that is not a Loan Party, otherwise be permitted under
the provisions of Section 7.03;

(c) Indebtedness outstanding on the Funding Date and listed on Schedule 7.02 and
any Permitted Refinancing thereof;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary, by any other
Loan Party of Indebtedness of the Borrower or any other Subsidiary, and by any
Subsidiary that is not a Loan Party of Indebtedness of any other Subsidiary that
is not a Loan Party; provided that (i) in the case of Guarantees of
Indebtedness, the Indebtedness so Guaranteed is permitted by this Section 7.02,
(ii) Guarantees by any Loan Party of Indebtedness of a Subsidiary that is not a
Loan Party shall be otherwise permitted under the provisions of Section 7.03
(other than clause (e) thereof) and (iii) the Guarantees permitted under this
clause (d) shall be subordinated to the Obligations of the applicable Subsidiary
to the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations;

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i), in each case incurred to finance the
acquisition of new assets or the construction or improvement of assets;
provided, however, that after giving effect to the incurrence of any
Indebtedness in reliance on this clause (e) on a Pro Forma Basis, the Borrower
shall be in compliance with Section 7.11 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;

(f) Indebtedness of any Person that becomes a Subsidiary (or that is merged or
consolidated with or into the Borrower or any Subsidiary) after the Funding Date
in accordance with the terms of Section 7.03, which Indebtedness is existing at
the time such Person becomes a Subsidiary (or that is merged or consolidated
with or into the Borrower or any Subsidiary) (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary, or being merged
or consolidated with or into the Borrower or any Subsidiary);

 

-115-



--------------------------------------------------------------------------------

(g) Indebtedness to the Receivables Financiers arising under or incidental to
the Permitted Receivables Facilities not to exceed $250,000,000 at any time
outstanding; and to the extent that any purported sale, transfer or contribution
of Permitted Securitization Transferred Assets from the Borrower or any
Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not to
constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;

(h) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;

(i) other Indebtedness the aggregate unpaid principal amount of which shall not
at any time exceed $300,000,000;

(j) Indebtedness consisting of the financing of insurance premiums;

(k) Indebtedness (i) incurred in connection with an Investment or Disposition
permitted hereunder constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments and (ii) consisting of
deferred compensation or other similar arrangements incurred by the Borrower or
any Subsidiary in connection with an Investment permitted hereunder;

(l) Indebtedness created under this Agreement or any other Loan Document;

(m) other Indebtedness of the Loan Parties; provided that (i) no Event of
Default shall exist or result therefrom, (ii) if such Indebtedness is
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations, (iii) no Subsidiary
(other than a Guarantor) is an obligor under such Indebtedness (including
pursuant to any Guarantee thereof) unless such Subsidiary, substantially
concurrently with becoming an obligor under such Indebtedness, becomes a
Guarantor, (iv) if such Indebtedness is secured, it shall not be secured by any
assets that do not constitute the Collateral and (v) after giving effect to the
incurrence of any Indebtedness in reliance on this clause (m) on a Pro Forma
Basis, the Consolidated Interest Coverage Ratio for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01 shall not be less than 2.00:1.00;

(n) Indebtedness constituting Incremental Equivalent Debt and any Permitted
Refinancing thereof;

(o) Indebtedness under the Senior Notes and any Permitted Refinancing thereof;

(p) Refinancing Equivalent Debt and any Permitted Refinancing thereof;

(q) Indebtedness incurred in connection with the Separation, provided that, such
Indebtedness shall be repaid using the proceeds of the Valvoline IPO within 7
days of the date of such incurrence; and

(r) Indebtedness under Secured Foreign Line of Credit Agreements.

 

-116-



--------------------------------------------------------------------------------

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) loans or advances to officers, directors and employees of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in Loan Parties, (ii)
Investments by Subsidiaries that are not Loan Parties in other Subsidiaries that
are not Loan Parties, (iii) Investments by the Loan Parties in Subsidiaries that
are not Loan Parties in an aggregate amount invested from the Funding Date,
together with the amount of Investments by Loan Parties in Persons that are not
Loan Parties pursuant to clause (g) below, not to exceed $200,000,000; provided
that in the event the Borrower or any other Loan Party received a return of any
such Investment pursuant to this clause (iii), an amount equal to such return
shall be available for Investments in the fiscal year of Borrower in which such
return is received and thereafter and (iv) Investments in joint venture entities
in an aggregate amount invested not to exceed $200,000,000 during each fiscal
year of the Borrower; provided that in the event the Borrower or any Subsidiary
received a return of any such Investment pursuant to this clause (iv), an amount
equal to such return, not to exceed the amount of the original Investment, shall
be available for Investments in the fiscal year of the Borrower in which such
return is received and thereafter;

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e) Guarantees not prohibited by Section 7.02;

(f) Investments (other than those referred to in Section 7.03(c)(i)) existing on
the Funding Date and set forth on Schedule 7.03;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, or business unit or division of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):

(i) the Loan Parties and any such newly created or acquired Subsidiary shall, or
will within the times specified therein, have complied with the requirements of
Section 6.17 (to the extent applicable);

(ii)(A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
and (B) immediately after giving effect to such purchase or other acquisition on
a Pro Forma Basis, the Borrower and its Subsidiaries shall be in compliance with
all of the covenants set forth in Section 7.11 for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01;

 

-117-



--------------------------------------------------------------------------------

(iii) as to any such acquisition involving cash consideration of more than
$50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied, in each case to the extent
required to be satisfied, on or prior to the consummation of such purchase or
other acquisition; and

(iv) the aggregate amount of Investments made by Loan Parties in Persons that
not become Loan Parties pursuant to this clause (g), together with the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
pursuant to clause (c)(iii) above (after giving effect to any return on any such
Investments), shall not exceed $200,000,0000;

(h) any Investment by the Borrower and its Subsidiaries in a Special Purpose
Finance Subsidiary which, in the judgment of the Borrower, is prudent and
reasonably necessary in connection with, or otherwise required by the terms of,
any Permitted Receivables Facility;

(i) other Investments not exceeding $200,000,000 in the aggregate at any one
time;

(j) other Investments; provided that, at the time each such Investment is made
in reliance on this clause (j), the aggregate amount of such Investment does not
exceed the Available Amount at such time;

(k) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

(l) Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 7.05;

(m) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(n) Investments resulting from any pledge or deposit not prohibited by Section
7.01;

(o) Investments in respect of Swap Contracts of the type that satisfy the
requirements set forth in the proviso to Section 7.02(a);

(p) any other Investments, so long as (A) immediately before and immediately
after giving effect to any such Investment, no Event of Default shall have
occurred and be continuing; and (B) immediately after giving effect to any such
Investment, the Consolidated Net Leverage Ratio on a Pro Forma Basis for the
Borrower and its Subsidiaries shall be no greater than 3.50:1.00 for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01; and

(q) in each case to the extent constituting Investments and subject to Section
7.14, any transactions contemplated by the Separation.

 

-118-



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with (i) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries; provided that when any Loan Party is merging with
another Subsidiary (which may be another Loan Party), the continuing or
surviving Person shall be a Loan Party;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (upon voluntary liquidation or otherwise) to (i) another
Subsidiary that is not a Loan Party or (ii) a Loan Party;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger or consolidation to which any Loan Party (other
than the Borrower) is a party, (i) a Loan Party is the surviving Person or (ii)
such merger or consolidation otherwise complies with Section 7.03;

(e) the Borrower may merge with any other Person organized under the Laws of the
United States, any State thereof or the District of Columbia, but only so long
as (i) the Borrower is the continuing or surviving Person or (ii) if the
Borrower is not the continuing or surviving Person, (A) such merger effects a
re-domestication of the Borrower’s jurisdiction of formation, (B) each of the
Re-Domestication Requirements shall have been satisfied and (C) at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing;

(f) Dispositions permitted by Section 7.05 (other than (i) Dispositions
permitted by Section 7.05(e)(i) and (ii) Dispositions of all or substantially
all assets of the Borrower and its Subsidiaries pursuant to Section 7.05(g));
and

(g) subject to Section 7.14, the Borrower or any of its Subsidiaries may effect
any transactions contemplated by the Separation.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business, or property no longer used or useful in the business of the Borrower
or such Subsidiary, in each case whether now owned or hereafter acquired;

(b) Dispositions of inventory and Cash Equivalents in the ordinary course of
business;

(c) Dispositions of equipment or real property other than through a lease
transaction to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the

 

-119-



--------------------------------------------------------------------------------

purchase price of such replacement property or to Indebtedness incurred to
acquire such replacement property; and Dispositions of equipment or real
property through a lease transaction to the extent that such lease is on fair
and reasonable terms in an arm’s-length transaction;

(d) Dispositions of property by any Subsidiary to the Borrower or any other
Subsidiary or by the Borrower to any Subsidiary; provided that any Disposition
involving a Subsidiary that is not a Loan Party shall be made in compliance with
Section 7.08 (excluding clause (b) thereof);

(e) (i) Dispositions permitted by Section 7.04 and (ii) Dispositions for fair
market value in a transaction in exchange for which an Investment permitted by
Section 7.03 (other than Section 7.03(p)) is received;

(f) licenses or sublicenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that such Dispositions are for at least 75% of
the price for such asset shall be paid to the Borrower or such Subsidiary solely
in cash; provided that (i) any consideration in the form of Cash Equivalents
that are disposed of for cash consideration within 30 Business Days after such
sale, transfer or other disposition shall be deemed to be cash consideration in
an amount equal to the amount of such cash consideration for purposes of this
proviso; (ii) any liabilities (as shown on the Borrower’s or a Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or a Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrower and all the Subsidiaries shall have been
validly released by all applicable creditors in writing shall be deemed to be
cash consideration in an amount equal to the liabilities so assumed and (iii)
any Designated Non-Cash Consideration received by the Borrower or a Subsidiary
in respect of such sale, transfer, lease or other disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not in excess of $5,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration;

(h) Dispositions of Permitted Securitization Transferred Assets pursuant to any
Permitted Receivables Facility;

(i) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof consistent with past practice;

(j) Dispositions of property to the extent that such property constitutes an
Investment permitted by Section 7.03(d)(ii), (l) or (m) or another asset
received as consideration for the Disposition of any asset permitted by this
Section 7.05;

(k) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(l) subject to the Section 7.14, any transactions contemplated by the
Separation;

 

-120-



--------------------------------------------------------------------------------

provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i) or (k) of this Section 7.05)
shall be for fair market value, as determined reasonably and in good faith by,
as the case may be, the Borrower or the applicable Subsidiary.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower (provided that if the Subsidiary making such
Restricted Payment is a Loan Party, then the Subsidiary to which such Restricted
Payment is made shall also be a Loan Party) and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) the Borrower and each Subsidiary may make Restricted Payments made to
shareholders of any Person (other than an Affiliate of the Borrower) acquired by
merger pursuant to an acquisition permitted under this Agreement;

(e) the Borrower and each Subsidiary may make Restricted Payments not otherwise
permitted under this Section 7.06 (other than Restricted Payments consisting of
divisions, lines of business or the stock of Subsidiaries); provided that on a
Pro Forma Basis the Borrower’s Consolidated Net Leverage Ratio shall be less
than 3.50:1.00 for the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 6.01;

(f) the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06 not exceeding $75,000,000 in the
aggregate per fiscal year of the Borrower;

(g) the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06; provided that, at the time each
such Restricted Payment is made in reliance on this clause (g), the aggregate
amount of such Restricted Payment does not exceed the Available Amount at such
time;

(h) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

(i) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans or agreements for directors, officers
or employees of the Borrower and its Subsidiaries that are approved in good
faith by the board of directors of the Borrower;

 

-121-



--------------------------------------------------------------------------------

(j) the Borrower may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;

(k) subject to Section 7.14, the Borrower or any of its Subsidiaries may make
Restricted Payments contemplated by the Separation; and

(l) the Borrower and any of its Subsidiaries may make payments of amounts due
and payable pursuant to the Tax Matters Agreement between Ashland Global and
Valvoline entered into in connection with the Separation.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Funding Date or any business substantially related,
reasonably complementary or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions (i) between or among the Loan Parties (not involving any
other Affiliate) and (ii) between or among the Subsidiaries that are not Loan
Parties (not involving any Loan Party or any other Affiliate), (b) other
transactions between or among any two or more of the Borrower and the
Subsidiaries that are permitted under Section 7.03, 7.04 or 7.05, (c) the
Permitted Receivables Facilities, (d) employment and severance arrangements
between the Borrower or any Subsidiary and its officers and employees in the
ordinary course of business, (e) the payment of customary fees and indemnities
to directors, officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business, (f) Restricted Payments permitted by Section 7.06,
(g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors and (h) subject to Section 7.14, any transactions contemplated by the
Separation.

7.09 Burdensome Agreement. Enter into or permit to exist any Contractual
Obligation that limits the ability of (a) any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, (b) any Loan Party to Guarantee the
Indebtedness of the Borrower (other than Contractual Obligations in agreements
governing Indebtedness incurred after the Funding Date in accordance with
Section 7.02) or (c) the Borrower or any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person, in each case except for (i)
any Contractual Obligations which exist on the Funding Date and are set forth on
Schedule 7.09 (and any renewal, extension or replacement thereof so long as such
renewal, extension or replacement does not expand the scope of such Contractual
Obligations to any material extent), (ii) this Agreement, any other Loan
Document and the Senior Notes Documents and any Permitted Refinancing thereof,
(iii) any Contractual Obligations that are binding on a Person at the time such
Person becomes a Subsidiary, so long as such Contractual Obligations were not
entered into solely in contemplation of such Person becoming a Subsidiary (and
any renewal, extension or replacement thereof so long as such renewal, extension
or replacement does not expand the scope of such Contractual Obligations to any
material extent), (iv) any Contractual Obligations that arise in connection with
a Disposition permitted by Section 7.05, (v) any Contractual Obligations that
are provisions in joint venture agreements and other similar agreements
applicable to joint ventures and not prohibited by the terms of this Agreement,
(vi) any negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.02 but solely to the extent that any such
negative pledge or restriction applies only to the property or assets securing
such Indebtedness, (vii) any Contractual Obligations that are customary
restrictions on leases, subleases, licenses, sublicenses or asset sale
agreements otherwise permitted hereunder so long as such restrictions

 

-122-



--------------------------------------------------------------------------------

apply only to the assets that are the subject thereof, (viii) any Contractual
Obligations that are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest, (ix) any Contractual Obligations
that are customary provisions restricting assignment or transfer or any
agreement entered into in the ordinary course of business and (x) any
Contractual Obligations that exist under or by reason of applicable Law, or are
required by any regulatory authority having jurisdiction over the Borrower or
any Subsidiary or any of their respective businesses.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than
4.50:1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any way that has a material and adverse effect on the interests of
the Lenders or the Administrative Agent.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices that is not an acceptable change under GAAP or (b) its fiscal year;
provided that the Borrower shall be permitted, on one occasion, to change its
fiscal year end (and that of its Subsidiaries) to December 31.

7.14 Separation and Spin-Off Covenant. (a) Notwithstanding anything to the
contrary in Article VI or Article VII, the Borrower and its Subsidiaries may
consummate the Separation so long as (i) any agreements entered into in
connection with the Separation with any Affiliate of the Borrower or any of its
Subsidiaries shall be as described on Schedule 7.14(a), and (ii) immediately
after giving effect to the Separation, the Valvoline Business shall have no
liabilities in excess of $200,000,000 in the aggregate other than (I) those that
arise in the ordinary course of business for the Valvoline Business, (II)
liabilities described in the Valvoline Form S-1, (III) the Indebtedness under
this Agreement and the Senior Notes and (IV) those set forth on Schedule
4.02(h).

(b) As a condition to the consummation of the Valvoline Spin-Off, Ashland Global
has received an opinion from its Tax advisor, in form and substance reasonably
satisfactory to Ashland Global, to the effect that, subject to customary
representations, covenants and assumptions, the distribution of the Valvoline
stock to Ashland Global shareholders should be Tax-free for U.S. federal income
Tax purposes.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following occurring or existing on or after
the Effective Date shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
or Swing Line Loans, or (ii) pay within five Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation or Swing Line
Loan, or any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or

 

-123-



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails, on and after the Funding Date, to
perform or observe any term, covenant or agreement contained in any of Section
6.03, 6.05(a) (solely with respect to the existence of the Borrower), 6.11 or
Article VII; or

(c) Other Defaults. Any Loan Party fails, on and after the Funding Date, to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for 30 days following the earlier of (A)
notice thereof to the Borrower from the Administrative Agent or any Lender; or
(B) knowledge thereof by a Responsible Officer; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party in Article V, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but only after any required notice, the
expiration of any permitted grace period or both) in respect of the Senior Notes
or any other Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after any required notice, the
expiration of any permitted grace period or both) is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or (iii) there occurs a
termination event or event of default under any Permitted Receivables Facility
when the amount outstanding (including undrawn committed or available amounts)
thereunder exceeds the Threshold Amount, which termination event or event of
default is not cured or waived within any applicable grace period; or

 

-124-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied, in each case by
judgment, against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A-” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms
occurs with respect to Foreign Plans and such termination, withdrawal or
noncompliance, when taken together with all other terminations, withdrawals or
noncompliance with respect to Foreign Plans and ERISA Events that have occurred,
has resulted or would reasonably be expected to result in liability of the
Borrower or any Subsidiary in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after execution and delivery
thereof pursuant to Section 4.02, 6.17 or 6.18 shall for any reason (other than
pursuant to the terms hereof or thereof or solely as the result of acts or
omissions by the Administrative Agent or any Lender) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by any Loan Document)
on the Collateral purported to be covered thereby, except where the value of all
such Collateral does not exceed $25,000,000 in the aggregate.

 

-125-



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

-126-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, Secured Foreign Line of Credit Agreements, Secured Franchisee
Loan Facility Guaranties and Secured Cash Management Agreements and to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders, the L/C Issuers, the
Hedge Banks, the Foreign Line of Credit Banks, the Franchisee Loan Facility
Guaranty Beneficiaries and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Foreign Line of Credit Agreements, Secured Franchisee Loan Facility
Guaranties and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice of
such agreements prior to the time of application of the proceeds described
above, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank, Foreign Line of Credit
Bank, Franchisee Loan Facility Guaranty Beneficiary or Hedge Bank, as the case
may be. Each Cash Management Bank, Foreign Line of Credit Bank, Franchisee Loan
Facility Guaranty Beneficiary or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Scotiabank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Sections 9.06 and 9.10)
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions (other than the rights of
the Borrower set forth in Sections 9.06 and 9.10).

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding

 

-127-



--------------------------------------------------------------------------------

and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent,” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer;
and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder

 

-128-



--------------------------------------------------------------------------------

or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and in each case such successor shall require the consent of
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (such consent not to be unreasonably withheld or
delayed). If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuers, after
consultation with the Borrower, appoint a successor Administrative Agent from
among the Revolving Credit Lenders meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided, to be made by, to or

 

-129-



--------------------------------------------------------------------------------

through the Administrative Agent shall instead be made by or to each applicable
Lender and each applicable L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor, and the retiring Administrative Agent
shall cease to be entitled to all such fees upon the effectiveness of its
resignation as Administrative Agent. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Scotiabank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender, if
applicable, and as reference bank with respect to all interest rates hereunder
(including the Base Rate, the Eurodollar Rate and the Federal Funds Rate). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of (x) the retiring L/C Issuer and Swing Line
Lender (and the reference to “Scotiabank” in Section 2.03(b)(v) shall be deemed
to be a reference to such successor) and (y) the retiring reference bank (and
all references to “Scotiabank” in the relevant interest rate definitions and
Section 2.03(d) shall be deemed to be references to such successor), (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or the Syndication Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except (i) in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder and (ii) in the case
of the Arrangers, as specified in Sections 2.09(c)(i), 4.01(a), 4.02(b) and (c)
, 6.02, 10.04 and 10.16.

 

-130-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under Secured Cash Management Agreements,
Secured Foreign Line of Credit Agreements, Secured Franchisee Loan Facility
Guaranties and Secured Hedge Agreements) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with this Agreement;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document, and to release any Guarantor from its obligations
under the Guaranty, in each case (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements, Secured Foreign Line of Credit Agreements, Secured
Franchisee Loan Facility Guaranties and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuers shall have been made) or (ii) if approved, authorized or
ratified in writing in accordance with Section 10.01;

(b) to release any Lien on any property (or any part thereof) granted to or held
by the Administrative Agent under any Loan Document that is Disposed of or to be
Disposed of as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document (other than to a Loan Party);

 

-131-



--------------------------------------------------------------------------------

(c) to release any Guarantor from its obligations under the Guaranty or the
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(d) to release any Guarantor from its obligations under the Guaranty or the
Collateral Documents if such Person becomes an Excluded Subsidiary as a result
of a transaction permitted hereunder; and

(e) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10. Without limiting the foregoing, the
Administrative Agent shall release from the Lien of any Loan Document, without
the consent or other action of the Lenders, property of the Loan Parties
Disposed in a transaction permitted by the Loan Documents (other than in
connection with any Disposition to another Loan Party).

9.11 Secured Cash Management Agreements, Secured Foreign Line of Credit
Agreements, Secured Franchisee Loan Facility Guaranties and Secured Hedge
Agreements. No Cash Management Bank, Foreign Line of Credit Bank, Franchisee
Loan Facility Guaranty Beneficiary or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements, Secured Foreign
Line of Credit Agreements, Secured Franchisee Loan Facility Guaranties and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such agreements prior to the time of application of the proceeds
described above, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank,
Foreign Line of Credit Bank, Franchisee Loan Facility Guaranty Beneficiary or
Hedge Bank, as the case may be.

9.12 Withholding. To the extent required by applicable Law, the Administrative
Agent may withhold from any payment to any Lender an amount equal to any
applicable withholding Tax. If the IRS or any Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without

 

-132-



--------------------------------------------------------------------------------

limiting or expanding the obligation of the Borrower to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest thereon, together with all
expenses incurred, including legal expenses and any out-of-pocket expenses,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article IX. The agreements in
this Article IX shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. For the avoidance of
doubt, for purposes of this Section 9.10, the term “Lender” includes any L/C
Issuer.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than the Engagement Letter), and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (except as expressly set forth
in Section 4.01), Section 4.02 (other than Section 4.02(c)(i) or (d) and except
as expressly set forth in Section 4.02) or, in the case of the initial Credit
Extension, Section 4.03, without the written consent of each Lender;

(b) extend or increase the Commitment or any Loan of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01, 4.02 or 4.03 or the waiver of any Default, Event of
Default or mandatory prepayment shall not constitute an extension or increase of
any Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each affected Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01 which permits amendments to any fee letter by the parties thereto)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest

 

-133-



--------------------------------------------------------------------------------

or Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(e) change Section 2.06(c), 2.13 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section 10.01, the definition of “Majority in
Interest”, or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (it being
understood that, with the consent of the Required Lenders or pursuant to Section
2.14, additional extensions of credit pursuant to this Agreement may be included
in the determination of the Required Lenders on substantially the same basis as
the Term A Loans and the Revolving Credit Commitments on the date hereof);

(g) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of each Lender directly adversely affected thereby;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Majority in Interest of the Revolving Credit Lenders in
addition to the Lenders required above, waive or modify any condition precedent
to the funding of Revolving Credit Loans set forth in Section 4.03 (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver or amendment
expressly relating to Section 4.03) or any other Loan Document, including any
amendment of an affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver or modification of any condition precedent to funding
of Revolving Credit Loans set forth in Section 4.03), (ii) no amendment, waiver
or consent shall, unless in writing and signed by the L/C Issuers in addition to
the Lenders required above, affect the rights or duties of the L/C Issuers under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement or any other Loan Document; (v) the consent of Lenders
holding more than 50% of any Class of Commitments or Loans shall be required
with respect to any amendment that by its terms adversely affects the rights of
such Class in respect of payments or Collateral hereunder in a manner different
than such amendment affects other Classes and (vi) any fee letter may only be
amended, and the rights or privileges thereunder may only be waived, in a
writing executed by each of the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the

 

-134-



--------------------------------------------------------------------------------

consent of the applicable Lenders other than Defaulting Lenders), except that
(x) (i) the Commitment or any Loan of such Lender may not be increased or
extended (or reinstated, to the extent terminated pursuant to Section 8.02),
(ii) no date fixed by this Agreement or any other Loan Document for any payment
(excluding mandatory prepayments) of principal, interest, fees or other amounts
due to such Lender may be postponed and/or (iii) neither the principal of, nor
the rate of interest specified herein on, any Loan or L/C Borrowing, or (subject
to clause (v) of the third proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to such Lender may be
reduced, in each case without the consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01, 4.02 or 4.03
or the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender) and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender by an assignment of such Lender’s Loans and
Commitments at par in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, to grant a new Lien for
the benefit of the Secured Parties or extend any existing Lien over additional
property.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
or in connection with any Loan Document shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

-135-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier number, telephone number or email address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender, each L/C Issuer and the Swing Line Lender may change
its address, telecopier number, telephone number or email address for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including

 

-136-



--------------------------------------------------------------------------------

United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer and the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Arrangers and Administrative Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated

 

-137-



--------------------------------------------------------------------------------

hereby or thereby shall be consummated), (ii) all reasonable and invoiced
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and invoiced out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement, during an Event of Default, or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of counsel for any Indemnitee, which shall
be limited to one counsel to all Indemnitees (exclusive of one local counsel to
all Indemnitees in each relevant jurisdiction) and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel,
another counsel for such affected Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence, Release, or threat of Release of Hazardous
Materials at, on, under or from any property or facility owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
such Indemnitee’s Subsidiaries or the officers, directors, employees, agents,
advisors and other representatives of such Indemnitee or its Subsidiaries, (y)
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) resulted from any
proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other Indemnitee
other than any proceeding by or against any Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent or an Arranger.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Arranger, the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any

 

-138-



--------------------------------------------------------------------------------

of the foregoing, each Lender severally agrees to pay to such Arranger, the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or any L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee or any Loan Party (or any of its
Related Parties), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing in this sentence shall limit
the obligations of the Borrower set forth in Section 10.04(b) in respect of any
such damages owing by any Indemnitee to a third party. No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, any L/C Issuer or the
Swing Line Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-139-



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Facility with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of the Swing Line Loans; provided
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non pro
rata basis;

 

-140-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower will be deemed to have consented to any such
assignment if it does not respond within ten Business Days after receipt of
notice of such assignment) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is made by an Arranger during the primary syndication of the
Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term A Commitment, Revolving Credit Commitment or Revolving Credit Loans if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, (2) any Term A Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund or (3) any Revolving Credit Commitment
or Revolving Credit Loans if such assignment is to a Term A Lender that is not
also a Revolving Credit Lender; and

(C) the consent of the Swing Line Lender and each L/C Issuer (such consent not
to be unreasonably withheld or delayed; provided that the Swing Line Lender and
each L/C Issuer will be deemed to have consented to any such assignment if it
does not respond within ten Business Days after receipt of notice of such
assignment) shall be required for any assignment in respect of the Revolving
Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; and provided, further,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries, except as otherwise
provided in Section 10.06(h).

(vi) No Assignment to Natural Persons. No such assignment shall be made (A) to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (A) or (B).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable

 

-141-



--------------------------------------------------------------------------------

assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and each
Loan Party, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
any Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement

 

-142-



--------------------------------------------------------------------------------

and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may, as may be agreed
between such Lender and such Participant, provide that such Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b); provided that such Participant complies
with the provisions of Sections 3.06 and 10.13 as if it were an assignee under
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant complies with Section 2.13 as though it were a Lender. Each
Lender shall maintain a register of the names, addresses, and the principal
amounts (and stated interest) of the interests of the Participants to which such
Lender has sold participations. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal and interest amounts of each Participant’s interest in the
Loans or other Obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-(c) of the
United States Treasury Regulations or, if different, under Sections 871(h) or
881(c) of the Code in connection with any Tax audit or other Tax proceeding of
the Borrower. The entries in the Participant Register shall be conclusive,
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the date such
Participant acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if
Scotiabank assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Scotiabank may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender, as the case may be, hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Scotiabank as L/C Issuer and/or Swing Line Lender, as the case
may be, and no such appointment shall be effective until the Lender so appointed
shall have accepted such appointment in writing. If Scotiabank resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations

 

-143-



--------------------------------------------------------------------------------

with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Scotiabank resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and/or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

(h) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term A Loans under this Agreement to the Borrower or
any Subsidiary of the Borrower through (x) Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis, in each case in accordance
with procedures reasonably acceptable to the Administrative Agent or (y) open
market purchases on a non-pro rata basis; provided that:

(i) (x) if the assignee is a Subsidiary of the Borrower, upon such assignment,
transfer or contribution, the applicable assignee shall automatically be deemed
to have transferred the principal amount of such Term A Loans, plus all accrued
and unpaid interest thereon, to the Borrower or (y) if the assignee is the
Borrower (including through transfers set forth in clause (x)), (a) the
principal amount of such Term A Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower shall
be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term A Loans of the remaining Lenders shall reflect such cancellation
and extinguishing of the Term A Loans then held by the Borrower and (c) the
Borrower shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Term A Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term A Loans in the Register;

(ii) each Person that purchases any Term A Loans pursuant to clause (x) of this
subsection (h) shall represent and warrant to the selling Term A Lender that it
does not possess material non-public information with respect to the Borrower
and its Subsidiaries that either (1) has not been disclosed to the Term A
Lenders generally (other than Term A Lenders that have elected not to receive
such information) or (2) if not disclosed to the Term A Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Term A Lender’s decision to participate in any such assignment or (B) the
market price of such Term A Loans, or shall make a statement that such
representation cannot be made, in each case, with respect to any Term A Lender,
except to the extent that such Term A Lender has entered into a customary “big
boy” letter with the Borrower; and

(iii) purchases of Term A Loans pursuant to this subsection (h) may not be
funded with the proceeds of Revolving Credit Loans.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
and the Administrative Agent, the applicable

 

-144-



--------------------------------------------------------------------------------

Lender or the applicable L/C Issuer, as the case may be, shall be responsible
for compliance by such Persons with such obligations), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided that the
Person that discloses any Information pursuant to this clause (c) shall, if
permitted by applicable Law or legal process, notify the Borrower in advance of
such disclosure or shall provide the Borrower with prompt written notice of such
disclosure, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the written consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent or any of the Lenders in connection with
the administration or servicing of this Agreement, the other Loan Documents and
the Commitments.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall

 

-145-



--------------------------------------------------------------------------------

be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing

 

-146-



--------------------------------------------------------------------------------

provisions of this Section 10.12, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, any L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (w) any Lender requests compensation under
Section 3.04, (x) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (y) any Lender is a Defaulting Lender or (z) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06; provided
that the consent of the assigning Lender shall not be required in connection
with any such assignment and delegation), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.01, Section 3.04, or
Section 3.05);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND

 

-147-



--------------------------------------------------------------------------------

MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged

 

-148-



--------------------------------------------------------------------------------

in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

10.19 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-149-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VALVOLINE FINCO ONE LLC, as Initial Borrower By:  

/s/ Jason L. Thompson

  Name: Jason L. Thompson   Title: Treasurer

 

[Valvoline – Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Administrative Agent, Swing Line Lender and an L/C
Issuer By:  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Director and Execution Head

 

[Valvoline – Credit Agreement]



--------------------------------------------------------------------------------

[●],2 as a Lender By:  

 

  Name:   Title:

 

2  Signature pages for Lenders on file with Administrative Agent

 

[Valvoline – Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: The Bank of Nova Scotia, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 11, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Valvoline Finco One LLC, a Delaware limited liability
company as the Initial Borrower, the Lenders and L/C Issuers from time to time
party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A., as Syndication Agent.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Credit Loans.

 

  ¨ A Borrowing of Term A Loans.

 

  ¨ A conversion of [Term A Loans] [Revolving Credit Loans] from one Type to
another.

 

  ¨ A continuation of Eurodollar Rate Loans.

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                     .1

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]2

 

1  Indicate the Type of Loan to be borrowed or to which existing Term A Loans or
Revolving Credit Loans are to be converted.

2  Include this sentence in the case of a Revolving Credit Borrowing.

 

Form of Committed Loan Notice

A-1-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections [4.02 and]3 4.03(a) and (b) of the Agreement shall be satisfied on and
as of the date of the applicable Credit Extension.

 

VALVOLINE FINCO ONE LLC By:  

 

  Name:  

 

  Title:  

 

VALVOLINE INC.4 By:  

 

  Name:  

 

  Title:  

 

 

3  Only include for initial Credit Extension on the Funding Date.

4  Signature block to be updated depending on which Borrower requests the
applicable Credit Extension.

 

Form of Committed Loan Notice

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: The Bank of Nova Scotia, as Swing Line Lender

The Bank of Nova Scotia, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 11, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Valvoline Finco One LLC, a Delaware limited liability
company as the Initial Borrower, the Lenders and L/C Issuers from time to time
party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A., as Syndication Agent.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

Form of Swing Line Loan Notice

A-2 -1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.03(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

VALVOLINE INC. By:  

 

  Name:  

 

  Title:  

 

 

Form of Swing Line Loan Notice

A-2 -2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TERM A NOTE

 

$ [        ]                ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term A Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of July 11, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Valvoline Finco One LLC, a Delaware limited liability company as
the Initial Borrower, the Lenders and L/C Issuers from time to time party
thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender and
an L/C Issuer, and Citibank, N.A., as Syndication Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term A Note shall become, or may be
declared to be, immediately due and payable all as provided in the
Agreement. The Term A Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

Form of Term A Note

B-1 -1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[VALVOLINE FINCO ONE LLC   By:  

 

    Name:  

 

    Title:  

 

  VALVOLINE INC.   By:  

 

    Name:  

 

    Title:  

 

  ]

 

Form of Term A Note

B-1 -1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

Form of Term A Note

B-1 -3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF REVOLVING CREDIT NOTE

 

$ [        ]                ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of July 11, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Valvoline Finco One LLC, a Delaware limited liability
company as the Initial Borrower, the Lenders and L/C Issuers from time to time
party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A., as Syndication Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Credit Note (this “Note”) is one of the Revolving Credit Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Credit
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Form of Revolving Credit Note

B-2 -1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[VALVOLINE FINCO ONE LLC   By:  

 

    Name:  

 

    Title:  

 

  VALVOLINE INC.   By:  

 

    Name:  

 

    Title:  

 

  ]

 

Form of Revolving Credit Note

B-2 -2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

Form of Revolving Credit Note

B-2 -3



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF SWING LINE NOTE

 

$ [                    ]                        ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of July 11, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Valvoline Finco One LLC, a Delaware limited liability
company as the Initial Borrower, the Lenders and L/C Issuers from time to time
party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A., as Syndication Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Swing Line Note (this “Note”) is one of the Swing Line Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Swing Line Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Swing Line Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Form of Swing Line Note

B-3 -1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

VALVOLINE INC. By:  

 

  Name:  

 

  Title:  

 

 

Form of Swing Line Note

B-3 -2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

Form of Swing Line Note

B-3 -3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: The Bank of Nova Scotia, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 11, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Valvoline Finco One LLC, a Delaware limited liability
company as the Initial Borrower, the Lenders and L/C Issuers from time to time
party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A., as Syndication Agent.

The undersigned Responsible Officer5 hereby certifies as of the date hereof that
he/she is the                      of the Borrower and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered as required by Section 6.01(a) of the Agreement
for the fiscal year of the [Borrower][Valvoline Business]6 ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section, the [consolidated][combined] balance sheet
of the [Borrower][Valvoline Business]7, and the related [consolidated][combined]
statements of operations and comprehensive income, invested equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP.

 

5  This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

6  Select this option only if the annual financial statements are delivered
prior to the consummation of the Newco Merger.

7  Select this option only if the annual consolidated balance sheet is delivered
prior to the consummation of the Newco Merger.

 

Form of Compliance Certificate

C - 1



--------------------------------------------------------------------------------

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered as required by Section 6.01(b) of the Agreement
for the fiscal quarter of the [Borrower][Valvoline Business] ended as of the
above date the consolidated balance sheet of the [Borrower][Valvoline Business]
as at the end of such fiscal quarter, and the related [consolidated][combined]
statements of operations and comprehensive income, invested equity, and cash
flows for such fiscal quarter and for the portion of the [Borrower’s][Valvoline
Business’s] fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail. Such [consolidated][combined] statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the [Borrower][Valvoline Business’s] in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
[Borrower][Valvoline Business] during the accounting period covered by such
financial statements.

3. A review of the activities of the [Borrower][Valvoline Business]8 during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement and all representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” are true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or true and correct in all respects, as the case may
be) as of such earlier date, and except that for purposes of this

 

8 

Select this option only if the financial statements are delivered prior to the
consummation of the Newco Merger.

 

Form of Compliance Certificate

C - 2



--------------------------------------------------------------------------------

Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and other information set forth on Schedule
1, Schedule 2 and Schedule 3 attached hereto are true and accurate on and as of
the date of this Compliance Certificate.

[Remainder of page intentionally left blank].

 

Form of Compliance Certificate

C - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,             .

 

[VALVOLINE FINCO ONE LLC By:  

 

    Name:  

 

    Title:  

 

  VALVOLINE INC. By:  

 

    Name:  

 

    Title:  

 

  ]

 

Form of Compliance Certificate

C - 4



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,             

(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Consolidated Net Leverage Ratio.    A.    Consolidated
Indebtedness at the Statement Date9:          1.    the outstanding principal
amount of all obligations (as calculated under GAAP), whether current or
long-term, for borrowed money (including Obligations in respect of the Loans
under the Agreement), reimbursement obligations for amounts drawn under letters
of credit and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments:    $       2.    all direct (but, for
the avoidance of doubt, not contingent) obligations arising under bankers’
acceptances and bank guaranties:    $                       3.    all
Attributable Indebtedness:    $       4.    without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in Lines I.A.1
through I.A.3 above of Persons other than the Borrower or any Subsidiary:   
$                       5.    Consolidated Indebtedness at the Statement Date
(Lines I.A.1 + I.A.2 + I.A.3 + I.A.4)10:    $

 

9  Consolidated Indebtedness shall (i) be calculated on a Pro Forma Basis unless
otherwise specified and (ii) include all outstandings of the Borrower and its
Subsidiaries under any Permitted Receivables Facility (but excluding the
intercompany obligations owed by a Special Purpose Finance Subsidiary to the
Borrower or any other Subsidiary in connection therewith). The principal amount
outstanding at any time of any Indebtedness included in Consolidated
Indebtedness issued with original issue discount shall be the principal amount
of such Indebtedness less the remaining unamortized portion of the original
issue discount of such Indebtedness at such time as determined in conformity
with GAAP, but such Indebtedness shall be deemed incurred only as of the date of
original issuance thereof.

10  Consolidated Indebtedness of the Borrower and the Subsidiaries shall include
any of the items in Line I.A.1 through Line I.A.4 above of any other entity
(including any partnership in which the Borrower or any consolidated Subsidiary
is a general partner) to the extent the Borrower or such consolidated Subsidiary
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of that item
expressly provide that such Person is not liable therefor.

 

Form of Compliance Certificate

C - 5



--------------------------------------------------------------------------------

  B.    Consolidated EBITDA for the Measurement Period ending on the Statement
Date (“Subject Period”)11:      1.       Consolidated Net Income for the Subject
Period12:            a.    the net income (loss) of the Borrower and its
Subsidiaries on a consolidated basis:    $                         b.    the net
income of any Subsidiary during such Subject Period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
(unless such restrictions on dividends or similar distributions have been
legally and effectively waived), other than to the extent of the Borrower’s
equity in any net loss of any such Subsidiary:    $         c.    any after-tax
income (after-tax loss) for such Subject Period of any Person if such Person is
not a Subsidiary:    $         d.    the Borrower’s equity in such income of any
such Person referred to in Line I.B.1.c for such Subject Period up to the
aggregate amount of cash actually distributed by such Person during such Subject
Period to the Borrower or a Subsidiary as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary, such Subsidiary
is not precluded from further distributing such amount to the Borrower as
described in Line I.B.1.b):    $

 

11  Consolidated EBITDA shall be calculated on a Pro Forma Basis unless
otherwise specified.

12  Consolidated Net Income shall be calculated on a Pro Forma Basis.

 

Form of Compliance Certificate

C - 6



--------------------------------------------------------------------------------

        e.    any after-tax gain (after-tax loss) realized as a result of the
cumulative effect of a change in accounting principles or the implementation of
new accounting standards related to revenue and lease accounting:   
$                         f.    any after-tax gain (after-tax loss) attributable
to any foreign currency hedging arrangements or currency fluctuations:   
$                         g.    after-tax extinguishment charges relating to the
early extinguishment of Indebtedness and obligations under Swap Contracts and
after-tax extinguishment charges relating to upfront fees and original issue
discount on Indebtedness:    $                         h.    any pension or
other post-retirement after-tax gain (after-tax expense) for such Subject
Period:    $                         i.    the amount of any cash payments made
during such Subject Period relating to pension and other post-retirement costs
(other than any payments made in respect of the funding of pension plans in
excess of the amount of required regulatory contributions during such Subject
Period (as reasonably determined by the Borrower)):    $                        
j.    fees, expenses and non-recurring charges related to the Transactions and
the Valvoline Spin-off:    $                         k.    gain (loss) from the
impact of the Separation and the Valvoline Spin-off:    $                     
   l.    Consolidated Net Income for the Subject Period Lines (I.B.1.a – I.B.1.b
– I.B.1.c + I.B.1.d – I.B.1.e – I.B.1.f + I.B.1.g – I.B.1.h + I.B.1.i + I.B.1.j
– I.B.1.k):    $                     

To the extent not included in Consolidated Net Income for the Subject Period:

        2.    proceeds of business interruption insurance received during the
Subject Period:    $                

 

Form of Compliance Certificate

C - 7



--------------------------------------------------------------------------------

     To the extent deducted in calculating Consolidated Net Income for the
Subject Period, but without duplication and in each case for the Subject Period:
        3.    Consolidated Interest Charges:    $                      4.    the
provision for Federal, State, local and foreign income taxes payable:   
$                      5.    depreciation and amortization expense:   
$                      6.    asset impairment charges:    $                     
7.    expenses reimbursed by third parties (including through insurance and
indemnity payments):    $                      8.    fees and expenses incurred
in connection with any Permitted Receivables Facility, any proposed or actual
issuance of any Indebtedness or Equity Interests (including upfront fees and
original issue discount), or any proposed or actual acquisitions, investments,
asset sales or divestitures permitted under the Agreement, in each case that are
expensed:    $                      9.    non-cash restructuring and integration
charges and cash restructuring and integration charges13:    $                  
   10.    non-cash stock expense and non-cash equity compensation expense:   
$                      11.    other expenses or losses, including purchase
accounting entries such as the inventory adjustment to fair value, reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period:    $                      12.    expenses or losses in respect of
discontinued operations of Borrower or any of its Subsidiaries:   
$                      13.    any unrealized losses attributable to the
application of “mark to market” accounting in respect of Swap Contracts:   
$                      14.    with respect to any Disposition for which pro
forma effect is required to be given pursuant to the definition of Pro Forma
Basis, any loss thereon:    $                

 

13  In the case of cash restructuring and integration charges, not to exceed 15%
of Consolidated EBITDA in any Subject Period, calculated immediately before
giving effect to the addback in this Line Item I.B.9.

 

Form of Compliance Certificate

C - 8



--------------------------------------------------------------------------------

      To the extent included in calculating Consolidated Net Income for the
Subject Period, but without duplication and in each case for the Subject Period:
         15.    Federal, State, local and foreign income tax credits:   
$                       16.    all non-cash gains or other items increasing
Consolidated Net Income:    $                       17.    gains in respect of
discontinued operations of the Borrower or any of its Subsidiaries:   
$                       18.    any unrealized gains for such period attributable
to the application of “mark to market” accounting in respect of Swap Contracts:
   $                       19.    with respect to any Disposition for which pro
forma effect is required to be given pursuant to the definition of Pro Forma
Basis, any gain thereon:    $                       20.    Consolidated EBITDA
for the Subject Period (Lines I.B.1.l + I.B.2 + I.B.3 + I.B.4 + I.B.5 + I.B.6 +
I.B.7 + I.B.8 + I.B.9 + I.B.10 + I.B.11 + I.B.12 + I.B.13 + I.B.14 – I.B.15 –
I.B.16 – I.B.17 – I.B.18 – I.B.19):    $                    C.    Consolidated
Net Leverage Ratio as of the Statement Date:          1.    Consolidated
Indebtedness at the Statement Date (Line I.A.5):    $                       2.
   the amount of the Borrower’s and its Subsidiaries’ unrestricted cash and Cash
Equivalents as of such date that are or would be included on a balance sheet of
the Borrower and its Subsidiaries as of such date:    $                       3.
   Consolidated EBITDA for the Subject Period (Line I.B.20):   
$                       4.    Consolidated Leverage Ratio as of the Statement
Date ((Line I.C.1 - I.C.2) ÷ Line I.C.3):            :1.00    Maximum Permitted
Consolidated Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower:    4.50:1.00

 

Form of Compliance Certificate

C - 9



--------------------------------------------------------------------------------

II.       Section 7.11(b) – Consolidated Interest Coverage Ratio.       A.   
Consolidated EBITDA for the Subject Period (Line I.B.20):    $                
   B.    Consolidated Interest Charges for the Subject Period, without
duplication:          1.    all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP:
   $                       2.    cash payments made in respect of obligations
referred to in Line II.B.6 below:    $                       3.    the portion
of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis for such Subject Period:    $                       4.
   all interest, premium payments, debt discount, fees, charges and related
expenses in connection with the Permitted Receivables Facility:   
$                       To the extent included in such consolidated interest
expense for


such Subject Period, without duplication:

         5.    extinguishment charges relating to the early extinguishment of
Indebtedness or obligations under Swap Contracts:    $                       6.
   noncash amounts attributable to the amortization of debt discounts or accrued
interest payable in kind:    $                       7.    noncash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period:          8.    interest income
treated as such in accordance with GAAP:    $                       9.    fees
and expenses, original issue discount and upfront fees, in each case of or by
the Borrower and its Subsidiaries on a consolidated basis for such Subject
Period14:    $                

 

14  For all purposes hereunder, Consolidated Interest Charges shall be
calculated on a Pro Forma Basis unless otherwise specified.

 

Form of Compliance Certificate

C - 10



--------------------------------------------------------------------------------

      10.    Consolidated Interest Charges for the Subject Period, the excess,
without duplication of ((Lines II.B.1 + II.B.2 + II.B.3 + II.B.4) – (Lines II.B.
5 + II.B.6 + II.B.7 + II.B.8 + II.B.9)):      $                       C.   
Consolidated Interest Coverage Ratio at the Statement Date (Line II.A ÷ Line
II.B.10):              :1.00          Minimum Consolidated Interest Coverage
Ratio Required:      3.00:1.00   

 

Form of Compliance Certificate

C - 11



--------------------------------------------------------------------------------

For the Quarter/Year ended                                         

(“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

    the net income (loss) of the Borrower and its Subsidiaries on a consolidated
basis

              

– the net income of any Subsidiary during such Subject Period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary (unless such restrictions on dividends or similar distributions have
been legally and effectively waived), other than to the extent of the Borrower’s
equity in any net loss of any such Subsidiary

              

 

Form of Compliance Certificate

C - 12



--------------------------------------------------------------------------------

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

– Any after-tax income (after-tax loss) for such Subject Period of any Person if
such Person is not a Subsidiary

              

+ the Borrower’s equity in such income of any Person referred to in the
immediately preceding row for such Subject Period up to the aggregate amount of
cash actually distributed by such Person during such Subject Period to the
Borrower or a Subsidiary as a dividend or other distribution (and in the case of
a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
the second row of this Schedule 2)

              

– any after-tax gain (after-tax loss) realized as a result of the cumulative
effect of a change in accounting

              

 

Form of Compliance Certificate

C - 13



--------------------------------------------------------------------------------

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

    principles or the implementation of new accounting standards related to
revenue and lease accounting

              

– any after-tax gain (after-tax loss) attributable to any foreign currency
hedging arrangements or currency fluctuations

              

+ after-tax extinguishment charges relating to the early extinguishment of
Indebtedness and obligations under Swap Contracts and after-tax extinguishment
charges relating to upfront fees and original issue discount on Indebtedness

              

– any pension or other post-retirement after-tax gain (after-tax expense) for
such Subject Period

              

+ the amount of any cash payments made during such Subject Period relating to
pension and other post-retirement costs (except for any

              

 

Form of Compliance Certificate

C - 14



--------------------------------------------------------------------------------

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

    payments made in respect of the funding of pension plans in excess of the
amount of required regulatory contributions during such Subject Period (as
reasonably determined by the Borrower))

              

+ fees, expenses and non-recurring charges related to the Transactions and the
Valvoline Spin-off

              

– gain (loss) from the impact of the Separation and the Valvoline Spin-off

              

= Consolidated
Net Income

              

+ proceeds of business interruption insurance received during the Subject
Period, to the extent not included in Consolidated Net Income

              

+ Consolidated Interest Charges (not calculated on a Pro Forma Basis)

              

 

Form of Compliance Certificate

C - 15



--------------------------------------------------------------------------------

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

+ provision for Federal, State, local and foreign income taxes payable

              

+ depreciation expense

              

+ amortization expense

              

+ asset impairment charges

              

+ expenses reimbursed by third parties (including through insurance and
indemnity payments)

              

+ fees and expenses incurred in connection with the Transactions, any Permitted
Receivables Facility, any proposed or actual issuance of any Indebtedness or
Equity Interests (including upfront fees and original issue discount), or any
proposed or actual acquisitions, investments, asset sales or divestitures
permitted hereunder, in each case that are expensed

              

+ non-cash restructuring and integration charges and cash restructuring and
integration charges15

              

 

 

15  In the case of cash restructuring and integration charges, not to exceed 15%
of Consolidated EBITDA in any Subject Period, calculated immediately before
giving effect to the addback in this line item.

 

Form of Compliance Certificate

C - 16



--------------------------------------------------------------------------------

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

+ non-cash stock expense and non-cash equity compensation expense

              

+ other expenses or losses, including purchase accounting entries such as
inventory adjustment to fair value, reducing such Consolidated Net Income which
do not represent a cash item

              

+ expenses or losses in respect of discontinued operations of the Borrower or
any of its Subsidiaries

              

+ any unrealized losses attributable to the application of “mark to market”
accounting in respect of Swap Contracts

              

+ with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any loss thereon

              

 

Form of Compliance Certificate

C - 17



--------------------------------------------------------------------------------

     Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

- Federal, State, local and foreign income tax credits

              

- all non-cash gains or other items increasing Consolidated Net Income

              

- gains in respect of discontinued operations of the Borrower or any of its
Subsidiaries

              

- any unrealized gains for such period attributable to the application of “mark
to market” accounting in respect of Swap Contracts

              

- with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any gain thereon

              

= Consolidated EBITDA

              

 

Form of Compliance Certificate

C - 18



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 ,             

(“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

I.

  

Sections 7.03(j) and/or 7.06(g) – Available Amount on any date

(the “Available Amount Reference Time”):

  

  

   A.    50% of the Consolidated Net Income for all fiscal quarters of the
Borrower for which Consolidated Net Income is positive (commencing with the
fiscal quarter in which the Funding Date occurs) that have ended on or prior to
such date for which financial statements shall have been delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) of the Agreement
(treated as one continuous accounting period):      $                       B.
   100% of the Consolidated Net Income for all fiscal quarters of the Borrower
for which Consolidated Net Income is negative (commencing with the fiscal
quarter in which the Funding Date occurs) that have ended on or prior to such
date for which financial statements shall have been delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) of the Agreement
(treated as one continuous accounting period):      $                       C.
   the net cash proceeds from the issuance of common stock of the Borrower after
the Funding Date, other than any such issuance to a Subsidiary, to an employee
stock ownership plan or to a trust established by the Borrower or any of its
Subsidiaries for the benefit of their employees and other than any such issuance
in an initial public offering pursuant to a registration statement filed with
the SEC in accordance with the Securities Act:      $                       D.
   to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of returns (in each case, to the extent made in
cash or Cash Equivalents) received by the Borrower or any Subsidiary from any
Investment to the extent such Investment was made using the Available Amount
during the period from and including the Business Day immediately following the
Funding Date through and including the Available Amount Reference Time:     
$                   

 

Form of Compliance Certificate

C - 19



--------------------------------------------------------------------------------

  E.    without duplication, the sum of the portion of the Available Amount
previously utilized pursuant to Section 7.03(j) and/or 7.06(g) of the Agreement:
     $                      F.    Available Amount at the Statement Date (Lines
I.A – I.B + Line I.C + Line I.D – Line I.E):      $                   

 

Form of Compliance Certificate

C - 20



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]16 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]17 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]18 hereunder are several and not joint.]19
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities20) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity

 

16  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

17  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

18  Select as appropriate.

19  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

20 

Include all applicable subfacilities.

 

Form of Assignment and Assumption

D-1 - 1



--------------------------------------------------------------------------------

related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.       Assignor[s]:                                                      
               

 

                                                                             
                       

2.       Assignee[s]:                                                      
               

 

                                                                             
                       

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.       Borrower: [Valvoline Finco One LLC, a Delaware limited liability
company][Valvoline Inc., a Kentucky corporation]21

4.       Administrative Agent: The Bank of Nova Scotia, as the administrative
agent under the Credit Agreement

5.       Credit Agreement: Credit Agreement, dated as of July 11, 2016 among
Valvoline Finco One LLC, a Delaware limited liability company, as the Initial
Borrower, the Lenders from time to time party thereto, The Bank of Nova Scotia,
as Administrative Agent, Swing Line Lender and an L/C Issuer and Citibank, N.A.,
as Syndication Agent.

6.       Assigned Interest:

 

Class   Assignor[s]22   Assignee[s]23   Aggregate
Amount of
Commitment/
Loans for
all Lenders24     Amount of
Commitment/
Loans
Assigned     Percentage
Assigned of
Commitment/
Loans25     CUSIP
Number       $                       $                                         
%   

 

21  Select as applicable. After consummation of the Newco Merger and Valvoline,
Inc.’s assumption of the obligations of the Initial Borrower thereunder, the
Borrower shall be Valvoline, Inc.

22  List each Assignor, as appropriate.

23  List each Assignee, as appropriate.

24  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

25  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Form of Assignment and Assumption

D-1 - 2



--------------------------------------------------------------------------------

[7.      Trade Date:                         ]26

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

26  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

D-1 - 3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By       Name:   Title: ASSIGNEE [NAME OF ASSIGNEE]
By:       Name:   Title:

 

Form of Assignment and Assumption

D-1 - 4



--------------------------------------------------------------------------------

[Consented to and]27 Accepted:

 

THE BANK OF NOVA SCOTIA, as
  Administrative Agent By:       Name:   Title: Consented to: THE BANK OF NOVA
SCOTIA, as
  Swing Line Lender and L/C Issuer By:       Name:   Title:

 

27  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

Form of Assignment and Assumption

D-1 - 5



--------------------------------------------------------------------------------

[Consented to:

[VALVOLINE FINCO ONE LLC]

[VALVOLINE INC.]28, as Borrower

 

By:  

 

  Name:   Title:                                                             
]29

 

28  Select as applicable.

29  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Form of Assignment and Assumption

D-1 - 6



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

VALVOLINE INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or 6.01(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Lender that is not
a United States person as that term is defined in Section 7701(a)(30) of the
Code, attached hereto is any documentation required to be

 

Form of Assignment and Assumption

D-1 - 7



--------------------------------------------------------------------------------

delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Form of Assignment and Assumption

D-1 - 8



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO: [                    ]30

FAX # [                    ]

 

I. Borrower Name:   

[Valvoline Finco One LLC][Valvoline Inc.]31    

 

$450,000,000.00   

Type of Credit Facility Revolving Credit Facility

$875,000,000.00   

Type of Credit Facility Term A Facility

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•       Signing Credit Agreement

                  YES                   NO

•       Coming in via Assignment

                  YES                   NO

 

III. Type of Lender:   

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:     V. Eurodollar Address:

 

   

 

 

   

 

 

   

 

 

   

 

 

VI. Legal Lending Address:    

 

   

 

   

 

   

 

   

 

30  To come from The Bank of Nova Scotia.

31  Select as applicable. After consummation of the Newco Merger and Valvoline,
Inc.’s assumption of the obligations of the Initial Borrower thereunder, the
Borrower shall be Valvoline, Inc.

 

Form of Administrative Questionnaire

D-2 - 1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

VII. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s)). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Credit Contact

  

Primary

Operations Contact

  

Secondary

Operations Contact

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

IntraLinks E Mail Address:   

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?             YES
             NO

 

    

Letter of Credit

Contact

  

Draft Documentation

Contact

  

Legal Counsel

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

 

Form of Administrative Questionnaire

D-2 - 2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

 

(Bank Name)

 

(ABA #)

 

(Account #)

 

(Attention)

IX. Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

(Bank Name)

 

(ABA #)                                         
                                        (City/State)

 

(Account #)                                         
                                  (Account Name)

 

(Attention)

 

Form of Administrative Questionnaire

D-2 - 3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

X. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                      -          
                   

Tax Withholding Form Delivered to The Bank of Nova Scotia*:

             W-9

             W-8BEN

             W-8BEN-E

             W-8ECI

             W-8EXP

             W-8IMY

 

Tax Contact   Name:  

 

  Title:  

 

  Address:  

 

  Telephone:  

 

  Facsimile:  

 

  E Mail Address:  

 

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: (a) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner), (b) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business) or (c) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

Form of Administrative Questionnaire

D-2 - 4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8ECI. It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. An
original tax form must be submitted.

 

Form of Administrative Questionnaire

D-2 - 5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners (e.g., W-9 or W-8BEN or W-8BEN-E).

Please refer to the instructions when completing this form. Original tax form(s)
must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

X. The Bank of Nova Scotia Payment Instructions:

 

Pay to:    The Bank of Nova Scotia    ABA # [                    ]    New York,
NY    Account # [                    ]    Attn: [                    ]    Ref:
[                    ]

 

Form of Administrative Questionnaire

D-2 - 6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

[Provided under separate cover].

 

Form of Guaranty

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[Provided under separate cover].

 

Form of Security Agreement

F - 1



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF] PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of [●]
(the “Security Agreement”), by and among Valvoline Finco One LLC, a Delaware
limited liability company (the “Initial Borrower”), Valvoline Inc., a Kentucky
corporation as, after consummation of the Newco Merger and its assumption of the
obligations of the Initial Borrower under the Credit Agreement (as hereinafter
defined), the Borrower (the “Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Administrative Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of July 11, 2016 (the
“Credit Agreement”) among the Initial Borrower, certain other parties thereto,
The Bank of Nova Scotia, as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer, and Citibank, N.A.
as Syndication Agent. Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Security Agreement, as
applicable.

As used herein, the term “Companies” means, collectively, the Initial Borrower,
the Borrower and the Guarantors.

The undersigned hereby certify to the Administrative Agent as follows:

1. Names.

a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

b) Set forth in Schedule 1(b) is a list of all other corporate or organizational
names used by each Company, or any other business or organization to which each
Company became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, on the Initial
Borrower’s and the Borrower’s consolidated returns filed with the Internal
Revenue Service at any time between [●]32 and the date hereof. Except as set
forth in Schedule 1(b), no Company has changed its jurisdiction of organization
at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

 

32  To be the date that is five years before the execution/delivery of this
perfection certificate.

 

Form of Perfection Certificate

G-1-1



--------------------------------------------------------------------------------

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, between [●]33 and
the date hereof, all of the Collateral constituting Accounts or Inventory with
an aggregate value or purchase price per transaction greater than $10,000,000
has been originated or acquired, as applicable, by each Company in the ordinary
course of business.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the applicable filing offices requested by
the Administrative Agent (i) in each jurisdiction identified in Section 1(A) or
Section 2 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(b) or Schedule 3 relating to any of
the transactions described in Schedule (1)(b) or Schedule 3 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral. A true copy of each filing identified
in such file search reports requested by the Administrative Agent has been
delivered to the Administrative Agent to the extent available from the
applicable filing offices.

5. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the Collateral,
relating to the Security Agreement or the applicable Mortgage attached as
Schedule 5, and are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5, (ii) the appropriate filing offices for the filings attached hereto
as Schedule 11(d), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Administrative Agent
pursuant to the Collateral Documents, in each case to the extent required by the
terms of the applicable Collateral Document.

7. Real Property. Attached hereto as Schedule 7 is a list of all (a) real
property owned by each Company located in the United States as of the Funding
Date, (b) real property located in the United States designated by the Initial
Borrower, the Borrower and each Guarantor as Collateral to be encumbered by a
Mortgage and fixture filing, which real property includes all real property
located in the United States owned by each Company having a fair market value of
not less than $10,000,000 (excluding inventory, machinery and equipment located
at such property) (such real property, the “Mortgaged Property”) and (c) common
names and addresses of each Mortgaged Property.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

 

33  To be the date that is 12 months before the execution/delivery of this
perfection certificate.

 

Form of Perfection Certificate

G-1-2



--------------------------------------------------------------------------------

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interests of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement. Also set forth in Schedule 9(b)
is each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made setting forth the
percentage of such equity interests pledged under the Security Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Funding Date with a value in excess of $1,000,000, including all
intercompany notes between or among any two or more Companies or any of their
Subsidiaries, in each case that is required to be pledged under the Security
Agreement.

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Company’s Patents and Trademarks applied for or
registered with the United States Patent and Trademark Office (the “USPTO”),
including the name of the registered owner or applicant and the registration,
application, or publication number, as applicable, of each Patent or Trademark
owned by each Company.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights, including the name of the registered owner
and the registration number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all material
exclusive in-bound Intellectual Property Licenses relating to Copyrights,
recorded with the United States Copyright Office (the “USCO”), including, but
not limited to, the relevant signatory parties to each license along with the
date of execution thereof and, if applicable, a recordation number or other such
evidence of recordation.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) with a
value in excess of $1,000,000 held by each Company, including a brief
description thereof and stating if such commercial tort claims are required to
be pledged under the Security Agreement.

13. [Reserved].

14. [Reserved].

15. [Reserved].

16. Insurance. Attached hereto as Schedule 16 is a copy of the insurance
certificate with a true and correct list of all property or liability insurance
policies of the Companies, except those policies which the Administrative Agent
has agreed may be excluded.

 

Form of Perfection Certificate

G-1-3



--------------------------------------------------------------------------------

17. Other Collateral. Attached hereto as Schedule 17 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all FCC licenses, (b) all ships and boats vessels and (c) all
rolling stock and trains.

[The Remainder of this Page has been intentionally left blank]

 

Form of Perfection Certificate

G-1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this [●] day of [●], 2016.

 

VALVOLINE FINCO ONE LLC By:  

 

Name:   Title:   VALVOLINE INC.   By:  

 

    Name:       Title:   [Each of the Guarantors]   By:  

 

    Name:       Title:  

 

Form of Perfection Certificate

G-1-5



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

Organizational
Number34

  

Federal

Taxpayer
Identification

Number

  

State of

Formation

                                            

 

34  If none, so state.

 

Form of Perfection Certificate

G-1-6



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

  

Prior Name

 

Date of Change

              

 

Form of Perfection Certificate

G-1-7



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of Entity

  

Action

  

Date of

Action

  

State of

Formation

  

List of All Other

Names Used on the

Initial Borrower’s and

the Borrower’s

consolidated returns

filed with the Internal

Revenue Service

During Past Five

Years

                                                                                
                                                     

 

Form of Perfection Certificate

G-1-8



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County

  

State

                                                     

 

Form of Perfection Certificate

G-1-9



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

  

Description of Transaction Including Parties Thereto

  

Date of Transaction

                 

 

Form of Perfection Certificate

G-1-10



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

Company/Subsidiary

  

Search Report dated

  

Prepared by

  

Jurisdiction

                          

See attached.

 

Form of Perfection Certificate

G-1-11



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

See attached.

 

Form of Perfection Certificate

G-1-12



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of Filing35

  

Entity

  

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

  

Jurisdictions

                                   

 

 

35  UCC-1 financing statement, intellectual property filing or other necessary
filing.

 

Form of Perfection Certificate

G-1-13



--------------------------------------------------------------------------------

Schedule 7

Real Property

Owned Real Property

 

Entity of Record

  

Common Name and Address

  

Legal Description (if
Encumbered by Mortgage and/or
Fixture Filing)

  

To be Encumbered by Mortgage
and Fixture Filing

[    ]   

[    ]

[COUNTY, STATE]

   [See Schedule A to Mortgage and/or fixture filing encumbering this property.]
   [YES/NO]         

 

Form of Perfection Certificate

G-1-14



--------------------------------------------------------------------------------

Schedule 8(a)

Attached hereto is a true copy of each termination statement filing in the
appropriate form for filing in the applicable jurisdiction.

 

Form of Perfection Certificate

G-1-15



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1 File

Date

  

UCC-1 File

Number

                                                           

 

Form of Perfection Certificate

G-1-16



--------------------------------------------------------------------------------

Schedule 9

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

                                               

(b) Other Equity Interests

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

                                               

 

Form of Perfection Certificate

G-1-17



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

   Principal
Amount    Date of
Issuance    Interest Rate    Maturity Date                                    

 

2. Chattel Paper:

 

Description

 

Form of Perfection Certificate

G-1-18



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

DESCRIPTION

                     

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

DESCRIPTION

                     

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

TRADEMARK

                     

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

TRADEMARK

                     

 

Form of Perfection Certificate

G-1-19



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

                     

Applications:

 

OWNER

 

APPLICATION NUMBER

               

 

Form of Perfection Certificate

G-1-20



--------------------------------------------------------------------------------

Schedule 11(c)

Copyright Licenses

Copyright Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

                       

 

Form of Perfection Certificate

G-1-21



--------------------------------------------------------------------------------

Schedule 11(d)

Intellectual Property Filings

 

Form of Perfection Certificate

G-1-22



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

 

Description

  

Pledged

[Yes/No]

        

 

Form of Perfection Certificate

G-1-23



--------------------------------------------------------------------------------

Schedule 16

Insurance

 

Form of Perfection Certificate

G-1-24



--------------------------------------------------------------------------------

Schedule 17

Other Collateral

(a) FCC Licenses

 

Description

  

Pledged

[Yes/No]

        

(b) Ships, Boats and Vessels

 

Description

  

Pledged

[Yes/No]

        

(c) Rolling Stock And Trains

 

Description

  

Pledged

[Yes/No]

        

 

Form of Perfection Certificate

G-1-25



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

PERFECTION CERTIFICATE SUPPLEMENT

Reference is hereby made to (i) that certain Security Agreement dated as of [●]
(the “Security Agreement”), by and among Valvoline Finco One LLC, a Delaware
limited liability company (the “Initial Borrower”), Valvoline Inc., a Kentucky
corporation as, after consummation of the Newco Merger and its assumption of the
obligations of the Initial Borrower under the Credit Agreement (as hereinafter
defined), the borrower (the “Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Administrative Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of July 11, 2016 (the
“Credit Agreement”) among the Initial Borrower, certain other parties thereto,
The Bank of Nova Scotia, as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer, and Citibank, N.A.
as Syndication Agent. This Perfection Certificate Supplement, dated as of
[    ], 201[    ] is delivered pursuant to Section 6.02(k) of the Credit
Agreement. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Security Agreement, as applicable. As
used herein, the term “Companies” means, collectively, the Borrower, and the
Guarantors.

The undersigned hereby certify (in my capacity as                [    ] and not
in my individual capacity) to the Administrative Agent that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate delivered on the Funding Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, collectively the
“Prior Perfection Certificate”), other than as follows [to reflect changes, as
appropriate, based on the requirements of the Prior Perfection Certificate]:

 

Form of Perfection Certificate Supplement

G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of this      day of                     , 20[     ].

 

VALVOLINE INC. By:  

 

  Name:     Title:   [Each of the Guarantors] By:  

 

  Name:     Title:  

 

Form of Perfection Certificate Supplement

G-2-2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

OPINION MATTERS -

COUNSEL TO LOAN PARTIES

[Provided under separate cover].

 

Counsel to Loan Parties

H - 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

OPINION MATTERS -

IN-HOUSE COUNSEL

[Provided under separate cover].

 

Opinion Matters – In-house Counsel

H - 2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

OPINION MATTERS-

LOCAL COUNSEL TO LOAN PARTIES

[Provided under separate cover].

 

Local Counsel to Loan Parties

H - 3



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTERCOMPANY NOTE SUBORDINATION AGREEMENT

THIS INTERCOMPANY NOTE SUBORDINATION AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of [●], made by each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto under the
caption “Payors” and any additional entity that may become a Payor hereunder
pursuant to a duly executed signature page hereto and agreeing to be bound
hereby (each, in such capacity, a “Payor”).

This agreement is an Intercompany Note Subordination Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) referred to in Section
7.02(b) of the Credit Agreement dated as of July 11, 2016 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Valvoline Finco One LLC, a Delaware limited liability company,
as the Initial Borrower, the Lenders and L/C Issuers (such terms and each other
capitalized terms used but not defined herein having the meaning given it in
Article I of the Credit Agreement) from time to time party thereto, The Bank of
Nova Scotia, as Administrative Agent, Swing Line Lender and L/C Issuer, and
Citibank, N.A. as Syndication Agent, The Bank of Nova Scotia, as Administrative
Agent, Swing Line Lender and an L/C Issuer (in such capacity, the
“Administrative Agent”), and Citibank, N.A., as Syndication Agent, and is
subject to the terms thereof. Each Payee (as defined below) hereby acknowledges
and agrees that the Administrative Agent may exercise all rights provided in the
Credit Agreement and the Security Agreement with respect to this Agreement.

Anything in this Agreement to the contrary notwithstanding, any indebtedness
owing from time to time in respect of all loans or advances (including, without
limitation, pursuant to guarantees therefor or security therefor) which are owed
by any Payor that is Borrower or a Guarantor to any other entity listed on the
signature page hereto under the caption “Payee” and any additional entity that
may become a Payee hereunder pursuant to a duly executed signature page hereto
and agreeing to be bound hereby (each, in such capacity, a “Payee”), other than
the Borrower (the “Subordinated Intercompany Obligations”) shall be subordinate
and junior in right of payment, to the extent and in the manner hereinafter set
forth, to all Obligations of such Payor under the Credit Agreement, including,
without limitation, where applicable, under such Payor’s guarantee of the
Obligations (such Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash

 

Form of Intercompany Note Subordination Agreement

I-1



--------------------------------------------------------------------------------

in respect of all amounts constituting Senior Indebtedness before any Payee is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Agreement and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Payee would
otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as the Subordinated Intercompany
Obligations, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”))
shall be made to the holders of Senior Indebtedness;

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Payor or any other Person on its behalf with respect to the Subordinated
Intercompany Obligations; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of the Subordinated Intercompany Obligations shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Agreement by any act or failure to act on the part of any Payor or by any
act or failure to act on the part of such holder or any trustee or agent for
such holder. Each Payee and each Payor hereby agree that the subordination of
the Subordinated Intercompany Obligations is for the benefit of the
Administrative Agent and the Lenders and the Administrative Agent and the
Lenders are obligees under this Agreement to the same extent as if their names
were written herein as such and the Administrative Agent may, on behalf of the
itself and the Lenders, proceed to enforce the subordination provisions herein.

Nothing contained in this Agreement is intended to or will impair, as between
each Payor and each Payee, the obligations of such Payor, which are absolute and
unconditional, to pay to such Payee the principal of and interest on the
Subordinated Intercompany Obligations as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Payor or Payee therefrom,
shall be effective unless the same shall be consented to in writing by the
Administrative Agent and made in accordance with the terms of the Credit
Agreement. Sections 10.14 and 10.15 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining

 

Form of Intercompany Note Subordination Agreement

I-2



--------------------------------------------------------------------------------

provisions hereof or affecting the validity, legality or enforceability of such
provision in any other jurisdiction. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.

[Remainder of the page intentionally left blank.]

 

Form of Intercompany Note Subordination Agreement

I-3



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

PAYORS: [List Borrower and any Guarantor that is a Payor under any intercompany
debt] By:  

 

  Name:   Title: PAYEES: [List any Subsidiary that is a Payee under any
intercompany debt owing to any Payor listed above] By:  

 

  Name:   Title:

 

Form of Intercompany Note Subordination Agreement

I-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

REPORT OF LETTER OF CREDIT INFORMATION

 

To:    The Bank of Nova Scotia. as Administrative Agent Attn:    Phone No.:   
Fax No.:       Ref.:    Letters of Credit    Issued for the account of    Or any
Subsidiary thereof under the Credit Agreement dated as of [●], 2016.

Reporting Period :     /    /20     through     /    /20    

 

L/C No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Escalating
Y/N(?) If
“Y” Provide
Schedule

 

Beneficiary
Name

 

Issuance
Date

 

Expiry Date

 

Auto
Renewal

 

Auto
Renewal
Period/
Notice

 

Date of
Amendment

 

Amount of
Amendment

 

Type of
Amendment

                                                                               
                                                                         

 

Form of Report of Letter of Credit Information

J - 1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 11, 2016 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Valvoline Finco One LLC, a Delaware limited liability company, as the
Initial Borrower, each lender from time to time party thereto (collectively, the
“Lenders”), The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (ii) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Form of Non-Bank Certificate

K - 1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:            , 20[    ]

 

Form of Non-Bank Certificate

K - 2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 11, 2016 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Valvoline Finco One LLC, a Delaware limited liability company, as the
Initial Borrower, each lender from time to time party thereto (collectively, the
“Lenders”), The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of the applicable partners/members
is a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or the applicable
partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of the
applicable partners/members: (i) an IRS Form W-8BEN-E or W-8BEN from each
partner/member that is claiming the portfolio interest exemption or (ii) and IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

Form of Non-Bank Certificate

K - 3



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:            , 20[    ]

 

Form of Non-Bank Certificate

K - 4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 11, 2016 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Valvoline Finco One LLC, a Delaware limited liability company, as the
Initial Borrower, each lender from time to time party thereto (collectively, the
“Lenders”), The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Form of Non-Bank Certificate

K - 5



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:            , 20[    ]

 

Form of Non-Bank Certificate

K - 6



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 11, 2016 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Valvoline Finco One LLC, a Delaware limited liability company, as the
Initial Borrower, each lender from time to time party thereto (collectively, the
“Lenders”), The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of the applicable partners/members
is a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or the applicable
partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the applicable
partners/members: (i) an IRS Form W-8BEN-E or W-8BEN from each partner/member
that is claiming the portfolio interest exemption or (ii) and IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

Form of Non-Bank Certificate

K - 7



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:            , 20[    ]

 

Form of Non-Bank Certificate

K - 8



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] VALVOLINE JOINDER AGREEMENT

This VALVOLINE JOINDER AGREEMENT (this “Agreement”) dated as of [●], by and
between VALVOLINE INC., a Kentucky corporation (and successor by merger to the
Initial Borrower referred to below, “Valvoline”), and THE BANK OF NOVA SCOTIA,
as administrative agent under the Credit Agreement referred to below (in such
capacity and together with its successors and assigns in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

1. Valvoline Finco One LLC, a Delaware limited liability company, is the initial
borrower (the “Initial Borrower”) under that certain Credit Agreement dated as
of July 11, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Initial Borrower, the Lenders from time to time party thereto, the
Administrative Agent and the other agents party thereto.

2. Pursuant to the terms of the Credit Agreement, and following the consummation
of the reorganization of the Valvoline Business referred to in the Credit
Agreement, the Initial Borrower has concurrently herewith merged with and into
Valvoline, with Valvoline being the surviving company (the “Newco Merger”). In
accordance therewith and pursuant to the terms hereof, Valvoline is to be the
Borrower for all purposes of the Credit Agreement and the other Loan Documents
effective as upon the consummation of the Newco Merger and the automatic
effectiveness of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Assumption. (a) Valvoline hereby assumes all of the rights and
Obligations of the Initial Borrower under the Credit Agreement and hereby agrees
to be unconditionally bound in respect of all duties and liabilities as Borrower
under the Credit Agreement and the other Loan Documents as if Valvoline were the
original Borrower thereunder (the “Assumption”). Valvoline hereby agrees that it
will perform and observe all obligations, covenants and agreements to be
performed by the Borrower under, and it will be bound in all respects by all of
the terms and conditions of, the Credit Agreement and the other Loan Documents
applicable to the Borrower, without further action required on the part of any
party. In addition, Valvoline assumes all liabilities and obligations of the
Initial Borrower arising out of all representations, warranties, documents,
instruments and certificates made or delivered by the Initial Borrower under or
in connection with each Loan Document (including, without limitation, the
punctual payment when due of the principal, interest and fees owing under the
Loans from time to time) to which the Initial Borrower is a party.

(b)Without limitation to the other provisions hereof, Valvoline represents and
warrants that (i) Valvoline and its Subsidiaries are, on a consolidated basis,
both immediately before and immediately after giving effect to this Agreement,
Solvent and (ii) Valvoline’s Obligations under the Loan Documents, in its
capacity as the Borrower, after giving effect to this Agreement, constitute the
legal, valid and binding obligations of Valvoline, enforceable against Valvoline
in accordance with their respective terms except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

Form of Joinder Agreement

L - 1



--------------------------------------------------------------------------------

(c) Upon the effectiveness of this Agreement, the Initial Borrower shall cease
to be a Borrower for all purposes of the Credit Agreement and the other Loan
Documents and Valvoline shall be the Borrower thereunder for all purposes.
Valvoline hereby confirms its acceptance of, and consents to, all covenants, and
other terms and provisions of the Credit Agreement and the other Loan Documents.
Valvoline hereby makes all representations and warranties of the Borrower set
forth in the Credit Agreement and the other Loan Documents.

(d) Valvoline hereby confirms and agrees that (i) notwithstanding the
effectiveness of this Agreement, each of the Loan Documents (to the extent
executed by the Initial Borrower prior to the date hereof) is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects and (ii) the Loan Documents (to the extent executed by the Initial
Borrower prior to the date hereof) shall continue to, secure the payment of all
of the Obligations.

(e) From and after the date hereof, all references in the Credit Agreement and
the other Loan Documents to the “Borrower” shall mean a reference to Valvoline
in its capacity as the Borrower.

SECTION 2. Condition to Effectiveness. This Agreement shall be effective only
upon (and immediately upon) satisfaction of the following conditions: (a)
receipt by the Administrative Agent of an executed counterpart of this Agreement
by Valvoline, and (b) receipt by the Administrative Agent of a copy of the
file-stamped certificate of merger documenting the Newco Merger.

SECTION 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or an electronic transmission of a .pdf copy thereof
shall be effective as delivery of an original executed counterpart of
Agreement. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.

SECTION 4. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Signature page follow.]

 

Form of Joinder Agreement

L - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Valvoline Joinder
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

VALVOLINE INC. By  

 

Name:   Title:  

 

Form of Joinder Agreement

L - 3



--------------------------------------------------------------------------------

Agreed and acknowledged as of the date

Above written:

 

THE BANK OF NOVA SCOTIA, as Administrative Agent By  

 

Name: Title:

 

Form of Joinder Agreement

L - 4



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF MORTGAGE

[Provided under separate cover].

 

Form of Mortgage

M - 1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] GUARANTY

GUARANTY AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the provisions hereof, this
“Agreement”) dated as of [●], among the Persons listed on the signature pages
hereof under the caption “Guarantors”, any Persons that may become Guarantors
hereunder pursuant to a duly executed joinder agreement in the form attached as
Exhibit A hereto (each an “Additional Guarantor”, collectively, the “Additional
Guarantors” and together with the Guarantors, the “Guarantors” and each, a
“Guarantor”) and The Bank of Nova Scotia, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

Reference is made to that certain Credit Agreement dated as of July 11, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Valvoline Finco One LLC, a Delaware limited
liability company (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer and
Citibank, N.A., as Syndication Agent. Capitalized terms used and not defined
herein (including, without limitation, the term “Obligations,” as used in
Section 1 and elsewhere herein) are used with the meanings assigned to such
terms in the Credit Agreement. Pursuant to Section 4.02(b)(i) of the Credit
Agreement, each Guarantor party hereto is required to execute this Agreement as
a condition to the funding of the initial Loans on the Funding Date.

From time to time on and after the Funding Date, the Lenders have agreed to make
Loans to the Borrower, and the L/C Issuers have agreed to issue Letters of
Credit for the account of the Borrower and its Subsidiaries, in each case
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each Guarantor is a Subsidiary of the Borrower and
acknowledges that it has derived and will derive substantial benefit from the
making of the Loans by the Lenders to the Borrower and the issuance of the
Letters of Credit by the L/C Issuers for the account of the Borrower and its
Subsidiaries. As consideration therefor and in order to induce the Lenders to
make Loans and the L/C Issuers to issue Letters of Credit, each Guarantor is
willing to execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Obligations and severally, as a primary obligor and
not merely as a surety, the due and punctual payment of the Obligations. To the
fullest extent permitted by applicable Law, each Guarantor waives notice of, or
any requirement for further assent to, any agreements or arrangements whatsoever
by the Secured Parties with any other person pertaining to the Obligations,
including agreements and arrangements for payment, extension, renewal,
subordination, composition, arrangement, discharge or release of the whole or
any part of the Obligations, or for the discharge or surrender of any or all
security, or for the compromise, whether by way of acceptance of part payment or
otherwise, of the Obligations, and, to the fullest extent permitted by
applicable Law, the same shall in no way impair each Guarantor’s liability
hereunder.

 

1



--------------------------------------------------------------------------------

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
Law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower or any other Person of any of the Obligations, and also waives
notice of acceptance of its guarantee, notice of protest for nonpayment and all
other formalities. To the fullest extent permitted by applicable Law, the
guarantee of each Guarantor hereunder shall not be affected by (a) the failure
of any Loan Party to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or any Guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise; (b) any extension,
renewal or increase of or in any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or any release from, any of the terms or
provisions of this Agreement, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, including with respect to any
Guarantor under the Loan Documents; (d) the release of (or the failure to
perfect a security interest in) any of the security held by or on behalf of the
Administrative Agent or any other Secured Party; or (e) the failure or delay of
any Secured Party to exercise any right or remedy against the Borrower or any
Guarantor.

SECTION 3. Security. Each Guarantor authorizes and to the extent necessary
appoints as its agent the Administrative Agent to (a) take and hold security for
the payment of this Guaranty and the Obligations and exchange, enforce, waive
and release any such security pursuant to the terms of any other Loan Documents;
(b) apply such security and direct the order or manner of sale thereof as it in
its sole discretion may determine subject to the terms of any other Loan
Documents; and (c) release or substitute any one or more endorsees, other
Guarantors or other obligors pursuant to the terms of any other Loan Documents.
In no event shall this Section 3 require any Guarantor to grant security, except
as required by the terms of the Loan Documents.

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection and,
to the fullest extent permitted by applicable Law, waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any of the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower or any other Person.

SECTION 5. No Discharge or Diminishment of Guaranty. To the fullest extent
permitted by applicable Law and except as otherwise expressly provided in this
Agreement, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations (other than (A) contingent
indemnification obligations that are not yet due and payable and (B) obligations
and liabilities under Secured Cash Management Agreements, Secured Foreign Line
of Credit Agreements, Secured Franchisee Loan Facility Guaranties and Secured
Hedge Agreements)), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense (other than a defense of payment) or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the

 

2



--------------------------------------------------------------------------------

generality of the foregoing, the obligations of each Guarantor hereunder shall,
to the fullest extent permitted by applicable Law, not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document, any guarantee or any other agreement
or instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Obligations (other
than (A) contingent indemnification obligations that are not yet due and payable
and (B) obligations and liabilities under Secured Cash Management Agreements,
Secured Foreign Line of Credit Agreements, Secured Franchisee Loan Facility
Guaranties and Secured Hedge Agreements)) or which would impair or eliminate any
right of any Guarantor to subrogation.

SECTION 6. Defenses Waived. To the fullest extent permitted by applicable Law,
each Guarantor waives (i) any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the payment in full in
cash of the Obligations (other than (A) contingent liabilities that are not yet
due and payable and (B) obligations and liabilities under Secured Cash
Management Agreements, Secured Foreign Line of Credit Agreements, Secured
Franchisee Loan Facility Guaranties and Secured Hedge Agreements)) of the
Borrower or any other Person in respect of the Obligations and (ii) any law or
regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation. Subject to the terms of the other Loan Documents, the
Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Guarantor or exercise any other
right or remedy available to them against the Borrower or any other Guarantor,
without affecting or impairing in any way the liability of each Guarantor
hereunder except to the extent the Obligations (other than (A) contingent
indemnification obligations that are not yet due and payable and (B) obligations
and liabilities under Secured Cash Management Agreements, Secured Foreign Line
of Credit Agreements, Secured Franchisee Loan Facility Guaranties and Secured
Hedge Agreements) have been paid in full in cash. Pursuant to and to the fullest
extent permitted by applicable Law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of each Guarantor against the Borrower or
any other Guarantor or any security.

SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against each Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent or such
other Secured Party as designated thereby in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest and fees on such

 

3



--------------------------------------------------------------------------------

Obligations. Upon payment by each Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of each Guarantor
against the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Obligations (other than contingent liabilities that are not yet due
and payable). In addition, any Indebtedness of the Borrower or any Subsidiary
now or hereafter held by each Guarantor that is required by the Credit Agreement
to be subordinated to the Obligations is hereby subordinated in right of payment
to the prior payment in full of the Obligations (other than contingent
liabilities that are not yet due and payable). If any amount shall be paid to
any Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such Indebtedness, in each case, at any
time when any Obligation then due and owing has not been paid, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

SECTION 8. General Limitation on Guaranty Obligations; Right of Contribution. In
any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance or other law affecting the rights of creditors generally,
if the obligations of any Guarantor under this Agreement would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Agreement, then, notwithstanding any other provision herein or in any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. For purposes of the preceding sentence,
each Guarantor’s proportionate share of any payment due hereunder shall be equal
to the full payment multiplied by a fraction of which the numerator shall be the
net worth of such Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Additional Guarantor, the date of the joinder agreement in the form attached
as Exhibit A hereto executed and delivered by such Additional Guarantor). Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7 hereof. The provision of this Section 8 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and
the other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

SECTION 9. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that each Guarantor assumes and incurs
hereunder and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise such Guarantor of information known to it
or any of them regarding such circumstances or risks.

 

4



--------------------------------------------------------------------------------

SECTION 10. Keepwell. Each Guarantor (other than any Excluded Swap Guarantor;
such non-excluded Guarantors, the “Qualified ECP Guarantors”) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 10, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 10 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Guarantor intends that this Section 10 constitute, and this Section 10 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act (7 U.S.C. § 1 et seq.).

SECTION 11. Covenant; Representations and Warranties. Each Guarantor agrees and
covenants to, and to cause each of its Subsidiaries, to take, or refrain from
taking, each action that is necessary to be taken or not taken, so that no
breach of the agreements and covenants contained in the Credit Agreement
pertaining to actions to be taken, or not taken, by such Guarantor or any of its
Subsidiaries will result. Each Guarantor represents and warrants as to itself
that all representations and warranties relating to it and its Subsidiaries
contained in the Credit Agreement are true and correct, provided that each
reference in any such representation and warranty to the knowledge of the
Borrower shall, for the purposes of this Section 11, be deemed to be a reference
to such Guarantor’s knowledge.

SECTION 12. Termination. The Guaranties made hereunder shall terminate when (i)
the principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
all Loans; (ii) each payment required to be made under the Credit Agreement in
respect of any Letter of Credit; and (iii) all other Obligations then due and
owing, have in each case been paid in full (other than (A) contingent
indemnification obligations that are not yet due and payable and (B) obligations
and liabilities under Secured Cash Management Agreements, Secured Foreign Line
of Credit Agreements, Secured Franchisee Loan Facility Guaranties and Secured
Hedge Agreements) and the Lenders have no further commitment to lend under the
Credit Agreement, the L/C Obligations have been reduced to zero (other than with
respect to Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuers shall have been made) and
the L/C Issuers have no further obligation to issue Letters of Credit under the
Credit Agreement; provided that any such Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment, or any part
thereof, on any Obligation is rescinded or must otherwise be restored by any
Secured Party upon the bankruptcy or reorganization of the Borrower, the
Guarantors or otherwise.

 

5



--------------------------------------------------------------------------------

SECTION 13. Binding Effect; Several Agreement; Assignments; Releases. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of each Guarantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to each Guarantor when a counterpart hereof executed on behalf of
each Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon each Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of each Guarantor, the Administrative Agent and the other
Secured Parties, and their respective successors and assigns, except that
neither the Borrower, nor the Guarantors shall have the right to assign its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be void) without the prior written consent of the Required
Lenders. The Administrative Agent is hereby expressly authorized to, and agrees
upon request of the Borrower it will, release any Guarantor from its obligations
hereunder (including its Guaranty) in accordance with Sections 6.15, 6.17(e),
and 9.10 of the Credit Agreement.

SECTION 14. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors and the Administrative Agent (with the consent of the Lenders or the
Required Lenders if required under the Credit Agreement).

SECTION 15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at its address set forth in Schedule 10.02 to the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 17. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein, and as of the date
hereof, and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the other
Secured Parties and shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit by the L/C Issuers regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or the Commitments have not been
terminated.

(b) In the event that any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 18. Counterparts; Integration; Effectiveness. This Agreement constitutes
the entire agreement and understanding among the parties hereto and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 13. Delivery of an executed signature page to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 19. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.

SECTION 20. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Nothing in this Agreement shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against each Guarantor or its properties in the courts of any
jurisdiction.

 

7



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16.

(d) Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable Law.

SECTION 21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.

SECTION 22. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of each Guarantor against any or all the obligations
of such Guarantor now or hereafter existing under this Agreement and the other
Loan Documents held by such Secured Party, irrespective of whether or not the
Administrative Agent or any Secured Party shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Secured Party under this Section 22 are in
addition to other rights and remedies (including other rights of setoff) which
such Secured Party may have.

SECTION 23. Taxes. The Guarantors, jointly and severally, shall gross up for and
shall indemnify the Secured Parties against Indemnified Taxes and Other Taxes to
the extent set forth in Sections 3.01 and 3.07 of the Credit Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GUARANTOR NAME],

as Guarantor

  By:  

 

    Name:     Title:

 

[Valvoline - Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Administrative Agent

  By:  

 

    Name:     Title:

 

[Valvoline - Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to the Guaranty

[Form of]

JOINDER AGREEMENT

Reference is made to that certain Credit Agreement dated as of [●], 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Valvoline Finco One LLC, a Delaware limited liability company
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), The Bank of Nova Scotia, as
Administrative Agent, Swing Line Lender and an L/C Issuer and Citibank, N.A., as
Syndication Agent. Capitalized terms used and not defined herein are used with
the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, each of the Guarantors and The Bank of Nova Scotia, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement) are parties to the Guaranty Agreement (the
“Guaranty”) dated as of the Funding Date.

WHEREAS, from time to time on and after the Funding Date the Lenders have agreed
to make Loans to the Borrower, and the L/C Issuers have agreed to issue Letters
of Credit for the account of the Borrower and its Subsidiaries, in each case
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.

WHEREAS, each Guarantor is a Subsidiary of the Borrower and acknowledges that it
has derived and will derive substantial benefit from the making of the Loans by
the Lenders to the Borrower and the issuance of the Letters of Credit by the L/C
Issuers for the account of the Borrower and its Subsidiaries.

WHEREAS, pursuant to Section 6.17(b) of the Credit Agreement, each Subsidiary
(other than an Excluded Subsidiary) that was not in existence on the Funding
Date is required to become a Guarantor under the Agreement by executing a
joinder agreement.

WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is executing this
joinder agreement (“Joinder Agreement”) to the Guaranty in order to induce the
Lenders to make additional Revolving Credit Loans and as consideration for the
Loans previously made and to induce the L/C Issuers to issue Letters of Credit
and as consideration for the Letters of Credit previously issued.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

(a) Guarantee. In accordance with Section 6.17(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Guaranty with
the same force and effect as if originally named therein as a Guarantor.



--------------------------------------------------------------------------------

(b) Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Guaranty applicable to it and its Subsidiaries
as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date). Each reference to a Guarantor in the Guaranty shall be deemed to include
the New Guarantor.

(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Joinder
Agreement.

(e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.

(f) Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of Section
10.02 of the Credit Agreement.

(g) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR],

as Guarantor,

  By:  

 

    Name:     Title:

 

Address for Notices:

 

 

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as
        Administrative Agent,   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT F

 

 

 

[FORM OF] SECURITY AGREEMENT

By

VALVOLINE FINCO ONE LLC,

as the Initial Borrower

and

VALVOLINE INC.,

as the Borrower

and

THE GUARANTORS PARTY HERETO

and

THE BANK OF NOVA SCOTIA,

as Administrative Agent

 

 

Dated as of [●]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   PREAMBLE        1    RECITALS        1    AGREEMENT        1   
  ARTICLE I      DEFINITIONS AND INTERPRETATION    SECTION 1.1.   Definitions   
  2    SECTION 1.2.   Interpretation      8    SECTION 1.3.   Resolution of
Drafting Ambiguities      8    SECTION 1.4.   Perfection Certificate      9     
ARTICLE II      GRANT OF SECURITY AND OBLIGATIONS    SECTION 2.1.   Grant of
Security Interest      9    SECTION 2.2.   Filings      10      ARTICLE III     
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL   
SECTION 3.1.   Delivery of Certificated Securities Collateral      11    SECTION
3.2.   Perfection of Uncertificated Securities Collateral      11    SECTION
3.3.   [Reserved]      12    SECTION 3.4.   Other Actions      12    SECTION
3.5.   Joinder of Additional Guarantors; Release of Guarantors      13   
SECTION 3.6.   Supplements; Further Assurances      13      ARTICLE IV     
REPRESENTATIONS, WARRANTIES AND COVENANTS    SECTION 4.1.   Title      14   
SECTION 4.2.   Validity of Security Interest      14    SECTION 4.3.   Defense
of Claims; Transferability of Pledged Collateral      14    SECTION 4.4.   Other
Financing Statements      15    SECTION 4.5.   Location of Inventory and
Equipment      15    SECTION 4.6.   Due Authorization and Issuance      15   

 

-i-



--------------------------------------------------------------------------------

SECTION 4.7.   Consents, etc      15    SECTION 4.8.   Pledged Collateral     
15    SECTION 4.9.   Insurance      16    SECTION 4.10.   Chief Executive
Office; Change of Name; Jurisdiction of Organization      16      ARTICLE V     
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL    SECTION 5.1.   Pledge of
Additional Securities Collateral      16    SECTION 5.2.   Voting Rights;
Distributions; etc      17    SECTION 5.3.   Defaults, etc      18    SECTION
5.4.   Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
     18      ARTICLE VI      CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY
COLLATERAL    SECTION 6.1.   Grant of Intellectual Property License      19   
SECTION 6.2.   Protection of Administrative Agent’s Security      19    SECTION
6.3.   After-Acquired Intellectual Property Collateral      20    SECTION 6.4.  
Litigation      20      ARTICLE VII      CERTAIN PROVISIONS CONCERNING
RECEIVABLES    SECTION 7.1.   Maintenance of Records      21    SECTION 7.2.  
Legend      21    SECTION 7.3.   Modification of Terms, etc      21    SECTION
7.4.   Collection      21      ARTICLE VIII      TRANSFERS    SECTION 8.1.  
Transfers of Pledged Collateral      22      ARTICLE IX      REMEDIES    SECTION
9.1.   Remedies      22    SECTION 9.2.   Notice of Sale      24    SECTION 9.3.
  Waiver of Notice and Claims      24    SECTION 9.4.   Certain Sales of Pledged
Collateral      24   

 

-ii-



--------------------------------------------------------------------------------

SECTION 9.5.   No Waiver; Cumulative Remedies      26    SECTION 9.6.   Certain
Additional Actions Regarding Intellectual Property      26      ARTICLE X     
APPLICATION OF PROCEEDS    SECTION 10.1.   Application of Proceeds      27     
ARTICLE XI      MISCELLANEOUS    SECTION 11.1.   Concerning Administrative Agent
     27    SECTION 11.2.   Administrative Agent May Perform; Administrative
Agent Appointed Attorney-in-Fact      28    SECTION 11.3.   Continuing Security
Interest; Assignment      29    SECTION 11.4.   Termination; Release      29   
SECTION 11.5.   Modification in Writing      30    SECTION 11.6.   Notices     
30    SECTION 11.7.   Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial      30    SECTION 11.8.   Severability of
Provisions      30    SECTION 11.9.   Execution in Counterparts      30   
SECTION 11.10.   Business Days      31    SECTION 11.11.   No Credit for Payment
of Taxes or Imposition      31    SECTION 11.12.   No Claims Against
Administrative Agent      31    SECTION 11.13.   No Release      31    SECTION
11.14.   Intercreditor Agreement      31    SECTION 11.15.   Obligations
Absolute      31    SIGNATURES        S-1   

 

EXHIBIT 1

  

Form of Issuer’s Acknowledgment

EXHIBIT 2

  

Form of Securities Pledge Amendment

EXHIBIT 3

  

Form of Joinder Agreement

EXHIBIT 4

  

Form of Copyright Security Agreement

EXHIBIT 5

  

Form of Patent Security Agreement

EXHIBIT 6

  

Form of Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of [●] (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”) made by VALVOLINE FINCO ONE LLC, a Delaware
limited liability company (the “Initial Borrower”), VALVOLINE INC., a Kentucky
corporation, as, after consummation of the Newco Merger and its assumption of
the obligations of the Initial Borrower under the Credit Agreement (as
hereinafter defined), the borrower (the “Borrower”), and the Guarantors from to
time to time party hereto (the “Guarantors”), as grantors, pledgors, assignors
and debtors (the Initial Borrower and the Borrower together with the Guarantors,
in such capacities and together with any successors in such capacities, the
“Grantors,” and each, a “Grantor”), in favor of THE BANK OF NOVA SCOTIA, in its
capacity as administrative agent pursuant to the Credit Agreement, as pledgee,
assignee and secured party (in such capacities and together with any successors
in such capacities, the “Administrative Agent”).

R E C I T A L S :

A. The Initial Borrower, the Administrative Agent, the other agents party
thereto and the lending institutions listed therein have entered into that
certain credit agreement, dated as of July 11, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

B. On the Funding Date, each Guarantor party hereto has, pursuant to the
Guaranty, guaranteed the Obligations.

C. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D. This Agreement is given by each Grantor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
the Obligations.

E. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuers to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements, Secured Foreign Line of Credit
Agreements, Secured Franchisee Loan Facility Guaranties and Secured Cash
Management Agreements that constitute Obligations that each Grantor execute and
deliver the applicable Loan Documents, including this Agreement, on the Funding
Date.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Administrative Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit
Agreement. Section 1.02 of the Credit Agreement shall apply herein mutatis
mutandis.

The following terms shall have the following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

-2-



--------------------------------------------------------------------------------

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean:

(a) any permit or license issued by a Governmental Authority to any Grantor or
any other asset, in each case, only to the extent and for so long as the terms
of such permit, license or any agreement or any laws or regulations applicable
thereto, validly prohibit the creation by such Grantor of a security interest in
such permit, license or asset in favor of the Administrative Agent (in each case
after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409(a) of the
UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity) and in the case of any
such prohibition in any agreement, only to the extent existing on the Funding
Date or upon the acquisition of the applicable asset or Guarantor, and not in
contemplation thereof;

(b) cash used to secure letter of credit reimbursement obligations to the extent
permitted by Section 7.01 of the Credit Agreement;

(c) motor vehicles and other assets subject to certificates of title to the
extent a Lien thereon cannot be perfected by the filing of a financing
statement;

(d) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation, Capitalized Lease or
Synthetic Lease Obligation permitted to be incurred pursuant to Section 7.02(e)
of the Credit Agreement if the contract or other agreement in which such Lien is
granted (or the documentation providing for such purchase money obligation or
Capitalized Lease) validly prohibits the creation of any other Lien on such
Equipment;

 

-3-



--------------------------------------------------------------------------------

(e) any intent-to-use trademark application to the extent and for so long as
creation by a Grantor of a security interest therein would result in the loss by
such Grantor of any material rights therein;

(f) any Permitted Securitization Transferred Assets;

(g) Equity Interests of (i) Unrestricted Subsidiaries, (ii) Regulated
Subsidiaries, (iii) Special Purpose Finance Subsidiaries, (iv) Immaterial
Subsidiaries, (v) any other Subsidiary to the extent that the pledge of Equity
Interests of such Subsidiary would be prohibited by applicable law, (vi) a joint
venture to the extent that the pledge of Equity Interests of such joint venture
would be prohibited by such joint venture’s Organization Documents, or (vii) a
Foreign Subsidiary or a Foreign Subsidiary Holding Company (including Equity
Interests of a Subsidiary that are held directly or indirectly by a Foreign
Subsidiary or a Foreign Subsidiary Holding Company) other than (A) Voting Stock
of any Subsidiary which is a first-tier Foreign Subsidiary or a Foreign
Subsidiary Holding Company, in each case representing 65% of the total voting
power of all outstanding Voting Stock of such Subsidiary and (B) 100% of the
Equity Interests not constituting Voting Stock of any such Subsidiary, except
that any such Equity Interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Stock for purposes of this clause (g);

(h) [reserved];

(i) any aircraft, airframes and engines, and all accessories, additions,
accessions, alterations, modifications, parts, instruments, repairs and
attachments affixed thereto or used in connection therewith, except to the
extent perfection of a security interest therein may be accomplished by filing
of financing statements in appropriate form in the applicable jurisdiction under
the UCC;

(j) assets the pledge of which is prohibited by applicable law; and

(k) assets subject to Liens permitted under Sections 7.01 (f), (i), (m) and (r)
of the Credit Agreement (or under Section 7.01(p) of the Credit Agreement to the
extent relating to Liens permitted under the foregoing clauses, as well as
clauses (j) and (bb) of Section 7.01 of the Credit Agreement), in each case, to
the extent that the grant of a security interest hereunder on such assets would
constitute or result in a breach of, or a default under, the definitive
documentation creating such Liens;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in
clauses (a), (b), (c), (e), (g), (i) or (j) (unless such Proceeds, substitutions
or replacements would constitute Excluded Property referred to in clauses (a),
(b), (c), (e), (g), (i) or (j)).

“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC, of such Grantor
and, in any event,

 

-4-



--------------------------------------------------------------------------------

shall include (i) all of such Grantor’s rights, title and interest in, to and
under all Contracts and insurance policies (including all rights and remedies
relating to monetary damages, including indemnification rights and remedies, and
claims for damages or other relief pursuant to or in respect of any Contract or
the Mortgaged Property), (ii) all know-how and warranties relating to any of the
Collateral, (iii) any and all other rights, claims, choses-in-action and causes
of action of such Grantor against any other person and the benefits of any and
all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral or any of the Mortgaged Property, (v) all lists, books,
records, correspondence, ledgers, printouts, files (whether in printed form or
stored electronically), tapes and other papers or materials containing
information relating to any of the Collateral or any of the Mortgaged Property,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Grantor’s operations or
any of the Collateral or any of the Mortgaged Property and all media in which or
on which any of the information or knowledge or data or records may be recorded
or stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Grantor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business, including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Grantor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Grantor’s business.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Initial Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

-5-



--------------------------------------------------------------------------------

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
Notwithstanding anything to the contrary, the term “Intellectual Property
Collateral” shall not include any Excluded Property.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Grantor, all license agreements with, and covenants not to sue, any other party
with respect to any Patent, Trademark or Copyright, whether such Grantor is a
licensor or licensee under any such license, together with any and all
(i) renewals, extensions, supplements and continuations thereof, (ii) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights subject thereto.

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreements, the Patent Security Agreements and the Trademark
Security Agreements.

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes held by such Grantor described in Schedule 10 to the Perfection
Certificate and intercompany notes hereafter acquired by such Grantor and all
certificates, instruments or agreements evidencing such intercompany notes, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“L/C Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.03(g) of the Credit Agreement and all property
from time to time on deposit in such L/C Account.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis.

“Mortgaged Property” shall have the meaning assigned to the terms “Mortgaged
Property” or “Trust Property” in the Mortgages.

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to, and all patent applications made by, such Grantor
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with

 

-6-



--------------------------------------------------------------------------------

respect to such Grantor’s use of such patents and applications, (ii) inventions
and improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto,
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated
the date hereof, executed and delivered by each Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate or Perfection Certificate Supplement executed and
delivered by the applicable Guarantor in favor of the Administrative Agent for
the benefit of the Secured Parties contemporaneously with the execution and
delivery of each Joinder Agreement executed in accordance with Section 3.5
hereof, in each case, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Credit Agreement or upon the request of the Administrative Agent.

“Permitted Liens” shall have the meaning assigned to such term in Section 4.1
hereof.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Grantor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate and noted therein as being
owned by such Grantor and pledged pursuant to this Agreement, and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such issuer acquired by such Grantor (including by issuance), together
with all rights, privileges, authority and powers of such Grantor relating to
such Equity Interests in each such issuer or under any Organization Document of
each such issuer, and the certificates, instruments and agreements representing
such Equity Interests and any and all interest of such Grantor in the entries on
the books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Grantor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Grantor (including by issuance), together with all
rights, privileges, authority and powers of such Grantor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Grantor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Grantor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests; provided,
however, that Pledged Securities shall not include any Excluded Property or any
Equity Interests which are not required to be pledged pursuant to
Section 6.17(b) of the Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments and (v) all other rights to payment, whether or
not earned by performance, for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or services rendered or to be rendered,
regardless of how classified under the UCC together with all of Grantors’
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Records relating thereto; provided, however, that the term “Receivables”
shall not include any Excluded Property.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated by the SEC
thereunder.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Grantor’s use of any such trademarks (including service marks), slogans,
logos, certification marks, trade dress, uniform resource locations (URL’s),
domain names, corporate names and trade names, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“Valvoline Notes” shall mean all promissory notes between the Borrower and any
distributor, national account customer or direct market customer of the Borrower
who purchases Valvoline branded bulk lubricants and service chemicals from the
Borrower (each, a “Customer”), evidencing or governing the terms of any
indebtedness that has been incurred by the Borrower to extend indebtedness to
such Customer for the express purpose of buying additional equipment when
expanding its facilities and growing its business.

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement. In the event of any conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Grantor acknowledges and
agrees that it was represented by counsel in connection with the execution and

 

-8-



--------------------------------------------------------------------------------

delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral,
schedules, amendments, supplements thereto and Perfection Certificate
Supplements are and shall at all times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Obligations, each Grantor hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties, a
lien on and security interest in all of the right, title and interest of such
Grantor in, to and under the following property, wherever located, and whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

(viii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

(ix) all General Intangibles;

(x) all Money;

(xi) all Supporting Obligations;

(xii) all books and records relating to the Collateral; and

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
all other personal property of such Grantor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and

 

-9-



--------------------------------------------------------------------------------

replacements for, and rents, profits and products of, each of the foregoing, and
any and all Proceeds of any insurance, indemnity, warranty or guaranty payable
to such Grantor from time to time with respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Property.

SECTION 2.2. Filings.

(a) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) any financing or continuation statements or
other documents without the signature of such Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Grantor or in which the Grantor
otherwise has rights” (or similar language) and (iii) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Grantor agrees to provide
all information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.

(b) Each Grantor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any financing statements relating to the
Collateral if filed prior to the date hereof.

(c) Each Grantor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office), including this Agreement, the
Copyright Security Agreement, the Patent Security Agreement and the Trademark
Security Agreement, or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Grantor hereunder and naming such Grantor, as debtor, and the
Administrative Agent, as secured party.

(d) Notwithstanding anything in this Agreement to the contrary, no Grantor shall
be required, and the Administrative Agent is not authorized on behalf of any
such Grantor, (a) to file or take any other action (including entering into
foreign-law governed agreements) or make any filings required by any
jurisdiction other than the United States, any State thereof and the District of
Columbia to perfect, confirm, continue, enforce or protect any security interest
granted in any Collateral of such Grantor or (b) enter into any control
agreements or take any actions to perfect the security interest in any
Collateral by “control” other than with respect to Securities to the extent
expressly required under Sections 3.1 or 3.2.

 

-10-



--------------------------------------------------------------------------------

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof and required to be delivered pursuant to the Credit Agreement have been
delivered to the Administrative Agent in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
and that the Administrative Agent has a perfected first priority security
interest therein, subject only to Permitted Liens; provided that the
requirements of this sentence shall apply only to Securities Collateral of
issuers that are Subsidiaries. Each Grantor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Grantor after the date hereof shall promptly (but in any event
within thirty days after receipt thereof by such Grantor) be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto; provided that
the requirements of this sentence shall apply only to Securities Collateral of
issuers that are Subsidiaries. All certificated Securities Collateral shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent. The Administrative Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Administrative Agent or any of its nominees or
endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder. In addition, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right at any time to
exchange certificates representing or evidencing Pledged Securities for
certificates of smaller or larger denominations. Notwithstanding the delivery of
any Excluded Property described in paragraph (g)(vii) of the definition of
“Excluded Property” (including certificates related thereto) by or on behalf of
any Grantor to the Administrative Agent, such Excluded Property shall not
constitute property in which a security interest was granted.

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Grantor
represents and warrants that the Administrative Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof, subject only to Permitted
Liens. Each Grantor hereby agrees that if any of the Pledged Securities are at
any time not evidenced by certificates of ownership, then each applicable
Grantor shall, to the extent permitted by applicable law, (i) cause the issuer
to execute and deliver to the Administrative Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 2 hereto
or such other form that is reasonably satisfactory to the Administrative Agent,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause such pledge to be recorded on the equityholder register or the
books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Administrative
Agent the right to transfer such Pledged Securities under the terms hereof, and
(iii) after the occurrence and during the continuance of any Event of Default,
upon request by the Administrative Agent, (A) cause the Organization Documents
of each such issuer that is a Subsidiary of the Borrower to be amended to
provide that such Pledged Securities shall be treated as “securities” for
purposes of

 

-11-



--------------------------------------------------------------------------------

the UCC and (B) cause such Pledged Securities to become certificated and
delivered to the Administrative Agent in accordance with the provisions of
Section 3.1 hereof; provided that the requirements of this sentence shall apply
only to the Pledge Securities of issuers that are Subsidiaries.

SECTION 3.3. [Reserved].

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Grantor represents and warrants (as to itself) as follows and agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 10 to the Perfection Certificate or for amounts
less than $1,000,000. Each Instrument and each item of Tangible Chattel Paper
(other than Securities Collateral and Valvoline Notes) listed in Schedule 10 to
the Perfection Certificate that is Collateral has been properly endorsed,
assigned and delivered to the Administrative Agent, accompanied by instruments
of transfer or assignment duly executed in blank. If any amount in excess of
$1,000,000 then payable under or in connection with any of the Collateral shall
be evidenced by any Instrument or Tangible Chattel Paper (other than Securities
Collateral or Valvoline Notes), the Grantor acquiring such Instrument or
Tangible Chattel Paper shall promptly (but in any event within thirty days after
receipt thereof) endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.

(b) Investment Property and Pledged Securities. As between the Administrative
Agent and the Grantors, the Grantors shall bear the investment risk with respect
to the Investment Property and Pledged Securities, and the risk of loss of,
damage to, or the destruction of the Investment Property and Pledged Securities,
whether in the possession of, or maintained as a Security Entitlement or deposit
by, or subject to the control of, the Administrative Agent, any Grantor or any
other Person, except where such loss of, damage to or destruction of the
Investment Property or Pledged Securities was caused by the gross negligence or
willful misconduct of the Administrative Agent or other Person.

(c) [Reserved].

(d) [Reserved].

(e) Commercial Tort Claims. As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Grantor shall at any
time hold or acquire a Commercial Tort Claim, such Grantor shall promptly (but
in any event within thirty

 

-12-



--------------------------------------------------------------------------------

days after receipt thereof by such Grantor) notify the Administrative Agent in
writing signed by such Grantor of the brief details thereof and grant to the
Administrative Agent in such writing a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent. The
requirement in the preceding sentence shall not apply to the extent that the
amount of such Commercial Tort Claim does not exceed $1,000,000.

SECTION 3.5. Joinder of Additional Guarantors; Release of Guarantors.

(a) The Grantors shall cause each Subsidiary of the Borrower which, from time to
time, after the date hereof shall be required to pledge any assets to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
provisions of the Credit Agreement, to execute and deliver to the Administrative
Agent (i) a Joinder Agreement and (ii) a Perfection Certificate Supplement, in
each case, within the time periods required by Section 6.17 of the Credit
Agreement and upon such execution and delivery, such Subsidiary shall constitute
a “Guarantor” and a “Grantor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Grantor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Grantor as a party to this Agreement.

(b) If any Grantor ceases to be a Guarantor in accordance with the provisions of
the Credit Agreement, the Administrative Agent will, at the Borrower’s expense
and upon receipt of any certifications reasonably requested by the
Administrative Agent in connection therewith and in accordance with
Sections 6.17(e) and 9.10 of the Credit Agreement, execute and deliver to the
applicable Grantor such documents as such Grantor may reasonably request to
evidence the release of such Grantor from the assignment and security interest
granted hereunder and from its obligations hereunder.

SECTION 3.6. Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Collateral or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby, all in form reasonably
satisfactory to the Administrative Agent and in such offices (including the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the

 

-13-



--------------------------------------------------------------------------------

Collateral. If an Event of Default has occurred and is continuing, the
Administrative Agent may institute and maintain, in its own name or in the name
of any Grantor, such suits and proceedings as the Administrative Agent may be
advised by counsel shall be necessary or expedient to prevent any impairment of
the security interest in or the perfection thereof in the Collateral. All of the
foregoing shall be at the sole cost and expense of the Grantors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Grantor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Liens permitted under Section 7.01 of the Credit Agreement
(“Permitted Liens”), such Grantor owns or has rights and, as to Collateral
acquired by it from time to time after the date hereof, will own or have rights
in each item of Collateral in which it has granted the security interest to the
Administrative Agent hereunder, free and clear of any and all Liens or claims of
others (except for minor defects in title that do not interfere with Grantor’s
ability to (i) conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes or (ii)
grant the security interest granted hereunder).

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations, and
(b) subject to the filings and other actions described in Schedule 6 to the
Perfection Certificate (to the extent required to be listed on the schedules to
the Perfection Certificate as of the date this representation is made or deemed
made) and subject to the taking of any other action in accordance with Section
6.17 of the Credit Agreement or the terms hereof, as applicable, within the time
frame prescribed by such Section 6.17 or the applicable provisions hereof, a
perfected security interest in all the Collateral in which a security interest
may be perfected (i) by filing, recording or registering a financial statement
or analogous document in the United States (or any political subdivision
thereof) and its territories or possessions pursuant to the UCC or (ii) upon the
receipt and recording of the Intellectual Property Security Agreements with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The security interest and Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Collateral will at all times during the term of this
Agreement constitute a perfected, continuing security interest therein and be
prior to any other Lien on any of the Collateral, other than Permitted Liens.

SECTION 4.3. Defense of Claims; Transferability of Collateral. Each Grantor
shall, at its own cost and expense, defend title to the Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to the
Administrative Agent and the priority thereof against all claims and demands of
all persons, at its own cost and expense, at any time claiming any interest
therein adverse to the Administrative Agent or any other Secured Party other
than Permitted Liens. There is no agreement, order, judgment or decree, and no

 

-14-



--------------------------------------------------------------------------------

Grantor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Collateral or otherwise impair or
conflict with such Grantor’s obligations or the rights of the Administrative
Agent hereunder except to the extent permitted under the Credit Agreement.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate. No Grantor shall execute, authorize or permit to be
filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted by such Grantor to the holder of the Permitted Liens.

SECTION 4.5. [Reserved.]

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable (it being understood that this representation is being made to the
knowledge of the applicable Grantor in the case of Pledged Securities issued by
Persons that are not Subsidiaries). There is no amount or other obligation owing
by any Grantor to any issuer of the Pledged Securities in exchange for or in
connection with the issuance of the Pledged Securities or any Grantor’s status
as a partner or a member of any issuer of the Pledged Securities.

SECTION 4.7. Consents, etc. In the event that the Administrative Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and reasonably determines it necessary to obtain any
approvals or consents of any Governmental Authority or any other person
therefor, then, upon the reasonable request of the Administrative Agent, such
Grantor agrees to use its commercially reasonable efforts to assist and aid the
Administrative Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.

SECTION 4.8. Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Collateral, is accurate and complete in all material
respects in each case as of the date hereof. The Collateral described on the
schedules to the Perfection Certificate constitutes all of the property of such
type of Collateral owned or held by the Grantors, subject to any threshold
amount or other limitation set forth in the Perfection Certificate in each case
as of the date hereof.

 

-15-



--------------------------------------------------------------------------------

SECTION 4.9. Insurance. In the event that the Net Cash Proceeds of any insurance
claim are paid to any Grantor after the Administrative Agent has exercised its
right to foreclose after an Event of Default, such Net Cash Proceeds shall be
held in trust for the benefit of the Administrative Agent and promptly (but in
any event within 30 days) after receipt thereof shall be paid to the
Administrative Agent for application in accordance with the Credit Agreement.

SECTION 4.10. Chief Executive Office; Change of Name; Jurisdiction of
Organization. Each Grantor agrees (A) to promptly (but in the case of clauses
(i) and (v) below no event less than fifteen (15) Business Days (or such later
date as consented to by the Administrative Agent) following the taking of the
relevant action) notify the Administrative Agent in writing of any change (i) to
its legal name, (ii) in the location of any Grantor’s chief executive office,
(iii) in its identity or organizational structure, (iv) in its organizational
identification number, if any, or (v) in its jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
and agrees to clearly describe such change and provide such other information in
connection therewith as the Administrative Agent may reasonably request and
(B) that, prior to effecting or permitting any change referred to in clause (A)
above, it shall have taken all action necessary to maintain the perfection and
priority of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the Collateral. Each Grantor agrees to promptly provide
the Administrative Agent with certified Organization Documents, if applicable,
reflecting any of the changes described in the preceding sentence. Each Grantor
also agrees to promptly notify the Administrative Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Grantor shall,
upon obtaining any Pledged Securities or Intercompany Notes (other than
Intercompany Notes owing by a Regulated Subsidiary, any Subsidiary of a
Regulated Subsidiary and their respective successors and assigns, in each case
only to the extent prohibited by law) of any person, accept the same in trust
for the benefit of the Administrative Agent and promptly (but in any event
within thirty days after receipt thereof) deliver to the Administrative Agent a
pledge amendment, duly executed by such Grantor, in substantially the form of
Exhibit 2 hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under Section 3.1 and Section 3.2 hereof in respect of the
additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities or Intercompany
Notes. Each Grantor hereby authorizes the Administrative Agent to attach each
Pledge Amendment to this Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the
Administrative Agent shall for all purposes hereunder be considered Collateral.

 

-16-



--------------------------------------------------------------------------------

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing and
unless the Administrative Agent shall have notified the Grantors that the
Grantors rights, in whole or in part, under this Section 5.2 are being
suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Grantor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.

(ii) Each Grantor shall be entitled to receive and retain, and to utilize free
and clear of the Lien created pursuant to this Agreement, any and all
Distributions, but only if and to the extent made in accordance with the
provisions of the Credit Agreement; provided, however, that any and all such
Distributions consisting of rights or interests in the form of securities shall
be forthwith delivered to the Administrative Agent to hold as Collateral and
shall, if received by any Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor and be promptly (but in any event within five days after receipt
thereof) delivered to the Administrative Agent as Collateral in the same form as
so received (with any necessary endorsement), in each case in accordance with
Section 3.1 or Section 3.2, as applicable.

(b) So long as no Event of Default shall have occurred and be continuing and
unless the Administrative Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Grantor and
at the sole cost and expense of the Grantors, from time to time execute and
deliver (or cause to be executed and delivered) to such Grantor all such
instruments as such Grantor may reasonably request in order to permit such
Grantor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default, and
unless the Administrative Agent shall have notified the Grantors that the
Grantors rights, in whole or in part, under this Section 5.2 are being
suspended:

(i) All rights of each Grantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Grantor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions. Any and all money and other
property paid over to or

 

-17-



--------------------------------------------------------------------------------

received by the Administrative Agent pursuant to the provisions of this
paragraph (ii) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 10.1
hereof. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate to that effect, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other Distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 5.2(a)(ii) and
that remain in such account.

(d) Each Grantor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Grantor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Grantor and shall immediately be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3. Defaults, etc. Each Grantor hereby represents and warrants that
(i) such Grantor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Grantor is a party relating to the Pledged Securities pledged by
it, and such Grantor is not in violation of any other provisions of any such
agreement to which such Grantor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organization Documents and certificates representing
such Pledged Securities that have been delivered to the Administrative Agent)
which evidence any Pledged Securities of such Grantor.

SECTION 5.4. Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.

(a) In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Grantor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its

 

-18-



--------------------------------------------------------------------------------

nominee and to the substitution of the Administrative Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the
Administrative Agent, to the extent permitted by law or contract, an
irrevocable, non-exclusive license to use or sublicense any of the Intellectual
Property Collateral now owned or hereafter acquired by such Grantor, wherever
the same may be located. For the avoidance of doubt, the Administrative Agent
may not exercise any of its rights under such license until an Event of Default
has occurred and is continuing. Subject to the execution and delivery of an
appropriate commercially reasonable secrecy agreement, to the extent permitted
by law or contract, such license shall include access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.

SECTION 6.2. Protection of Administrative Agent’s Security. On a continuing
basis, each Grantor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any adverse
determination in any proceeding (except in the case of prosecution of patent
applications or applications for trademark registration) or the institution of
any proceeding in any Federal, state or local court or administrative body or in
the United States Patent and Trademark Office or the United States Copyright
Office regarding any Material Intellectual Property Collateral, such Grantor’s
right to secure the issuance of or to register such Material Intellectual
Property Collateral or its right to keep and maintain such issued Material
Intellectual Property Collateral in full force and effect, (ii) maintain all
Material Intellectual Property Collateral as presently used and operated except
as shall be consistent with such Grantor’s commercially reasonable business
judgment, (iii) not permit to lapse or become abandoned any Material
Intellectual Property Collateral, and not settle or compromise any pending or
future litigation or administrative proceeding with respect to any such Material
Intellectual Property Collateral, in either case except as shall be consistent
with such Grantor’s commercially reasonable business judgment, (iv) upon such
Grantor obtaining knowledge thereof, promptly notify the Administrative Agent in
writing of any event which could be reasonably expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Administrative Agent in relation
thereto, including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) not license any Material
Intellectual Property Collateral other than licenses in, or incidental to, the
ordinary course of business, or amend or permit the amendment of any such
licenses in a manner that materially and adversely affects the right to receive
payments thereunder, or in any manner that would materially impair the value of
any

 

-19-



--------------------------------------------------------------------------------

Material Intellectual Property Collateral or the Lien on and security interest
in the Material Intellectual Property Collateral created therein hereby, without
the consent of the Administrative Agent, (vi) continue to keep adequate records
respecting all Intellectual Property Collateral consistent with past practice
and (vii) using the records described in clause (vi) above, furnish to the
Administrative Agent from time to time upon the Administrative Agent’s
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Administrative Agent may from time to time reasonably request.

SECTION 6.3. After-Acquired Intellectual Property Collateral. If any Grantor
shall at any time after the date hereof obtain any rights to any additional
Intellectual Property Collateral, including any renewal, extension, reissue,
division, continuation or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (e) of
the definition of Excluded Property, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Grantor shall promptly (but in any event
within thirty days after receipt thereof by such Grantor) provide to the
Administrative Agent written notice of any of the foregoing and confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described above by execution of an instrument in form reasonably
acceptable to the Administrative Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Administrative Agent’s security interest in such Intellectual
Property Collateral to the extent required hereunder. Further, each Grantor,
subject to the review of such Grantor, authorizes the Administrative Agent to
modify this Agreement by amending Schedules 11(a) and 11(b) to the Perfection
Certificate to include any Intellectual Property Collateral of such Grantor
acquired or arising after the date hereof.

SECTION 6.4. Litigation.

(a) Unless there shall occur and be continuing any Event of Default, each
Grantor shall have the right to commence and prosecute in its own name, as the
party in interest, for its own benefit and at the sole cost and expense of the
Grantors, such applications for protection of the Intellectual Property
Collateral and suits, proceedings or other actions to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value or other
damage as are necessary to protect the Intellectual Property Collateral.

(b) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall have the right but shall in no way be obligated to
file applications for protection of the Intellectual Property Collateral and/or
bring suit in the name of any Grantor, the Administrative Agent or the Secured
Parties to enforce the Intellectual Property Collateral and any license
thereunder. In the event of such suit, each Grantor shall, at the reasonable
request of the Administrative Agent, execute any and all documents reasonably
requested by the Administrative Agent in aid of such enforcement and the
Grantors shall promptly reimburse and

 

-20-



--------------------------------------------------------------------------------

indemnify the Administrative Agent for all reasonable and invoiced costs and
expenses incurred by the Administrative Agent in the exercise of its rights
under this Section 6.4 in accordance with Section 10.04 of the Credit Agreement.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1. Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Grantor shall, at such Grantor’s sole cost and expense,
upon the Administrative Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Administrative Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Grantor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Grantor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in such Receivables or
the Administrative Agent’s security interest therein without the consent of any
Grantor.

SECTION 7.2. Legend. Each Grantor shall legend, at the reasonable request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, and in form and manner satisfactory to the Administrative Agent, the
Receivables and the other books, records and documents of such Grantor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that such Receivables have been assigned to the Administrative Agent for
the benefit of the Secured Parties and that the Administrative Agent has a
security interest therein.

SECTION 7.3. Modification of Terms, etc. No Grantor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice or as reasonably deemed in such
Grantor’s best interest, or extend or renew any such obligations except in the
ordinary course of business consistent with prudent business practice or as
reasonably deemed in such Grantor’s best interest or compromise or settle any
dispute, claim, suit or legal proceeding relating thereto or sell any Receivable
or interest therein except in the ordinary course of business consistent with
prudent business practice or as reasonably deemed in such Grantor’s best
interest or otherwise as permitted under Section 7.05(i) of the Credit Agreement
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).

SECTION 7.4. [Reserved.]

 

-21-



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Collateral. No Grantor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Collateral
pledged by it or in which it has granted a security interest hereunder except as
permitted by the Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in accordance with applicable law and in addition to
the other rights and remedies provided for herein or otherwise available to it,
the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral, including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than one (1) Business Day after receipt thereof) pay such amounts to the
Administrative Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event such Grantor
shall at its own

 

-22-



--------------------------------------------------------------------------------

expense: (A) forthwith cause the same to be moved to the place or places
designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (B) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(iv) is
of the essence hereof. Upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by any Grantor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Obligations as provided in Article X hereof;

(vi) Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at a
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
at any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Grantor, and each Grantor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor hereby waives, to the fullest
extent permitted by law, any claims against the Administrative Agent arising by
reason of the fact that the price at which the Collateral or any part thereof
may have been sold,

 

-23-



--------------------------------------------------------------------------------

assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Administrative Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree.

SECTION 9.2. Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to such Grantor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Grantor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

SECTION 9.3. Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any pre-judgment remedy or
remedies and any such right which such Grantor would otherwise have under law,
and each Grantor hereby further waives, to the fullest extent permitted by
applicable law: (i) all other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (ii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Article IX in the absence of gross
negligence or willful misconduct on the part of the Administrative Agent. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

SECTION 9.4. Certain Sales of Collateral.

(a) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Administrative Agent shall have no
obligation to engage in public sales.

(b) Each Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a

 

-24-



--------------------------------------------------------------------------------

view to the distribution or resale thereof. Each Grantor acknowledges that any
such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.

(c) Notwithstanding the foregoing, each Grantor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Administrative Agent, for the benefit of the Administrative Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Grantors. Each Grantor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral, including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Grantor shall use its commercially reasonable efforts to cause
the Administrative Agent to be kept advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, shall furnish to the Administrative Agent such number of prospectuses,
offering circulars or other documents incident thereto as the Administrative
Agent from time to time may request, and shall indemnify and shall cause the
issuer of the Securities Collateral to indemnify the Administrative Agent and
all others participating in the distribution of such Securities Collateral
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading.

(d) If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Grantor shall from time to time furnish to the Administrative
Agent all such information as the Administrative Agent may reasonably request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Administrative Agent
as exempt transactions under the Securities Act and the rules of the SEC
thereunder, as the same are from time to time in effect.

(e) Each Grantor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every

 

-25-



--------------------------------------------------------------------------------

covenant contained in this Section 9.4 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing.

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Grantors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Administrative Agent, each Grantor shall execute and deliver to the
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Administrative
Agent, each Grantor shall make available to the Administrative Agent, to the
extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of the Event of Default as the Administrative Agent
may reasonably designate to permit such Grantor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by
such Grantor under the registered Patents, Trademarks and/or Copyrights, and
such persons shall be available to perform their prior functions on the
Administrative Agent’s behalf.

 

-26-



--------------------------------------------------------------------------------

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds.

(a) The proceeds received by the Administrative Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral or
the Mortgaged Property to be applied pursuant to the exercise by the
Administrative Agent of its remedies, shall be applied together with any other
sums then held by the Administrative Agent pursuant to this Agreement, as set
forth in Section 8.03 of the Credit Agreement.

(b) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all Secured Parties hereunder for distribution in accordance
with this Section 10.1.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as Administrative Agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral and Mortgaged
Property), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral and Mortgaged Property is accorded treatment substantially equivalent
to that which the Administrative Agent, in its individual capacity, accords its
own property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.

 

-27-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Collateral and Mortgaged Property also constitutes collateral
granted to the Administrative Agent under any other security agreement, pledge,
deed of trust, mortgage or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other security
agreement, pledge, deed of trust, mortgage or instrument of any type in respect
of such collateral, the Administrative Agent, in its sole discretion, shall
select which provision or provisions shall control.

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Grantors need to be amended as a result of
any of the changes described in Section 4.10 hereof. If any Grantor fails to
provide information to the Administrative Agent about such changes on a timely
basis, the Administrative Agent shall not be liable or responsible to any party
for any failure to maintain a perfected security interest in such Grantor’s
property constituting Collateral, for which the Administrative Agent needed to
have information relating to such changes. The Administrative Agent shall have
no duty to inquire about such changes if any Grantor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Grantor.

SECTION 11.2. Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Agreement (including such Grantor’s covenants to (i) pay the premiums in
respect of all required insurance policies under the Credit Agreement, (ii) pay
and discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Collateral or the Mortgaged Property,
(iii) make repairs, (iv) discharge Liens or (v) pay or perform any obligations
of such Grantor under any Collateral or any Mortgaged Property) or if any
representation or warranty on the part of any Grantor contained herein shall be
breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Grantor fails to pay or perform as and when required
hereby and which such Grantor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Administrative
Agent shall be paid by the Grantors in accordance with the provisions of
Section 10.04 of the Credit Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Administrative Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement or any breach of any representation or
warranty contained in this Agreement from constituting an Event of Default. Each
Grantor hereby appoints the Administrative Agent its attorney-in-fact, with full
power and authority in

 

-28-



--------------------------------------------------------------------------------

the place and stead of such Grantor and in the name of such Grantor, or
otherwise, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument consistent with the terms of the Credit
Agreement, this Agreement and the other Collateral Documents which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Administrative Agent shall not be obligated to and shall have no
liability to such Grantor or any third party for failure to so do or take
action). The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Grantors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns. No other persons
(including any other creditor of any Grantor) shall have any interest herein or
any right or benefit with respect hereto. Without limiting the generality of the
foregoing clause (ii), any Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject, however, to
the provisions of the Credit Agreement and, in the case of a Secured Party that
is a party to a Secured Hedge Agreement, a Secured Foreign Line of Credit
Agreement, a Secured Franchisee Loan Facility Guaranty or a Secured Cash
Management Agreement, such Secured Hedge Agreement, Secured Foreign Line of
Credit Agreement, Secured Franchisee Loan Facility Guaranty or Secured Cash
Management Agreement, as applicable. Each of the Grantors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Grantor or otherwise.

SECTION 11.4. Termination; Release. When all the Credit Agreement Obligations
(other than (A) contingent indemnification obligations not yet due and payable
and (B) obligations and liabilities under Secured Cash Management Agreements,
Secured Foreign Line of Credit Agreements, Secured Franchisee Loan Facility
Guaranties and Secured Hedge Agreements) have been paid in full and the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuers shall have been made), this Agreement shall terminate. Upon
termination of this Agreement, the Collateral and the Mortgaged Property shall
be released from the Lien of this Agreement. Upon such release or any release of
Collateral or the Mortgaged Property or any part thereof in accordance with the
provisions of the Credit Agreement, the Administrative Agent shall, upon the
request and at the sole cost and expense of the Grantors, assign, transfer and
deliver to the Grantors, against receipt and without recourse to or warranty by
the Administrative Agent except as to the fact that the Administrative Agent has
not encumbered the released assets, such of the Collateral or the Mortgaged
Property or any part thereof to be released (in the case of a release) as may be
in possession of the Administrative Agent and as shall not have been sold or

 

-29-



--------------------------------------------------------------------------------

otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral or Mortgaged Property, proper documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Collateral or Mortgaged Property, as
the case may be. The Administrative Agent is hereby expressly authorized to, and
agrees upon request of the Borrower that it will, release or, in the case of
Section 9.10(e) of the Credit Agreement, subordinate any Collateral or Mortgaged
Property and Collateral Documents in accordance with Sections 6.15, 6.17(e) and
9.10 of the Credit Agreement.

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Grantors and the Administrative Agent. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on any Grantor in any case
shall entitle any Grantor to any other or further notice or demand in similar or
other circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
by telecopier or by electronic pdf copy of an executed counterpart of a
signature page to this Agreement and each other Collateral Document shall be
effective as delivery of an original executed counterpart of this Agreement or
Collateral Document.

 

-30-



--------------------------------------------------------------------------------

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11. No Credit for Payment of Taxes or Imposition. No Grantor shall be
entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and no Grantor shall be entitled to any
credit against any other sums which may become payable under the terms thereof
or hereof, by reason of the payment of any Tax on the Collateral or any part
thereof.

SECTION 11.12. No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Grantor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Grantor from the performance of any term,
covenant, condition or agreement on such Grantor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Grantor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Grantor relating thereto or for any breach of any representation or
warranty on the part of such Grantor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

SECTION 11.14. [Reserved].

SECTION 11.15. Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Grantor;

 

-31-



--------------------------------------------------------------------------------

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Foreign Line of Credit Agreement, any Secured
Franchisee Loan Facility Guaranty, any Secured Cash Management Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, any Secured Foreign Line of Credit Agreement, any Secured Franchisee
Loan Facility Guaranty, any Secured Cash Management Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Foreign Line of Credit Agreement, any Secured Franchisee
Loan Facility Guaranty, any Secured Cash Management Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

VALVOLINE FINCO ONE LLC,
as the Initial Borrower and Grantor   By:  

 

    Name:       Title:   VALVOLINE INC.
as the Borrower and Grantor   By:  

 

    Name:       Title:   [NAME OF GRANTOR],
as Grantor   By:  

 

    Name:       Title:  

 

[Valvoline - Signature Page to Security Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
as Administrative Agent   By:  

 

    Name:       Title:  

 

[Valvoline - Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of [●], made by VALVOLINE FINCO ONE LLC., a Delaware
limited liability company (the “Initial Borrower”), VALVOLINE INC., a Kentucky
corporation, as after consummation of the Newco Merger (as defined in the Credit
Agreement) and its assumption of the obligations of the Initial Borrower
thereunder (the “Borrower”), the Guarantors party thereto and THE BANK OF NOVA
SCOTIA, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Administrative Agent
and confirmed under the Security Agreement, (iii) agrees that it will comply
with instructions of the Administrative Agent consistent with the Security
Agreement with respect to the applicable Securities Collateral (including all
Equity Interests of the undersigned) without further consent by the applicable
Grantor, (iv) agrees to notify the Administrative Agent upon obtaining knowledge
of any interest in favor of any person in the applicable Securities Collateral
that is adverse to the interest of the Administrative Agent therein and
(v) waives any right or requirement at any time hereafter to receive a copy of
the Security Agreement in connection with the registration of any Securities
Collateral thereunder in the name of the Administrative Agent or its nominee or
the exercise of voting rights by the Administrative Agent or its nominee.

 

[                                         ] By:  

 

  Name:     Title:  

 

Ex. 1-1



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [●], is delivered pursuant to
Section 5.1 of the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of [●], made by
VALVOLINE FINCO ONE LLC., a Delaware limited liability company (the “Initial
Borrower”), VALVOLINE INC., a Kentucky corporation, as after consummation of the
Newco Merger (as defined in the Credit Agreement) and its assumption of the
obligations of the Initial Borrower thereunder, the Borrower, the Guarantors
party thereto and THE BANK OF NOVA SCOTIA, as administrative agent. The
undersigned hereby agrees that this Securities Pledge Amendment may be attached
to the Security Agreement and that the Pledged Securities and/or Intercompany
Notes listed on this Securities Pledge Amendment shall be deemed to be and shall
become part of the Collateral and shall secure all Obligations.

PLEDGED SECURITIES

 

ISSUER

   CLASS
OF STOCK
OR
INTERESTS    PAR
VALUE    CERTIFICATE
NO(S).    NUMBER
OF SHARES
OR
INTERESTS    PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER                                             

 

Ex. 2-1



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

   PRINCIPAL
AMOUNT    DATE OF
ISSUANCE    INTEREST
RATE    MATURITY
DATE                                    

 

[                                         ], as Grantor By:  

 

  Name:     Title:  

AGREED TO AND ACCEPTED:

 

THE BANK OF NOVA SCOTIA, as Administrative Agent By:     Name:     Title:  

 

Ex. 2-2



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Grantor]

[Address of New Grantor]

 

[Date]

 

 

 

 

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of [●], made by
VALVOLINE FINCO ONE LLC., a Delaware limited liability company (the “Initial
Borrower”), VALVOLINE INC., a Kentucky corporation, as after consummation of the
Newco Merger (as defined in the Credit Agreement) and its assumption of the
obligations of the Initial Borrower thereunder (the “Borrower”), the Guarantors
party thereto and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity and together with any successors in such capacity, the “Administrative
Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [●] (the “New Grantor”), pursuant to Section 3.5 of the
Security Agreement. The New Grantor hereby agrees to be bound as a Guarantor and
as a Grantor party to the Security Agreement by all of the terms, covenants and
conditions set forth in the Security Agreement to the same extent that it would
have been bound if it had been a signatory to the Security Agreement on the date
of the Security Agreement. Without limiting the generality of the foregoing, the
New Grantor hereby grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral and expressly assumes all obligations and liabilities
of a Guarantor and Grantor thereunder. The New Grantor hereby makes each of the
representations and warranties contained in the Security Agreement as of the
date hereof solely as to such New Grantor and its Collateral; provided that any
such representation or warranty that (a) relates to an earlier date shall be
deemed to be made as of the date hereof or (b) refers to a schedule to the
Security Agreement shall be deemed to refer to such schedules as supplemented by
the schedules attached hereto. The New Grantor hereby further agrees to each of
the covenants applicable to the Grantors contained in the Security Agreement.

 

Ex. 3-1



--------------------------------------------------------------------------------

Annexed hereto are supplements to each of the schedules to the Security
Agreement with respect to the New Grantor. Such supplements shall be deemed to
be part of the Security Agreement.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

Ex. 3-2



--------------------------------------------------------------------------------

[NEW GRANTOR] By:  

 

  Name:     Title:  

AGREED TO AND ACCEPTED:

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent

By:  

 

  Name:     Title:  

[Schedules to be attached]

 

Ex. 3-3



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [                    ], by
[                                        ] and
[                                        ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of THE BANK OF NOVA SCOTIA, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Grantor:

(a) Copyrights of such Grantor listed on Schedule I1 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent and the
Grantors shall otherwise agree.

 

1  Should include same Copyrights listed on Schedule 11(b) of the Perfection
Certificate.

 

Ex. 4-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Without limiting Section 11.4 of the Security Agreement,
upon the payment in full of the Obligations and termination of the Security
Agreement, the Administrative Agent shall execute, acknowledge, and deliver to
the Grantors an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts. Delivery by telecopier or by
electronic pdf copy of an executed counterpart of a signature page to this
Copyright Security Agreement shall be effective as delivery of an original
executed counterpart of this Copyright Security Agreement.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Ex. 4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:     Title:  

Accepted and Agreed:

 

THE BANK OF NOVA SCOTIA, as Administrative Agent By:  

 

  Name:     Title:  

 

Ex. 4-3



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

TITLE

   

Copyright Applications:

 

OWNER

 

TITLE

       

 

Ex. 4-4



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [                    ], by
[                                        ] and
[                                        ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of THE BANK OF NOVA SCOTIA, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a) Patents of such Grantor listed on Schedule I1 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Administrative Agent and the
Grantors shall otherwise agree.

 

1  Should include same Patents listed on Schedule 11(a) of the Perfection
Certificate.

 

Ex. 5-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Without limiting Section 11.4 of the Security Agreement,
upon the payment in full of the Obligations and termination of the Security
Agreement, the Administrative Agent shall execute, acknowledge, and deliver to
the Grantors an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the Patents
under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery by telecopier or by
electronic pdf copy of an executed counterpart of a signature page to this
Patent Security Agreement shall be effective as delivery of an original executed
counterpart of this Patent Security Agreement.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Ex. 5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

[GRANTORS]

By:  

 

  Name:     Title:  

Accepted and Agreed:

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent

By:  

 

  Name:     Title:  

 

Ex. 5-3



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

NAME

   

Patent Applications:

 

OWNER

 

APPLICATION NUMBER

 

NAME

   

 

Ex. 5-4



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [                    ], by
[                                        ] and
[                                        ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of THE BANK OF NOVA SCOTIA, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Grantor:

(a) Trademarks of such Grantor listed on Schedule I1 attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set

 

1 

Should include same Trademarks listed on Schedule 11(a) of the Perfection
Certificate

 

Ex. 6-1



--------------------------------------------------------------------------------

forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent and the
Grantors shall otherwise agree.

SECTION 4. Termination. Without limiting Section 11.4 of the Security Agreement,
upon the payment in full of the Obligations and termination of the Security
Agreement, the Administrative Agent shall execute, acknowledge, and deliver to
the Grantors an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery by telecopier or by
electronic pdf copy of an executed counterpart of a signature page to this
Trademark Security Agreement shall be effective as delivery of an original
executed counterpart of this Trademark Security Agreement.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Ex. 6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

Accepted and Agreed:

 

THE BANK OF NOVA SCOTIA, as Administrative Agent By:  

 

  Name:   Title:

 

Ex. 6-3



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

     

Trademark Applications:

 

OWNER

  

APPLICATION NUMBER

  

TRADEMARK

     

 

Ex. 6-4



--------------------------------------------------------------------------------

EXHIBIT M

[The aggregate maximum principal amount of indebtedness that may be secured
hereby is

$[                    ].]1

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

BY

[NAME OF MORTGAGOR],

as Mortgagor,

TO

THE BANK OF NOVA SCOTIA,

as Administrative Agent,

Mortgagee

Dated as of [            ], 20[    ]

Relating to Premises in:

[                    ] County, [                    ]

 

 

 

This instrument was prepared in consultation with

counsel in the state in which the Mortgaged Property is

located by the attorney named below and after

recording, please return to:

Malcolm K. Montgomery, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

 

1  TO BE INCLUDED ONLY IN CERTAIN MORTGAGE RECORDING TAX STATES.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

PREAMBLE

       1   

RECITALS

       1   

AGREEMENT

       1    ARTICLE I    DEFINITIONS AND INTERPRETATION    SECTION 1.1  
Definitions      2    SECTION 1.2   Interpretation      5    ARTICLE II   
GRANTS AND SECURED OBLIGATIONS    SECTION 2.1   Grant of Mortgaged Property     
5    SECTION 2.2   Assignment of Leases and Rents      6    SECTION 2.3  
Secured Obligations      7    SECTION 2.4   Future Advances      7   
SECTION 2.5   [Maximum Amount of Indebtedness      7    SECTION 2.6   [Last
Dollar Secured      7    SECTION 2.7   No Release      8    ARTICLE III   
REPRESENTATIONS AND WARRANTIES OF MORTGAGOR    SECTION 3.1   Warranty of Title
     8    SECTION 3.2   Condition of Mortgaged Property      8    SECTION 3.3  
Charges      9    ARTICLE IV    CERTAIN COVENANTS OF MORTGAGOR    SECTION 4.1  
Payment and Performance      9    SECTION 4.2   Title      9    SECTION 4.3  
Inspection      10    SECTION 4.4   Limitation on Liens; Transfer Restrictions
     10    SECTION 4.5   Insurance      11   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    CONCERNING ASSIGNMENT OF LEASES AND RENTS    SECTION 5.1   Present
Assignment; License to the Mortgagor      11    SECTION 5.2   Collection of
Rents by the Mortgagee      12    SECTION 5.3   Irrevocable Interest      12   
ARTICLE VI    TAXES AND CERTAIN STATUTORY LIENS    SECTION 6.1   Payment of
Charges      12    SECTION 6.2   Stamp and Other Taxes      12    SECTION 6.3  
Certain Tax Law Changes      12    SECTION 6.4   Proceeds of Tax Claim      13
   ARTICLE VII    CASUALTY EVENTS AND RESTORATION    SECTION 7.1   Casualty
Event      13    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    SECTION 8.1  
Remedies in Case of an Event of Default      13    SECTION 8.2   Sale of
Mortgaged Property if Event of Default Occurs; Proceeds of Sale      14   
SECTION 8.3   Additional Remedies in Case of an Event of Default      15   
SECTION 8.4   Legal Proceedings After an Event of Default      16    SECTION 8.5
  Remedies Not Exclusive      17    ARTICLE IX      SECURITY AGREEMENT AND
FIXTURE FILING    SECTION 9.1   Security Agreement      17    SECTION 9.2  
Fixture Filing      18   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE X    FURTHER ASSURANCES    SECTION 10.1    Recording Documentation To
Assure Security      18    SECTION 10.2    Further Acts      19    SECTION 10.3
   Additions to Mortgaged Property      19    SECTION 10.4    Additional
Security      19    ARTICLE XI    MISCELLANEOUS    SECTION 11.1    Covenants To
Run with the Land; Joint and Several      19    SECTION 11.2    No Merger     
20    SECTION 11.3    Concerning Mortgagee      20    SECTION 11.4    Mortgagee
May Perform; Mortgagee Appointed Attorney-in-Fact      21    SECTION 11.5   
Continuing Security Interest; Assignment      21    SECTION 11.6    Termination;
Release      22    SECTION 11.7    Modification in Writing      22   
SECTION 11.8    Notices      22    SECTION 11.9    GOVERNING LAW; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL      23    SECTION 11.10    Severability of
Provisions      23    SECTION 11.11    Relationship      23    SECTION 11.12   
No Credit for Payment of Taxes or Impositions      23    SECTION 11.13    No
Claims Against the Mortgagee      24    SECTION 11.14    Mortgagee’s Right To
Sever Indebtedness      24    SECTION 11.15    Execution in Counterparts      25
   SECTION 11.16    Business Days      25    ARTICLE XII    LEASES   
SECTION 12.1    Mortgagor’s Affirmative Covenants with Respect to Leases      25
   SECTION 12.2    Mortgagor’s Negative Covenants with Respect to Leases      26
   ARTICLE XIII    LOCAL LAW PROVISIONS   

 

-iii-



--------------------------------------------------------------------------------

SIGNATURE ACKNOWLEDGMENTS

SCHEDULE A

  

Legal Description

SCHEDULE B

  

Permitted Encumbrances

 

-i-



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(the “Mortgage”), dated as of [            ] [    ], 20[    ], made by [NAME OF
MORTGAGOR], a [STATE TYPE AND JURISDICTION OF MORTGAGOR] having an office at
[INSERT ADDRESS OF MORTGAGOR], as mortgagor, assignor and debtor (in such
capacities and together with any successors in such capacities, the
“Mortgagor”), in favor of THE BANK OF NOVA SCOTIA, a national banking
association having an office at 720 King Street West, 4th Floor Mailroom,
Toronto, ON, M5V 2T3, Canada, Attention: GWS - U.S. Agency Loan Operations, in
its capacity as administrative agent for the Secured Parties (each as
hereinafter defined), as mortgagee, assignee and secured party (in such
capacities and together with any successors in such capacities, the
“Mortgagee”).

R E C I T A L S :

A. Pursuant to that certain Credit Agreement, dated as of July 11, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Valvoline Finco One LLC, a Delaware limited
liability company (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), The Bank of Nova
Scotia, as administrative agent, and the other agents party thereto, the Lenders
have agreed to make to or for the account of the Borrower certain Loans and
issue certain Letters of Credit.

B. [The Mortgagor has, pursuant to the Guaranty, among other things, guaranteed
the obligations of the Borrower under the Credit Agreement and the other Loan
Documents.]

C. [The Mortgagor will receive substantial benefits from the execution, delivery
and performance of the obligations under the Credit Agreement and the other Loan
Documents and is, therefore, willing to enter into this Mortgage.]

D. This Mortgage is given by Mortgagor in favor of the Mortgagee for its benefit
and the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

E. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuers to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements, Secured Foreign Line of Credit
Agreements, Secured Franchisee Loan Facility Guaranties and Secured Cash
Management Agreements that constitute Obligations that Mortgagor execute and
deliver the applicable Loan Documents, including this Mortgage.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions. (a) Capitalized terms used but not otherwise defined
herein that are defined in the Credit Agreement shall have the meanings given to
them in the Credit Agreement, including the following:

“Affiliate”; “Business Day”; “Collateral Documents”; “Commitment”; “Debtor
Relief Laws”; “Default Rate”; “Event of Default”; “Excluded Taxes”; “Flood
Insurance Laws”; “Governmental Authority”; “Guaranty”; “Laws”; “Lender”; “Letter
of Credit”; “Lien”; “Loan”; “L/C Issuer”; “Loan Documents”; “Loan Parties”;
“Material Adverse Effect”; “Net Cash Proceeds”; “Obligations”; “Person”;
“Responsible Officer”; “Secured Cash Management Agreement”; “Secured Franchisee
Loan Facility Guaranty”; “Secured Hedge Agreement”; and “Security Agreement”.

(b) The following terms in this Mortgage shall have the following meanings:

“Allocated Indebtedness” shall have the meaning assigned to such term in Section
11.14(i) hereof.

“Allocation Notice” shall have the meaning assigned to such term in Section
11.14(i) hereof.

“Casualty Event” shall mean any loss of or damage to or destruction of, or any
condemnation or other taking of the Mortgaged Property (including but not
limited to any taking of all or any part of the Mortgaged Property in or by
condemnation or other eminent domain proceedings pursuant to any law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of the Mortgaged Property by any Governmental Authority, civil or military, or
any settlement in lieu thereof).

“Charges” shall mean any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property.

“Collateral” shall have the meaning assigned to such term in Section 11.14(i)
hereof.

“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor in and to any and all contracts and other general intangibles
relating to the Mortgaged Property and all reserves, deferred payments,
deposits, refunds and claims of every kind, nature or character relating
thereto.

 

- 2 -



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.

“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Land or any other
Improvement used in connection with the use and enjoyment of the Land or any
other Improvement or the maintenance or preservation thereof, which by the
nature of their location thereon or attachment thereto are real property or
fixtures under the UCC or any other applicable Laws including, without
limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to and located on the Land.

“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all alterations now or hereafter located,
attached or erected on the Land, including, without limitation, (i) all
Fixtures, (ii) all attachments, railroad tracks, foundations, sidewalks, drives,
roads, curbs, streets, ways, alleys, passages, passageways, sewer rights,
parking areas, driveways, fences and walls and (iii) all materials now or
hereafter located on the Land intended for the construction, reconstruction,
repair, replacement, alteration, addition or improvement of or to such
buildings, Fixtures, structures and improvements, all of which materials shall
be deemed to be part of the Improvements immediately upon delivery thereof on
the Land and to be part of the Improvements immediately upon their incorporation
therein.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
the Credit Agreement.

“Land” shall mean the land described in Schedule A annexed to this Mortgage,
together with all of the Mortgagor’s reversionary rights in and to any and all
easements, rights-of-way, strips and gores of land, waters, water courses, water
rights, mineral, gas and oil rights and all power, air, light and other rights,
estates, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances whatsoever, in any way belonging,
relating or appertaining thereto, or any part thereof, or which hereafter shall
in any way belong, relate or be appurtenant thereto and together with any
greater or additional estate therein as may be acquired by Mortgagor.

“Landlord” shall mean any landlord, lessor, sublandlord, sublessor, franchisor,
licensor or grantor, as applicable.

 

- 3 -



--------------------------------------------------------------------------------

“Landlord’s Interest” shall have the meaning assigned to such term in Section
2.2 hereof.

“Leases” shall mean, collectively, any and all interests of the Mortgagor, as
Landlord, in all leases and subleases of space, tenancies, franchise agreements,
licenses, occupancy or concession agreements now existing or hereafter entered
into, whether or not of record, relating in any manner to the Premises and any
and all amendments, modifications, supplements, replacements, extensions and
renewals of any thereof, whether now in effect or hereafter coming into effect.

“Mortgage” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.

“Mortgagee” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgagor” shall have the meaning assigned to such term in the Preamble hereof.

“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.

“Permitted Encumbrances” shall mean, collectively, the Liens identified in
Schedule B annexed to this Mortgage.

“Premises” shall mean, collectively, the Land and the Improvements.

“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property or any portion thereof into cash
or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority), (iv)
products of the Mortgaged Property and (v) other amounts from time to time paid
or payable under or in connection with any of the Mortgaged Property including,
without limitation, refunds of real estate taxes and assessments, including
interest thereon.

 

- 4 -



--------------------------------------------------------------------------------

“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Mortgaged Property or the construction of any
alteration relating to the Premises or the maintenance of any Permit.

“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Franchisee Loan Facility Guaranty
Beneficiaries, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05 of the
Credit Agreement.

“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the state in which the Premises are located; provided, however, that if the
creation, perfection or enforcement of any security interest herein granted is
governed by the laws of any other state as to the matter in question, “UCC”
shall mean the Uniform Commercial Code in effect in such state.

“UCC Collateral” shall mean that portion of the Mortgaged Property that
constitutes personal property or fixtures in which a security interest may be
created under Article 9 of the UCC.

SECTION 1.2 Interpretation. The rules of construction set forth in Section 1.02
of the Credit Agreement shall be applicable to this Mortgage mutatis mutandis.

ARTICLE II

GRANTS AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Mortgaged Property. In order to secure the payment and
performance in full of all the Obligations, the Mortgagor hereby grants,
mortgages, bargains, sells, assigns, transfers and conveys to the Mortgagee, and
hereby grants to the Mortgagee for the benefit of the Secured Parties a security
interest in and upon, all of the Mortgagor’s estate, right, title and interest
in, to and under all the following described property, whether now owned or held
or hereafter acquired from time to time (collectively, the “Mortgaged
Property”):

(i) Land;

 

- 5 -



--------------------------------------------------------------------------------

(ii) Improvements;

(iii) Leases;

(iv) Rents;

(v) Permits;

(vi) Contracts;

(vii) Records; and

(viii) Proceeds;

Notwithstanding the foregoing provisions of this Section 2.1, Mortgaged Property
shall not include a grant of any of the Mortgagor’s right, title or interest in
any Contract or Permit (x) that validly prohibits the creation by the Mortgagor
of a security interest therein and (y) to the extent, but only to the extent
that, any Laws applicable thereto or any terms of such Contract or Permit
validly prohibit, the creation of a security interest therein; provided,
however, that the right to receive any payment of money or any other right
referred to in Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any
successor or equivalent provision or provisions or any other applicable Laws or
principles of equity) to the extent that such Sections , Laws or principles are
effective to limit the prohibitions described in clauses (x) and (y) of this
Section 2.1 shall constitute Mortgaged Property hereunder; and provided,
further, that at such time as any Contract or Permit described in clauses (x)
and (y) of this Section 2.1 is no longer subject to such prohibition, such
applicable Contract or Permit shall (without any act or delivery by any person)
constitute Mortgaged Property hereunder;

TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and anyone claiming by, through or under the
Mortgagor in and to the Mortgaged Property and all rights and appurtenances
relating thereto, subject, in any such case, to Permitted Encumbrances and Liens
permitted pursuant to Section 7.01 of the Credit Agreement, unto the Mortgagee,
its successors and assigns, for the benefit of the Secured Parties for the
purpose of securing the payment and performance in full of all the Obligations.

SECTION 2.2 Assignment of Leases and Rents. As additional security for the
payment and performance in full of all the Obligations and subject to the
provisions of Article V hereof, the Mortgagor absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to the
Mortgagee, and grants to the Mortgagee for the benefit of the Secured Parties,
all of the Mortgagor’s estate, right, title, interest, claim and demand, as
Landlord, under any and all of the Leases including, without limitation, the
following (such assigned rights, the “Landlord’s Interest”):

(i) the immediate and continuing right to receive and collect Rents payable by
the Tenants pursuant to the Leases;

(ii) all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;

 

- 6 -



--------------------------------------------------------------------------------

(iii) all rights to take all actions upon the happening of a default under the
Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and

(iv) the full power and authority, in the name of the Mortgagor or otherwise, to
enforce, collect, receive and receipt for any and all of the foregoing and to
take all other actions whatsoever which the Mortgagor, as Landlord, is or may be
entitled to take under the Leases.

SECTION 2.3 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Obligations.

SECTION 2.4 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing by the Mortgagor to the Secured
Parties under the Credit Agreement or the other Loan Documents, however
incurred, whether interest, discount or otherwise, and whether the same shall be
deferred, accrued or capitalized, including future advances and re-advances,
pursuant to the Credit Agreement or the other Loan Documents, whether such
advances are obligatory or to be made at the option of the Secured Parties, or
otherwise, and any extensions, refinancings, modifications or renewals of all
such Obligations whether or not Mortgagor executes any extension agreement or
renewal instrument and, in each case, to the same extent as if such future
advances were made on the date of the execution of this Mortgage.

SECTION 2.5 [Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[        ] (the “Secured Amount”),
plus, to the extent permitted by applicable Laws, collection costs, sums
advanced for the payment of taxes (other than Excluded Taxes), assessments,
maintenance and repair charges, insurance premiums and any other costs incurred
to protect the security encumbered hereby or the lien hereof, reasonable
expenses incurred by the Mortgagee by reason of any default by the Mortgagor
under the terms hereof, together with interest thereon, all of which amount
shall be secured hereby.]2

SECTION 2.6 [Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]3

 

 

 

2  TO BE INCLUDED ONLY IF REQUIRED BY STATE LAW.

3  TO BE INCLUDED ONLY IF REQUIRED BY STATE LAW.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 2.7 No Release. Nothing set forth in this Mortgage shall relieve the
Mortgagor from the performance of any term, covenant, condition or agreement on
the Mortgagor’s part to be performed or observed under or in respect of any of
the Mortgaged Property or from any liability to any person under or in respect
of any of the Mortgaged Property or shall impose any obligation on the Mortgagee
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on the Mortgagor’s part to be so performed or observed or
shall impose any liability on the Mortgagee or any other Secured Party for any
act or omission on the part of the Mortgagor relating thereto or for any breach
of any representation or warranty on the part of the Mortgagor contained in this
Mortgage or any other Loan Document, or under or in respect of the Mortgaged
Property or made in connection herewith or therewith. The obligations of the
Mortgagor contained in this Section 2.7 shall survive the termination hereof and
the discharge of the Mortgagor’s other obligations under this Mortgage and the
other Loan Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

SECTION 3.1 Warranty of Title. The Mortgagor represents and warrants that:

(i) it has good and marketable fee simple title to the Premises; good title or
valid rights and interests in and to the balance of the Mortgaged Property and
the Landlord’s Interest under or in respect of the Leases, in each case subject
to no Liens, except for (x) as of the date hereof, Permitted Encumbrances and
Liens in favor of the Mortgagee and (y) Liens permitted pursuant to Section 7.01
of the Credit Agreement; and

(ii) upon recordation in the official real estate records in the county (or
other applicable jurisdiction) in which the Premises are located this Mortgage
will create and constitute a valid and enforceable first priority mortgage Lien
on the Mortgaged Property in favor of the Mortgagee for the benefit of the
Secured Parties, and, to the extent any of the Mortgaged Property shall consist
of Fixtures or other personal property, a first priority security interest
therein to the extent that such security interest may be perfected in accordance
with Article 9 of the UCC by the recordation of a mortgage, which first priority
Lien and first priority security interest are subject only to (x) Permitted
Encumbrances and Liens in favor of the Mortgagee, and (y) Liens permitted
pursuant to Section 7.01 of the Credit Agreement.

SECTION 3.2 Condition of Mortgaged Property. The Mortgagor represents and
warrants that:

(i) the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in a Material Adverse Effect;

 

- 8 -



--------------------------------------------------------------------------------

(ii) as of the date hereof, Mortgagor has neither received any notice of nor has
any knowledge of any pending disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property which if
resolved adversely to Mortgagor would reasonably be expected to result in a
Material Adverse Effect; and

(iii) the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof.

SECTION 3.3 Charges. The Mortgagor represents and warrants that all Charges
imposed upon or assessed against the Mortgaged Property have been paid and
discharged except to the extent such Charges constitute a Permitted
Encumbrance or a Lien permitted pursuant to Section 7.01 of the Credit
Agreement.

ARTICLE IV

CERTAIN COVENANTS OF MORTGAGOR

SECTION 4.1 Payment and Performance. The Mortgagor shall pay and perform the
Obligations in full as and when the same shall become due under the Loan
Documents and when they are required to be performed thereunder.

SECTION 4.2 Title. The Mortgagor shall:

(i) (A) keep in effect all rights and appurtenances to or that constitute a part
of the Mortgaged Property except where the failure to keep in effect the same
would not reasonably be expected to result in a Material Adverse Effect and (B)
protect, preserve and defend all its right, title and interest in the Mortgaged
Property and title thereto except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect;

(ii) (A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor which is secured by the Mortgaged Property (after
any required notice, the expiration of any permitted grace period or both if any
under the Loan Documents or other documents evidencing or securing such
obligation) except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect or the noncompliance with which may
result in the imposition of a Lien on the Mortgaged Property subject to
Permitted Encumbrances and Liens permitted pursuant to Section 7.01 of the
Credit Agreement, (B) forever warrant and defend to the Mortgagee the Lien and
security interests created and evidenced hereby and the validity and first
priority position hereof, subject only to Permitted Encumbrances and Liens
permitted pursuant to Section 7.01 of the Credit Agreement, in any action or
proceeding

 

- 9 -



--------------------------------------------------------------------------------

against the claims of any and all persons whomsoever affecting or purporting to
affect the Mortgaged Property or any of the rights of the Mortgagee hereunder
and (C) maintain this Mortgage as a valid and enforceable first priority
mortgage Lien on the Mortgaged Property subject only to Permitted Encumbrances
and Liens permitted pursuant to Section 7.01 of the Credit Agreement, and, to
the extent any of the Mortgaged Property shall consist of Fixtures, or other
personal property, a first priority security in such fixtures and personal
property which first priority Lien and security interest shall be subject only
to Permitted Encumbrances and Liens permitted pursuant to Section 7.01 of the
Credit Agreement ; and

(iii) promptly following a Responsible Officer’s obtaining knowledge of the
pendency of any proceedings for the eviction of the Mortgagor from the Mortgaged
Property or any part thereof by paramount title or otherwise questioning the
Mortgagor’s right, title and interest in, to and under the Mortgaged Property as
warranted in this Mortgage, or of any condition that would reasonably be
expected to give rise to any such proceedings, notify the Mortgagee thereof. In
any such proceedings, the Mortgagee may be represented by counsel satisfactory
to the Mortgagee at the reasonable expense of the Mortgagor. If, upon the
resolution of such proceedings, the Mortgagor shall suffer a loss of the
Mortgaged Property or any part thereof or interest therein and title insurance
proceeds shall be payable in connection therewith, such proceeds are hereby
assigned to and shall be paid to the Mortgagee to be applied as Net Cash
Proceeds to the payment of the Obligations or otherwise in accordance with the
provisions of Section 2.05(b) of the Credit Agreement.

(iv) Zoning. The Mortgagor shall not initiate, join in or consent to any change
in the zoning or any other permitted use classification of the Premises, except
as would not violate the provisions of Section 7.07 of the Credit Agreement.

SECTION 4.3 Inspection. The Mortgagor shall permit the Mortgagee, and its
agents, representative and employees, at such reasonable times during normal
business hours and reasonable frequency, upon reasonable prior notice to the
Mortgagor, to inspect the Mortgaged Property and all books and records located
thereon provided, that such inspections shall not materially interfere with the
use and operation of the Mortgaged Property.

SECTION 4.4 Limitation on Liens; Transfer Restrictions.

(i) Except for the Permitted Encumbrances, the Liens permitted pursuant to
Section 7.01 of the Credit Agreement and the Lien of this Mortgage, the
Mortgagor may not, without the prior written consent of the Mortgagee, permit to
exist or grant any Lien on all or any part of the Mortgaged Property or suffer
or allow any of the foregoing to occur by operation of law or otherwise, except
hereafter, Liens permitted pursuant to Section 7.01 of the Credit Agreement.

(ii) Except to the extent permitted by the Credit Agreement, the Mortgagor may
not, without the prior written consent of the Mortgagee, sell, convey, assign,
lease or otherwise transfer all or any part of the Mortgaged Property.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 4.5 Insurance. The Mortgagor shall obtain and keep in full force and
effect the flood insurance required by Section 6.07(c) of the Credit Agreement,
as applicable, pursuant to the terms thereof.

ARTICLE V

CONCERNING ASSIGNMENT OF LEASES AND RENTS

SECTION 5.1 Present Assignment; License to the Mortgagor.

(i) Section 2.2 of this Mortgage constitutes a present, absolute, effective,
irrevocable and complete assignment by the Mortgagor to the Mortgagee of the
Leases and Rents and the right, subject to applicable Laws, to collect all sums
payable to the Mortgagor thereunder and apply the same as the Mortgagee may, in
its sole discretion, determine to be appropriate to protect the security
afforded by this Mortgage (including the payment of reasonable costs and
expenses in connection with the maintenance, operation, improvement, insurance,
taxes and upkeep of the Mortgaged Property), which is not conditioned upon the
Mortgagee being in possession of the Premises. This assignment is an absolute
assignment and not an assignment for additional security only. The Mortgagee
hereby grants to the Mortgagor, however, a license to collect and apply the
Rents and to enforce the obligations of Tenants under the Leases. Immediately
upon the occurrence of and during the continuance of any Event of Default,
whether or not legal proceedings have commenced and without regard to waste,
adequacy of security for the Obligations or solvency of the Mortgagor, the
license granted in the immediately preceding sentence shall automatically cease
and terminate without any notice by the Mortgagee (such notice being hereby
expressly waived by the Mortgagor to the extent permitted by applicable Laws),
or any action or proceeding or the intervention of a receiver appointed by a
court.

(ii) The Mortgagor acknowledges that the Mortgagee has taken all reasonable
actions necessary to obtain, and that upon recordation of this Mortgage, the
Mortgagee shall have, to the extent permitted under applicable Laws, a valid and
fully perfected, first priority, present assignment of the Rents arising out of
the Leases and all security for such Leases subject to the Liens permitted
pursuant to Section 7.01 of the Credit Agreement and in the case of security
deposits, rights of depositors and requirements of applicable Laws. The
Mortgagor acknowledges and agrees that upon recordation of this Mortgage, the
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to the Mortgagor and all third parties, including,
without limitation, any subsequently appointed trustee in any case under Title
II of the United States Code (the “Bankruptcy Code”), without the necessity of
commencing a foreclosure action with respect to this Mortgage, making formal
demand for the Rents, obtaining the appointment of a receiver or taking any
other affirmative action.

(iii) Without limitation of the absolute nature of the assignment of the Rents
hereunder, the Mortgagor and the Mortgagee agree that (a) this Mortgage shall
constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Mortgage extends to
property of the Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all rents acquired by the estate after the commencement of any
case in bankruptcy.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 5.2 Collection of Rents by the Mortgagee.

(i) Any Rents receivable by the Mortgagee hereunder, after payment of all proper
costs and expenses as Mortgagee may, reasonably determine to be appropriate
(including the payment of reasonable costs and expenses in connection with the
maintenance, operation, improvement, insurance, taxes and upkeep of the
Mortgaged Property), shall be applied in accordance with the provisions of
Section 8.2(ii) of this Mortgage. The Mortgagee shall be accountable to the
Mortgagor only for Rents actually received by the Mortgagee. The collection of
such Rents and the application thereof shall not cure or waive any Event of
Default or waive, modify or affect notice of Event of Default or invalidate any
act done pursuant to such notice.

(ii) The Mortgagor hereby irrevocably authorizes and directs Tenant under each
Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee, and the Mortgagor shall have no
claim against Tenant for Rents paid by Tenant to the Mortgagee pursuant to such
notice or demand.

SECTION 5.3 Irrevocable Interest. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Mortgage or
any of the terms hereof and any such action inconsistent herewith or therewith
shall be void.

ARTICLE VI

TAXES AND CERTAIN STATUTORY LIENS

SECTION 6.1 Payment of Charges. Unless and to the extent contested by the
Mortgagor in accordance with the provisions of the Credit Agreement, the
Mortgagor shall pay and discharge, or cause to be paid and discharged, from time
to time prior to same becoming delinquent, all Charges.

SECTION 6.2 Stamp and Other Taxes. The Mortgagor shall pay any state, local or
other documentary stamp taxes, with interest and fines and penalties, and any
mortgage recording taxes, with interest and fines and penalties, that may
hereafter be levied, imposed or assessed under or upon or by reason hereof or
the Obligations or any instrument or transaction affecting or relating to either
thereof and in default thereof the Mortgagee may advance the same and the amount
so advanced shall be payable by the Mortgagor to the Mortgagee in accordance
with the provisions of Section 10.04 of the Credit Agreement.

SECTION 6.3 Certain Tax Law Changes. In the event of the passage after the date
hereof of any Laws deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or debts secured by mortgages for state or local
purposes or the manner of the collection of any taxes, and imposing any taxes,
either directly or indirectly, on this Mortgage or

 

- 12 -



--------------------------------------------------------------------------------

any other Loan Document, the Mortgagor shall promptly pay to the Mortgagee such
amount or amounts as may be necessary from time to time to pay any such taxes,
assessments or other charges resulting therefrom; provided, that if any such
payment or reimbursement shall be unlawful or taxable to the Mortgagee, or would
constitute usury or render the indebtedness wholly or partially usurious under
applicable Laws, the Mortgagor shall pay or reimburse the Mortgagee for payment
of the lawful and non-usurious portion thereof. Notwithstanding the foregoing,
nothing herein shall require the Mortgagor to pay Excluded Taxes.

SECTION 6.4 Proceeds of Tax Claim. In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall, to the extent permitted in accordance with
applicable Laws, be paid to the Mortgagee to satisfy any deficiency remaining
after such foreclosure. The Mortgagee shall retain its interest in the proceeds
of any tax claim during any redemption period. The amount of any such proceeds
in excess of any deficiency claim of the Mortgagee shall in a reasonably prompt
manner be released to the Mortgagor.

ARTICLE VII

CASUALTY EVENTS AND RESTORATION

SECTION 7.1 Casualty Event. If there shall occur any material Casualty Event
(or, in the case of any material condemnation, taking or other proceeding in the
nature thereof, upon the occurrence thereof or notice of the commencement of any
proceedings therefor), the Mortgagor shall promptly send to the Mortgagee a
written notice setting forth the nature and extent thereof. The proceeds payable
in respect of any such Casualty Event are hereby assigned and shall be paid to
the Mortgagee except as otherwise required or permitted under the Credit
Agreement. The Net Cash Proceeds of each Casualty Event shall be applied,
allocated and distributed in accordance with the provisions of Section 2.05(b)
of the Credit Agreement and Section 10.1 of the Security Agreement. The
Mortgagee may be represented by counsel satisfactory to it at the reasonable
expense of the Mortgagor in connection with any such participation

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.1 Remedies in Case of an Event of Default. If any Event of Default
shall have occurred and be continuing, the Mortgagee may at its option, in
addition to any other action permitted under this Mortgage or otherwise
available to it by law, statute, in equity or otherwise, take one or more of the
following actions to the greatest extent permitted by applicable Laws:

(i) personally, or by its agents or attorneys, (A) enter into and upon and take
possession of all or any part of the Premises together with the books, records
and accounts of the Mortgagor relating thereto and, exclude the Mortgagor, its
agents and servants wholly therefrom, (B) use, operate, manage and control the
Premises and conduct the business thereof, (C) maintain and restore the
Premises, (D) make all

 

- 13 -



--------------------------------------------------------------------------------

necessary or proper repairs, renewals and replacements and such useful
alterations thereto and thereon as the Mortgagee may deem advisable, (E) manage,
lease and operate the Premises and carry on the business thereof and exercise
all rights and powers of the Mortgagor with respect thereto either in the name
of the Mortgagor or otherwise or (F) collect and receive all Rents.

(ii) with or without entry, personally or by its agents or attorneys, (A) sell
the Mortgaged Property and all estate, right, title and interest, claim and
demand therein at one or more sales in one or more parcels, in accordance with
the provisions of Section 8.2 or (B) institute and prosecute proceedings for the
complete or partial foreclosure of the Lien and security interests created and
evidenced hereby; or

(iii) take such steps to protect and enforce its rights whether by action, suit
or proceeding at law or in equity for the specific performance of any covenant,
condition or agreement in the Credit Agreement and the other Loan Documents, or
in aid of the execution of any power granted in this Mortgage, or for any
foreclosure hereunder, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as the Mortgagee shall elect.

SECTION 8.2 Sale of Mortgaged Property if Event of Default Occurs; Proceeds of
Sale.

(i) If any Event of Default shall have occurred and be continuing, the Mortgagee
may institute an action to foreclose this Mortgage or take such other action as
may be permitted and available to the Mortgagee at law or in equity for the
enforcement of the Credit Agreement and realization on the Mortgaged Property
and proceeds thereon through power of sale (if then available under applicable
Laws) or to final judgment and execution thereof for the Obligations, and in
furtherance thereof the Mortgagee may sell the Mortgaged Property at one or more
sales, as an entirety or any number of individual parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law or statute or in equity. In connection with any such sale under
power of sale permitted under applicable Laws, the Mortgagee may execute and
deliver to the purchaser at such sale a conveyance of the Mortgaged Property in
fee simple or otherwise, as appropriate, and an assignment or conveyance of all
the Landlord’s Interest in the Leases and the Mortgaged Property, each of which
conveyances and assignments shall contain recitals as to the Event of Default
upon which the execution of the power of sale herein granted depends, and the
Mortgagor hereby constitutes and appoints the Mortgagee the true and lawful
attorney in fact of the Mortgagor to make any such recitals, sale, assignment
and conveyance under power of sale if and to the extent permitted under
applicable Laws, and all of the lawful acts of the Mortgagee as such attorney in
fact are hereby ratified and confirmed. The Mortgagor agrees that such recitals
shall be binding and conclusive upon the Mortgagor, subject to applicable Laws,
and that if permitted under applicable Law any assignment or conveyance to be
made by the Mortgagee shall divest the Mortgagor of all right, title, interest,
equity and right of redemption, including any statutory redemption, in and to
the Mortgaged Property to the extent permitted under applicable Laws. The power
and agency hereby granted are coupled with an interest and are irrevocable by
death or dissolution, or otherwise, and are in addition to any and all other
remedies which the Mortgagee may have hereunder, at law or in equity; subject,
however, in all cases to applicable Laws. So long as the

 

- 14 -



--------------------------------------------------------------------------------

Obligations, or any part thereof, remain unpaid, the Mortgagor agrees that
possession of the Mortgaged Property by the Mortgagor, or any person claiming
under the Mortgagor, after and during the continuance of an Event of Default,
shall be as tenant, and, in case of a sale under power of sale if permitted
under applicable Laws or upon foreclosure in accordance with applicable Laws and
as provided in this Mortgage, the Mortgagor and any person in possession under
the Mortgagor, as to whose interest such sale was not made subject, shall, at
the option of the purchaser at such sale, then become and be tenants holding
over, and shall forthwith deliver possession to such purchaser, or be summarily
dispossessed in accordance with the Laws applicable to tenants holding over. In
case of any sale under this Mortgage by virtue of the exercise of the powers
herein granted (to the extent permitted under applicable Laws), or pursuant to
any order in any judicial proceeding or otherwise, the Mortgaged Property may be
sold as an entirety or in separate parcels in such manner or order as the
Mortgagee in its sole discretion may elect. One or more lawful exercises of
powers herein granted shall not extinguish or exhaust such powers, until the
entire Mortgaged Property is sold or all amounts secured hereby are paid in
full.

(ii) The proceeds of any sale made under or by virtue of this Article VIII,
together with any other sums which then may be held by the Mortgagee under this
Mortgage, whether under the provisions of this Article VIII or otherwise, shall
be applied in accordance with the provisions of Article X of the Security
Agreement.

(iii) The Mortgagee (on behalf of any Secured Party or on its own behalf) or any
Secured Party may bid for and acquire the Mortgaged Property or any part thereof
at any sale made under or by virtue of this Article VIII and, in lieu of paying
cash therefor, may make settlement for the purchase price by crediting against
the purchase price the unpaid amounts owing to the Mortgagee, or such Secured
Party in respect of the Obligations.

(iv) The Mortgagee may adjourn from time to time any sale by it to be made under
or by virtue hereof by announcement at the time and place appointed for such
sale or for such adjourned sale or sales, and, the Mortgagee, without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.

SECTION 8.3 Additional Remedies in Case of an Event of Default.

(i) The Mortgagee shall, to the extent permitted under applicable Law, be
entitled to recover judgment as aforesaid either before, after or during the
pendency of any proceedings for the enforcement of the provisions hereof and, to
the extent permitted by applicable Laws, the right of the Mortgagee to recover
such judgment shall not be affected by any entry or sale hereunder, or by the
exercise of any other right, power or remedy for the enforcement of the
provisions hereof, or the foreclosure of, or absolute conveyance pursuant to,
this Mortgage. In case of proceedings against the Mortgagor in insolvency or
bankruptcy or any proceedings for its reorganization or involving the
liquidation of its assets, the Mortgagee shall be entitled to prove the whole
amount of principal and interest and other payments, charges and costs due in
respect of the Obligations to the full amount thereof without deducting
therefrom any proceeds obtained from the sale of the whole or any part of the
Mortgaged Property; provided, however, that in no case shall the Mortgagee
receive a greater amount than the aggregate of such principal, interest and such
other payments, charges and costs (with interest at the Default Rate) from the
proceeds of the sale of the Mortgaged Property and the distribution from the
estate of the Mortgagor.

 

- 15 -



--------------------------------------------------------------------------------

(ii) Until such time as this Mortgage shall terminate in accordance with the
provisions of the first sentence of Section 11.6 hereof, any recovery of any
judgment by the Mortgagee with respect to the Obligations and any levy of any
execution under any judgment in favor of the Mortgagee upon the Mortgaged
Property shall not affect in any manner or to any extent the Lien and security
interests created and evidenced hereby upon the Mortgaged Property or any part
thereof, or any conveyances, powers, rights and remedies of the Mortgagee
hereunder, but such conveyances, powers, rights and remedies shall continue
unimpaired as before.

(iii) Any monies collected by the Mortgagee under this Section 8.3 shall be
applied in accordance with the provisions of the Security Agreement.

SECTION 8.4 Legal Proceedings After an Event of Default.

(i) After the occurrence and during the continuance of any Event of Default and
immediately upon the commencement of any action, suit or legal proceedings to
obtain judgment for the Obligations or any part thereof, or of any proceedings
to foreclose the Lien and security interest created and evidenced hereby or
otherwise enforce the provisions hereof or of any other proceedings in aid of
the enforcement hereof, the Mortgagor shall enter its voluntary appearance in
such action, suit or proceeding.

(ii) Upon the occurrence and during the continuance of an Event of Default, the
Mortgagee shall be entitled forthwith as a matter of right, concurrently or
independently of any other right or remedy hereunder either before or after
declaring the Obligations or any part thereof to be due and payable, subject to
the requirements of applicable Law, to the appointment of a receiver without
giving notice to any party and without regard to the adequacy or inadequacy of
any security for the Obligations or the solvency or insolvency of any person or
entity then legally or equitably liable for the Obligations or any portion
thereof. The Mortgagor hereby consents to the appointment of such
receiver. Notwithstanding the appointment of any receiver, the Mortgagee shall
be entitled as pledgee to the possession and control of any cash, deposits or
instruments at the time held by or payable or deliverable under the terms of the
Credit Agreement to the Mortgagee.

(iii) The Mortgagor shall not (A) at any time insist upon, or plead, or in any
manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any applicable
Laws now or hereafter in force providing for the valuation or appraisal of the
Mortgaged Property, or any part thereof, prior to any sale or sales of the
Mortgaged Property which may be made pursuant to this Mortgage, or pursuant to
any decree, judgment or order of any court of competent jurisdiction or (C)
after any such sale or sales, claim or exercise any right under any statute
heretofore or hereafter enacted to redeem the property so sold or any part
thereof. To the extent permitted by applicable Law, the Mortgagor hereby
expressly (A) waives

 

- 16 -



--------------------------------------------------------------------------------

all benefit or advantage of any such Laws, (B) waives any and all rights to
trial by jury in any action or proceeding related to the enforcement hereof, (C)
waives any objection which it may now or hereafter have to the laying of venue
of any action, suit or proceeding brought in connection with this Mortgage and
further waives and agrees not to plead that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum and
(D) covenants not to hinder, delay or impede the execution of any power granted
or delegated to the Mortgagee by this Mortgage but to suffer and permit the
execution of every such power as though no such Laws had been made or
enacted. The Mortgagee shall not be liable for any incorrect or improper payment
made pursuant to this Article VIII in the absence of gross negligence or willful
misconduct.

SECTION 8.5 Remedies Not Exclusive. No remedy conferred upon or reserved to the
Mortgagee by this Mortgage is intended to be exclusive of any other remedy or
remedies, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Mortgage or now or hereafter
existing at law or in equity. Any delay or omission of the Mortgagee to exercise
any right or power accruing on any Event of Default shall not impair any such
right or power and shall not be construed to be a waiver of or acquiescence in
any such Event of Default. Every power and remedy given by this Mortgage may be
exercised from time to time concurrently or independently, when and as often as
may be deemed expedient by the Mortgagee in such order and manner as the
Mortgagee, in its sole discretion, may elect. If the Mortgagee accepts any
monies required to be paid by the Mortgagor under this Mortgage after the same
become due, such acceptance shall not constitute a waiver of the right either to
require prompt payment, when due, of all other sums secured by this Mortgage or
to declare an Event of Default with regard to subsequent defaults. If the
Mortgagee accepts any monies required to be paid by the Mortgagor under this
Mortgage in an amount less than the sum then due, such acceptance shall be
deemed an acceptance on account only and on the condition that it shall not
constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s failure to pay the entire sum then due shall be
and continue to be a default hereunder notwithstanding acceptance of such amount
on account.

ARTICLE IX

SECURITY AGREEMENT AND FIXTURE FILING

SECTION 9.1 Security Agreement. To the extent the Mortgaged Property consists of
UCC Collateral or items of personal property which are Fixtures under applicable
Laws, this Mortgage shall also be construed as a security agreement under the
UCC. The Mortgagor, in order to secure the due and punctual payment and
performance of the Obligations, hereby grants to Mortgagee for its benefit and
for the benefit of the Secured Parties, a security interest in and to such UCC
Collateral and Fixtures (excluding therefrom Excluded Property). Upon and during
the continuance of an Event of Default, the Mortgagee shall be entitled with
respect to the UCC Collateral and Fixtures, to exercise all remedies hereunder
or any other Loan Document or available under the UCC with respect thereto and
all other remedies available under applicable law. Without limiting the
foregoing, the UCC Collateral and Fixtures, may, at the Mortgagee’s option, (i)
be sold hereunder together with any sale of any portion of the Mortgaged
Property or otherwise, (ii) be sold separately pursuant to the UCC, or (iii) be
dealt with by the Mortgagee in any other manner permitted under applicable
Laws. The Mortgagee

 

- 17 -



--------------------------------------------------------------------------------

may require the Mortgagor to assemble the UCC Collateral and Fixtures, and make
it available to the Mortgagee at a place to be designated by the Mortgagee. The
Mortgagor acknowledges and agrees that a disposition of such collateral in
accordance with the Mortgagee’s rights and remedies in respect to the Mortgaged
Property as heretofore provided is a commercially reasonable disposition
thereof; provided, however, that the Mortgagee shall give the Mortgagor prior
notice of the time and place of any intended disposition not less than the
greater of (x) such notice as may be required by any other Loan Document, (y)
applicable Laws or (z) ten (10) days.

SECTION 9.2 Fixture Filing. To the extent that the Mortgaged Property includes
items of personal property which are or are to become fixtures under applicable
Laws, and to the extent permitted under applicable Laws, the filing hereof in
the real estate records of the county in which such Mortgaged Property is
located shall also operate from the date of such recording as a fixture filing
with respect to such Mortgaged Property, and the following information is
applicable for the purpose of such fixture filing, to wit:

 

Name and Address of the debtor:

 

The Mortgagor having the address described in the Preamble hereof.

 

The Mortgagor is a [                    ] organized under the laws of the State
of [                    ] whose Organization Number is [                    ] [,
and whose Taxpayer Identification Number is [                    ]]4.

 

  

Name and Address of the secured party:

 

The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.

 

This Financing Statement covers the following types or items of property:

 

The Mortgaged Property. This instrument covers goods which are or are to become
fixtures upon or related to the Land. The Mortgagor is the record owner of the
Land.

 

In addition, the Mortgagor hereby authorizes the Mortgagee to file appropriate
financing and continuation statements under the UCC in effect in the
jurisdiction in which the Mortgaged Property is located or where the Mortgagor
is located/organized or any other applicable jurisdiction as may be required by
applicable Laws in order to create, establish, preserve and protect the liens
and security interests intended to be granted to the Mortgagee pursuant to this
Mortgage in the Mortgaged Property.

ARTICLE X

FURTHER ASSURANCES

SECTION 10.1 Recording Documentation To Assure Security. The Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating

 

4  To be included to the extent required by local law.

 

- 18 -



--------------------------------------------------------------------------------

to any of the Mortgaged Property or to any property intended to be subject to
the Lien hereof or the security interests created hereby to be filed, registered
and recorded in such manner and in such places as may be required by any present
or future Laws and shall take such actions as Mortgagee shall reasonably deem
necessary in order to publish notice of and fully to protect the validity and
priority of the Liens, assignment, and security interests purported to be
created upon the Mortgaged Property and the interest and rights of the Mortgagee
therein. The Mortgagor shall pay or cause to be paid all taxes and fees incident
to such filing, registration and recording, and all reasonable expenses incident
to the preparation, execution and acknowledgment thereof, and of any instrument
of further assurance, and all Federal or state stamp taxes or other taxes,
duties and charges arising out of or in connection with the execution and
delivery of such instruments.

SECTION 10.2 Further Acts. The Mortgagor shall take such further actions, and
execute and/or deliver to the Mortgagee such instruments or documents as
required pursuant to Sections 6.17 and 6.18 of the Credit Agreement. All of the
foregoing shall be at the sole cost and expense of the Mortgagor.

SECTION 10.3 Additions to Mortgaged Property. To the extent and as provided in
the Credit Agreement, all right, title and interest of the Mortgagor in and to
all extensions, amendments, relocations, restakings, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Mortgaged Property hereafter acquired by or released to the Mortgagor or
constructed, assembled or placed by the Mortgagor upon the Premises, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by the Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by the Mortgagor and specifically described in the
grant of the Mortgaged Property above, but at any and all times the Mortgagor
will execute and deliver to the Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as the Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
Lien and security interest of this Mortgage.

SECTION 10.4 Additional Security. Without notice to or consent of the Mortgagor
and without impairment of the Lien and rights created by this Mortgage, the
Mortgagee may accept (but the Mortgagor shall not be obligated to furnish) from
the Mortgagor or from any other person, additional security for the Obligations.
Neither the giving hereof nor the acceptance of any such additional security
shall prevent the Mortgagee from resorting, first, to such additional security,
and, second, to the security created by this Mortgage without affecting the
Mortgagee’s Lien and rights under this Mortgage.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Covenants To Run with the Land; Joint and Several. All of the
grants, covenants, terms, provisions and conditions in this Mortgage shall run
with the Land and

 

- 19 -



--------------------------------------------------------------------------------

the Mortgagor’s interest therein and shall apply to, and bind the successors and
assigns of, the Mortgagor. If there shall be more than one mortgagor with
respect to the Mortgaged Property, all such Mortgagors’ covenants, warranties
and undertakings hereunder shall be joint and several.

SECTION 11.2 No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
shall have consented to such merger in writing.

SECTION 11.3 Concerning Mortgagee.

(i) (a) The Mortgagee has been appointed as Administrative Agent pursuant to the
Credit Agreement. The actions of the Mortgagee hereunder are subject to the
provisions of the Credit Agreement. The Mortgagee shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including, without
limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Mortgagee’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was the Mortgagee.

(ii) The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation of the Mortgaged Property in its possession if such
Mortgaged Property is accorded treatment substantially equivalent to that which
the Mortgagee, in its individual capacity, accords its own property consisting
of similar property, instruments or interests, it being understood that neither
the Mortgagee nor any of the Secured Parties shall have responsibility for
taking any necessary steps to preserve rights against any person with respect to
any Mortgaged Property.

(iii) The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper person, and, with respect to all matters pertaining
to this Mortgage and its duties hereunder, upon advice of counsel selected by
it.

(iv) With respect to any of its rights and obligations as a Lender, the
Mortgagee shall have and may exercise the same rights and powers hereunder. The
term “Lenders,” “Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include the Mortgagee in its individual capacity as a
Lender. The Mortgagee may accept

 

- 20 -



--------------------------------------------------------------------------------

deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Mortgagor or any Affiliate of the Mortgagor to the
same extent as if the Mortgagee were not acting as Collateral Agent.

(v) To the extent that any portion of the Mortgaged Property also constitutes
personal property collateral granted by the Mortgagor to the Mortgagee under the
Security Agreement to secure the Obligations, the provisions of the Security
Agreement shall control in the event of a conflict between any provision of this
Mortgage applicable to such portion of the Mortgaged Property and the Security
Agreement.

SECTION 11.4 Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact. If the
Mortgagor shall fail to perform any covenants contained in this Mortgage
(including, without limitation, the Mortgagor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder or under the
Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens or
(v) pay or perform any obligations of the Mortgagor under any Mortgaged
Property) or if any representation or warranty on the part of the Mortgagor
contained herein shall be breached, the Mortgagee may (but shall not be
obligated to), do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that the Mortgagee shall
in no event be bound to inquire into the validity of any tax, Lien, imposition
or other obligation which the Mortgagor fails to pay or perform as and when
required hereby and which the Mortgagor does not contest in accordance with the
provisions of the Credit Agreement. Any and all amounts so expended by the
Mortgagee shall be paid by the Mortgagor in accordance with the provisions of
Section 10.04 of the Credit Agreement and repayment shall be secured by this
Mortgage. Neither the provisions of this Section 11.4 nor any action taken by
the Mortgagee pursuant to the provisions of this Section 11.4 shall prevent any
such failure to observe any covenant contained in this Mortgage nor any breach
of any representation or warranty contained in this Mortgage from constituting
an Event of Default. The Mortgagor hereby appoints the Mortgagee its
attorney-in-fact, with full power and authority in the place and stead of the
Mortgagor and in the name of the Mortgagor, or otherwise, from time to time in
the Mortgagee’s discretion to take any action and to execute any instrument
consistent with the terms hereof and the other Loan Documents which the
Mortgagee may deem necessary or advisable to accomplish the purposes hereof (but
the Mortgagee shall not be obligated to and shall have no liability to the
Mortgagor or any third party for failure to so do or take action). The foregoing
grant of authority is a power of attorney coupled with an interest and such
appointment shall be irrevocable for the term of this Mortgage. The Mortgagor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof.

SECTION 11.5 Continuing Security Interest; Assignment. This Mortgage shall
create a continuing Lien on and security interest in the Mortgaged Property and
shall (i) be binding upon the Mortgagor, its successors and assigns and (ii)
inure, together with the rights and remedies of the Mortgagee hereunder, to the
benefit of the Mortgagee for the benefit of the Secured Parties and each of
their respective successors, transferees and assigns. No other persons
(including, without limitation, any other creditor of any Loan Party) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Secured Party may
assign or otherwise transfer any indebtedness held by it secured by this
Mortgage to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender, herein
or

 

- 21 -



--------------------------------------------------------------------------------

otherwise, subject, however, to the provisions of the Credit Agreement. The
Mortgagor agrees that its obligations hereunder and the security interest
created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Obligations is rescinded or must otherwise be restored by the Secured Party
upon the bankruptcy or reorganization of the Mortgagor or otherwise.

SECTION 11.6 Termination; Release. When all the Obligations have been paid in
full (other than (A) contingent indemnification obligations that are not yet due
and payable and (B) obligations and liabilities under Secured Cash Management
Agreements, Secured Foreign Line of Credit Agreements, Secured Franchisee Loan
Facility Guaranties and Secured Hedge Agreements) and the Commitments of the
Lenders to make any Loan or to issue any Letter of Credit under the Credit
Agreement shall have expired or been sooner terminated and all Letters of Credit
have been terminated or cash collateralized in accordance with the provisions of
the Credit Agreement, this Mortgage shall terminate. Upon termination of this
Mortgage the Mortgaged Property shall be released from the Lien and security
interest of this Mortgage. Upon such release or any release of the Mortgaged
Property or any portion thereof in accordance with the provisions of the Credit
Agreement, the Mortgagee shall, upon the request and at the sole cost and
expense of the Mortgagor, assign, transfer and deliver to the Mortgagor, against
receipt and without recourse to or warranty by the Mortgagee, such of the
Mortgaged Property to be released (in the case of a release) as may be in
possession of the Mortgagee and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Mortgaged Property,
proper documents and instruments (including UCC-3 termination statements or
releases) acknowledging the termination hereof or the release of such Mortgaged
Property, as the case may be. The Mortgagee is hereby expressly authorized to,
and agrees upon request of the Borrower it will, release or, in the case of
Section 9.10 of the Credit Agreement, subordinate any Mortgaged Property in
accordance with the terms of the Loan Documents and Section 9.10 of the Credit
Agreement.

SECTION 11.7 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Mortgagor therefrom, shall be effective unless the same shall
be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Loan Document, no notice to or demand on the Mortgagor in
any case shall entitle the Mortgagor to any other or further notice or demand in
similar or other circumstances.

SECTION 11.8 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to the Mortgagor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and if to the Mortgagee, addressed to
it at the address set forth in the Credit Agreement, or in each case at such
other address as shall be designated by such party in a written notice to the
other party complying as to delivery with the terms of this Section 11.8.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 11.9 GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR AGREES THAT SERVICE OF PROCESS
IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY
AGENT APPOINTED BY MORTGAGOR REFUSES TO ACCEPT SERVICE, MORTGAGOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF MORTGAGEE TO BRING PROCEEDINGS AGAINST MORTGAGOR IN THE
COURTS OF ANY OTHER JURISDICTION. THE MORTGAGOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

SECTION 11.10 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.11 Relationship. The relationship of the Mortgagee to the Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, this Mortgage or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Obligations is intended to create, or shall
in any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between the Mortgagee and the Mortgagor other than as lender
and borrower and mortgagor and mortgagee.

SECTION 11.12 No Credit for Payment of Taxes or Impositions. The Mortgagor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Mortgagor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Charge on the Mortgaged
Property or any part thereof.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 11.13 No Claims Against the Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by the Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof, nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.

SECTION 11.14 Mortgagee’s Right To Sever Indebtedness.

(i) The Mortgagor acknowledges that (A) the Mortgaged Property does not
constitute the sole source of security for the payment and performance of the
Obligations and that the Obligations are also secured by property of the
Mortgagor and its Affiliates in other jurisdictions (all such property,
collectively, the “Collateral”), (B) the number of such jurisdictions and the
nature of the transaction of which this instrument is a part are such that it
would have been impracticable for the parties to allocate to each item of
Collateral a specific loan amount and to execute in respect of such item a
separate credit agreement and (C) the Mortgagor intends that the Mortgagee have
the same rights with respect to the Mortgaged Property, in foreclosure or
otherwise, that the Mortgagee would have had if each item of Collateral had been
secured, mortgaged or pledged pursuant to a separate credit agreement, mortgage
or security instrument. In furtherance of such intent, the Mortgagor agrees that
the Mortgagee may at any time by notice (an “Allocation Notice”) to the
Mortgagor allocate a portion (the “Allocated Indebtedness”) of the Obligations
to the Mortgaged Property and sever from the remaining Obligations the Allocated
Indebtedness. From and after the giving of an Allocation Notice with respect to
the Mortgaged Property, the Obligations hereunder shall be limited to the extent
set forth in the Allocation Notice and (as so limited) shall, for all purposes,
be construed as a separate loan obligation of the Mortgagor unrelated to the
other transactions contemplated by the Credit Agreement, any other Loan Document
or any document related to any thereof. To the extent that the proceeds on any
foreclosure of the Mortgaged Property shall exceed the Allocated Indebtedness,
such proceeds shall belong to the Mortgagor and shall not be available hereunder
to satisfy any Obligations of the Mortgagor other than the Allocated
Indebtedness. In any action or proceeding to foreclose the Lien hereof or in
connection with any power of sale, foreclosure or other remedy exercised under
this Mortgage commenced after the giving by the Mortgagee of an Allocation
Notice, the Allocation Notice shall be conclusive proof of the limits of the
Obligations hereby secured, and the Mortgagor may introduce, by way of defense
or counterclaim, evidence thereof in any such action or
proceeding. Notwithstanding any provision of this Section 11.14, the proceeds
received by the Mortgagee pursuant to this Mortgage shall be applied by the
Mortgagee in accordance with the provisions of Section 8.2(ii) hereof.

(ii) The Mortgagor hereby waives to the greatest extent permitted under
applicable Law the right to a discharge of any of the Obligations under any Laws
now or hereafter in effect which provides that foreclosure of the Lien hereof or
other remedy exercised under this Mortgage constitutes the exclusive means for
satisfaction of the Obligations or which makes unavailable a deficiency judgment
or any subsequent remedy because the Mortgagee

 

- 24 -



--------------------------------------------------------------------------------

elected to proceed with a power of sale foreclosure or such other remedy or
because of any failure by the Mortgagee to comply with laws that prescribe
conditions to the entitlement to a deficiency judgment. In the event that,
notwithstanding the foregoing waiver, any court shall for any reason hold that
the Mortgagee is not entitled to a deficiency judgment, the Mortgagor shall not
(A) introduce in any other jurisdiction such judgment as a defense to
enforcement against the Mortgagor of any remedy in the Credit Agreement or any
other Loan Document or (B) seek to have such judgment recognized or entered in
any other jurisdiction, and any such judgment shall in all events be limited in
application only to the state or jurisdiction where rendered.

(iii) In the event any instrument in addition to the Allocation Notice is
necessary to effectuate the provisions of this Section 11.14, including, without
limitation, any amendment to this Mortgage, any substitute promissory note or
affidavit or certificate of any kind, Mortgagor agrees to execute all such
amendments, notes, affidavits or certificates reasonably requested by Mortgagee
and Mortgagor hereby appoints Mortgagee as its true and lawful attorneys-in-fact
to, following and during the continuance of an Event of Default, execute,
deliver or record such amendments, notes, affidavits or certificates in the name
and on behalf of Mortgagor. Such power of attorney is coupled with an interest
and is irrevocable.

(iv) Notwithstanding anything set forth herein to the contrary, the provisions
of this Section 11.14 shall be effective only to the maximum extent permitted by
applicable Laws.

SECTION 11.15 Execution in Counterparts. Any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.

SECTION 11.16 Business Days. In the event any time period or any date provided
in this Mortgage ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

ARTICLE XII

LEASES

SECTION 12.1 Mortgagor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall:

(i) observe and perform in all material respects (after any required notice, and
prior to the expiration of any permitted grace period or both)all the
obligations imposed upon the Landlord under such Lease except where failure to
do so would reasonably be expected to result in a Material Adverse Effect;

 

- 25 -



--------------------------------------------------------------------------------

(ii) promptly send copies to the Mortgagee of all material notices of default
which the Mortgagor shall send or receive thereunder; and

(iii) use commercially reasonable efforts to enforce all of the material terms,
covenants and conditions contained in such Lease upon the part of the Tenant
thereunder to be observed or performed except where failure to do so would
reasonably be expected to result in a Material Adverse Effect.

SECTION 12.2 Mortgagor’s Negative Covenants with Respect to Leases. With respect
to each Lease, the Mortgagor shall not, without the prior written consent of the
Mortgagee:

(i) receive or collect, or permit the receipt or collection of, any Rent under
such Lease more than three (3) months in advance of the respective period in
respect of which such Rent is to accrue, except:

(A) in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of the greater of Forty Thousand Dollars
($40,000.00) or three (3) months Rent unless otherwise permitted under any Lease
in existence on the date of this Mortgage;

(B) the amount held by Landlord as a security deposit thereunder; and

(C) any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

(ii) assign, transfer or hypothecate (other than to the Mortgagee hereunder) any
Rent under such Lease whether then due or to accrue in the future or the
interest of the Mortgagor as Landlord under such Lease;

(iii) enter into any amendment or modification of any Lease if the same would
not be permitted pursuant to the Credit Agreement or would reasonably be
expected to result in a Material Adverse Effect;

(iv) terminate (whether by exercising any contractual right of the Mortgagor to
recapture leased space or otherwise) or permit the termination of such Lease or
accept surrender of all or any portion of the space demised under such Lease
prior to the end of the term thereof or accept assignment of such Lease to the
Mortgagor unless the same would not reasonably be expected to result in a
Material Adverse Effect or;

(v) waive, excuse, condone or in any manner discharge or release any Tenants of
or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases unless
the same would not reasonably be expected to result in a Material Adverse
Effect.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE XIII

LOCAL LAW PROVISIONS

[    ]

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered under seal the day and year first above written.

 

[                                                     ]

By:  

 

Name:   Title:  

[local counsel to confirm signature requirements]

ACKNOWLEDGMENT

 

State of                                     )       )    ss.:
County of                                 )   

[Local counsel to provide appropriate acknowledgment]

[Property, State]

 

S-1



--------------------------------------------------------------------------------

Schedule A — Legal Description

Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:

[to come from title policy]



--------------------------------------------------------------------------------

Schedule B

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy} issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Schedule A attached
hereto and all Liens, encumbrances and other matters affecting the Mortgaged
Property permitted by Section 7.01 of the Credit Agreement.